Exhibit 10.3




CREDIT AGREEMENT

among

SUNRUN NEPTUNE PORTFOLIO 2016-A, LLC,
as Borrower,


SUNTRUST BANK,
as Administrative Agent,


ING CAPITAL LLC,
as LC Issuer,

and

The Lenders From Time to Time Party Hereto

dated as of May 9, 2017


SUNTRUST ROBINSON HUMPHREY, INC. and
ING CAPITAL LLC
Coordinating Lead Arrangers

SUNTRUST ROBINSON HUMPHREY, INC.,
ING CAPITAL LLC, and
SILICON VALLEY BANK
Joint Bookrunners





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Table of Contents
 
 
 
Page


ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
1


Section 1.01
Definitions
1


Section 1.02
Rules of Construction
48


Section 1.03
Time of Day
49


Section 1.04
Class of Loan
49


ARTICLE II THE LOANS
49


Section 2.01
Delayed Draw Loans
49


Section 2.02
Letters of Credit
51


Section 2.03
Computation of Interest and Fees
58


Section 2.04
Evidence of Debt
59


Section 2.05
Addition of Fund.
60


ARTICLE III ACCOUNTS AND RESERVES
61


Section 3.01
Deposits to Collections Account
61


ARTICLE IV ALLOCATION OF COLLECTIONS; PAYMENTS TO LENDERS
62


Section 4.01
Payments
62


Section 4.02
Optional Prepayments
62


Section 4.03
Mandatory Principal Payments
63


Section 4.04
Application of Prepayments
65


Section 4.05
Payments of Interest and Principal
65


Section 4.06
Fees.
66


Section 4.07
Expenses, etc.
67


Section 4.08
Indemnification.
68


Section 4.09
Taxes.
71


Section 4.10
Mitigation Obligations; Replacement of Lenders.
75


Section 4.11
Change of Circumstances.
77


ARTICLE V REPRESENTATIONS AND WARRANTIES
80


Section 5.01
Organization, Powers, Capitalization, Good Standing, Business.
80


Section 5.02
Authorization of Borrowing, etc.
80


Section 5.03
Title to Membership Interests.
81


Section 5.04
Governmental Authorization; Compliance with Laws.
82


Section 5.05
Solvency
83


Section 5.06
Use of Proceeds and Margin Security; Governmental Regulation
83


Section 5.07
Defaults; No Material Adverse Effect
84


Section 5.08
Financial Statements; Books and Records
84


Section 5.09
Indebtedness
84


Section 5.10
Litigation; Adverse Facts
84


Section 5.11
Taxes
85


Section 5.12
Performance of Agreements
85





i
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 5.13
Employee Benefit Plans
85


Section 5.14
Insurance
85


Section 5.15
Investments
86


Section 5.16
Environmental Compliance
86


Section 5.17
Project Permits
86


Section 5.18
Representations Under Other Loan Documents
86


Section 5.19
Broker’s Fee
86


Section 5.20
Taxes and Tax Status
86


Section 5.21
Sanctions; Anti-Money Laundering and Anti-Corruption
87


Section 5.22
Property Rights
88


Section 5.23
Portfolio Documents
88


Section 5.24
Security Interests
90


Section 5.25
Intellectual Property
90


Section 5.26
Full Disclosure
90


ARTICLE VI AFFIRMATIVE COVENANTS
91


Section 6.01
Financial Statements and Other Reports
91


Section 6.02
Notice of Events of Default
97


Section 6.03
Maintenance of Books and Records
97


Section 6.04
Litigation
97


Section 6.05
Existence; Qualification
97


Section 6.06
Taxes
98


Section 6.07
Operation and Maintenance
98


Section 6.08
Preservation of Rights; Maintenance of Projects; Warranty Claims; Security
98


Section 6.09
Compliance with Laws; Environmental Laws
100


Section 6.10
Energy Regulatory Laws
100


Section 6.11
Interest Rate Hedging
101


Section 6.12
Payment of Claims
101


Section 6.13
Maintenance of Insurance
101


Section 6.14
Inspection
104


Section 6.15
Cooperation
105


Section 6.16
Collateral Accounts; Collections
105


Section 6.17
Performance of Agreements
105


Section 6.18
Customer Agreements and PBI Documents
105


Section 6.19
Management Agreement
106


Section 6.20
Use of Proceeds
106


Section 6.21
Project Expenditures
106


Section 6.22
Tax Equity Opco Matters
106


Section 6.23
Recapture
107


Section 6.24
Termination of Servicer
107


Section 6.25
Availability Period Termination Date Base Case Model
107


Section 6.26
Designation of Certain Eligible Projects as Non-Eligible Projects
107





ii
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 6.27
Post-Closing Covenants
108


Section 6.28
Tax Partnership Election
108


Section 6.29
[***]
108


ARTICLE VII NEGATIVE COVENANTS
108


Section 7.01
Indebtedness
108


Section 7.02
No Liens
109


Section 7.03
Restriction on Fundamental Changes
109


Section 7.04
Bankruptcy, Receivers, Similar Matters
109


Section 7.05
ERISA
110


Section 7.06
Restricted Payments
110


Section 7.07
Limitation on Investments
111


Section 7.08
Sanctions and Anti-Corruption
111


Section 7.09
No Other Business; Leases
111


Section 7.10
Portfolio Documents.
112


Section 7.11
Taxes
113


Section 7.12
Expenditures; Collateral Accounts; Structural Changes
113


Section 7.13
REC Contracts
114


Section 7.14
Speculative Transactions
114


Section 7.15
Voting on Major Decisions
114


Section 7.16
Transactions with Affiliates
114


Section 7.17
Limitation on Restricted Payments
115


ARTICLE VIII SEPARATENESS
115


Section 8.01
Separateness
115


ARTICLE IX CONDITIONS PRECEDENT
117


Section 9.01
Conditions of Closing and Initial Loans
117


Section 9.02
Conditions of Delayed Draw Loans
122


Section 9.03
Conditions of Letter of Credit Issuance
125


ARTICLE X EVENTS OF DEFAULT; REMEDIES
125


Section 10.01
Events of Default
125


Section 10.02
Acceleration and Remedies
128


ARTICLE XI ADMINISTRATIVE AGENT
129


Section 11.01
Appointment and Authority
129


Section 11.02
Rights as a Lender
130


Section 11.03
Exculpatory Provisions
130


Section 11.04
Reliance by Administrative Agent
131


Section 11.05
Delegation of Duties
131


Section 11.06
Resignation and Removal of Administrative Agent
132


Section 11.07
Non-Reliance on Administrative Agent and Other Lenders
132


Section 11.08
Administrative Agent May File Proofs of Claim
133


Section 11.09
Appointment of Collateral Agent and Depository Bank
133


Section 11.10
Coordinating Lead Arrangers and Joint Bookrunners
134





iii
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




ARTICLE XII MISCELLANEOUS
134


Section 12.01
Waivers; Amendments
134


Section 12.02
Notices; Copies of Notices and Other Information
136


Section 12.03
No Waiver; Cumulative Remedies
137


Section 12.04
Effect of Headings and Table of Contents
137


Section 12.05
Successors and Assigns
137


Section 12.06
Severability
142


Section 12.07
Benefits of Agreement
142


Section 12.08
Governing Law
142


Section 12.09
WAIVER OF JURY TRIAL
143


Section 12.10
Counterparts; Integration; Effectiveness
143


Section 12.11
Confidentiality
144


Section 12.12
USA PATRIOT ACT
145


Section 12.13
Corporate Obligation
145


Section 12.14
Non-Recourse
146


Section 12.15
Administrative Agent’s Duties and Obligations Limited
146


Section 12.16
Entire Agreement
146


Section 12.17
Right of Setoff
146


Section 12.18
Interest Rate Limitation
147


Section 12.19
Survival of Representations and Warranties
147


Section 12.20
No Advisory or Fiduciary Responsibility
147


Section 12.21
Electronic Execution of Assignments and Certain Other Documents
147


Section 12.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
148







iv
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES
 
 
Exhibit A-1
Form of Borrowing Notice
 
Exhibit A-2
Form of Available Borrowing Base Certificate
 
Exhibit A-3
Form of Interest Election Request
 
Exhibit B
Assignment and Assumption
 
Exhibit C-1
Form of Letter of Credit
 
Exhibit C-2
Form of Notice of LC Activity
 
Exhibit D-1
Form of U.S. Tax Compliance Certificate
 
Exhibit D-2
Form of U.S. Tax Compliance Certificate
 
Exhibit D-3
Form of U.S. Tax Compliance Certificate
 
Exhibit D-4
Form of U.S. Tax Compliance Certificate
 
Exhibit E
[Reserved]
 
Exhibit F
[Reserved]
 
Exhibit G-1
Form of Borrower REC Purchase Agreement
 
Exhibit G-2
Forms of Approved REC Contracts
 
Exhibit G-3
Form of REC Contracts Consent to Collateral Assignment
 
Exhibit H-1
Form of Delayed Draw Loan Note
 
Exhibit H-2
Form of LC Loan Note
 
Exhibit I
Form of Base Case Model
 
Exhibit J
Form of Debt Service Coverage Ratio Certificate
 
Exhibit K
Form of Financial Statement Certificate
 
Exhibit L
Initial Budget
 
Exhibit M
Form of Permitted Fund Disposition Certificate
 
Exhibit N
Form of Tax Equity Fund Certificate
 
 
 
 
Annex A
Tax Equity Fund Characteristics
 
 
 
 
Schedule IV
Administrative Agent’s Office
 
Schedule 1.01(a)
Tax Equity Documents and Wholly Owned Opco Documents
 
Schedule 1.01(b)
Approved Vendor List
 
Schedule 1.01(c)
Closing Date Borrower REC Sale Agreements
 
Schedule 2.01
Lenders’ Commitments
 
Schedule 5.03(e)
Organizational Structure
 
Schedule 5.03(f)
Loan Parties; Tax Equity Opcos; Ownership Percentages
 
Schedule 5.04
Governmental Authorization; Compliance with Laws
 
Schedule 5.08
Financial Statement Exceptions
 
Schedule 5.10
Litigation; Adverse Facts
 
Schedule 5.11
Taxes
 
Schedule 5.14
Insurance
 
Schedule 5.19
Brokers
 
Schedule 5.23(f)
Portfolio Document Exceptions
 
Schedule A
Project Information



v
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





CREDIT AGREEMENT, dated as of May 9, 2017 (this “Agreement”), among Sunrun
Neptune Portfolio 2016-A, LLC, a Delaware limited liability company (the
“Borrower”), the financial institutions as Lenders from time to time party
hereto (each individually a “Lender” and, collectively, the “Lenders”), SunTrust
Bank, as Administrative Agent for the Lenders (in such capacity, and together
with its successors and permitted assigns, the “Administrative Agent”) and ING
Capital LLC, as LC Issuer.
RECITALS
WHEREAS, Sunrun Inc., a Delaware corporation (the “Sponsor”) and National Grid
Green Homes Inc., a Delaware corporation (“National Grid”), together own 100% of
the membership interests in Sunrun Neptune Investor 2016, LLC, a Delaware
limited liability company (the “Pledgor”);
WHEREAS, the Pledgor owns 100% of the Borrower Membership Interests;
WHEREAS, the Borrower owns 100% of the membership interests in each of the Tax
Equity Holdcos listed on Schedule 5.03(e);
WHEREAS, each of the Tax Equity Holdcos listed on Schedule 5.03(e) directly or
indirectly owns 100% of the class B membership interests in each of the
applicable Tax Equity Opcos listed on Schedule 5.03(e);
WHEREAS, each of the Opcos listed on Schedule 5.03(e) owns or will own certain
residential photovoltaic systems that are the subject of a Customer Agreement,
whereby the Customer thereunder either purchases Energy produced by the system
or leases the system;
WHEREAS, subject to the terms and conditions hereof, the Borrower may directly
or indirectly acquire interests in one additional Tax Equity Holdco after the
date hereof; and
WHEREAS, the Borrower desires that the Delayed Draw Lenders make one or more
loans in an aggregate principal amount not to exceed the Delayed Draw Loan
Commitment, and the LC Lenders and the LC Issuer provide the other financial
accommodation contemplated herein, secured and/or supported, as applicable, by,
among other things, the Cash Diversion Guaranty, a guaranty from each Guarantor
and all other assets of the Guarantors and Membership Interests of the
Subsidiaries, as set forth herein and in the other Loan Documents.
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements, and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders hereby agree as follows:
Article I
DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01    Definitions. Except as otherwise specified in this Agreement or
as the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Agreement (including in the
recitals hereto).


1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Acceptable Audit Election Provision” means, with respect to a Tax Equity Fund,
a provision contained in the applicable Tax Equity Limited Liability Company
Agreement that provides, if such Tax Equity Fund receives a notice of final
partnership administrative adjustment that would, with the passing of time,
result in an “imputed underpayment” imposed on such Tax Equity Fund as that term
is defined in Code Section 6225, then, any member may, or may cause such Tax
Equity Fund (by directing the “tax representative” or otherwise), and no other
member shall have any right to block such member’s request, (x) to elect
pursuant to Code Section 6226 (as amended by the Budget Act) to make
inapplicable to such Tax Equity Fund the requirement in Code Section 6225 (as
amended by the Budget Act) to pay the “imputed underpayment” as that term is
used in that section and (y) to comply with all of the requirements and
procedures required in connection with such election.
“Acceptable Bank” shall mean any bank, trust company or other financial
institution which is organized or licensed under the applicable Laws of the
United States of America or Canada or any state, province or territory thereof
which has a tangible net worth of at least five hundred million Dollars
($500,000,000) and has at least two of the following Credit Ratings: “A-” or
better by S&P, “A3” or better by Moody’s and “A-” or better by Fitch.
“Acceptable DSR Guarantee” shall have the meaning given to it in the Depository
Agreement.
“Acceptable DSR Letter of Credit” has the meaning given to it in the Depository
Agreement.
“Accession Agreement” shall have the meaning given to it in the applicable
Collateral Document.
“Account Control Agreement” shall mean each blocked account control agreement
entered into after the Closing Date by the relevant Wholly Owned Opco, the
Collateral Agent and an Acceptable Bank, including any standing instructions in
respect thereof delivered by, or at the request of, any Agent.
“Additional Expenses” shall mean indemnification payments to the Agents, the
Lenders, the Depository Bank, and certain other persons related to the same as
described under the Loan Documents. For the avoidance of doubt, Additional
Expenses shall not include Service Fees or amounts payable to the Manager under
the Management Agreement.
“Administrative Agent” shall have the meaning given to it in the preamble
hereto, and include any successor Administrative Agents pursuant to
Section 11.06.
“Administrative Agent DSCR Comments” shall have the meaning given to it in
Section 6.01(a)(v).
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule IV, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
“Administrative Questionnaire” shall mean an administrative questionnaire in the
form furnished by the Administrative Agent.


2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Advance Date” shall have the meaning given to it in Section 2.01(c).
“Advance Rate” shall mean [***]; provided that, after the expiration of the
Availability Period, the Advance Rate as of each Available Borrowing Base
Determination Date occurring in connection with the consummation of each
Permitted Fund Disposition shall be reduced to the product of:
(x) the Amortization Factor as of such Available Borrowing Base Determination
Date; and
(y) a fraction the numerator of which is the lesser of (i) the Available
Borrowing Base and (ii) the actual outstanding amount of Delayed Draw Loans, and
the denominator of which is the Portfolio Value, with each of the amounts in
this clause (y) being determined as of the last day of the Availability Period.
[***]
“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing. For the avoidance
of doubt, each of the Relevant Parties shall be an Affiliate of the other
Relevant Parties and the Sponsor. In no event shall (i) the Administrative Agent
be considered an Affiliate of another Person solely because any Loan Document
contemplates that it shall act at the instruction of any such Person or such
Person’s Affiliate or (ii) any Tax Equity Class A Member be considered an
Affiliate of a Relevant Party.
“Affiliated Lender” shall have the meaning given to it in Section 12.05(b)(vii).
“Affiliate Transaction” shall have the meaning given to it in Section 7.16.
“Agent” shall mean, collectively, the Administrative Agent, the Collateral Agent
and the Depository Bank.
“Agreement” shall have the meaning given to it in the preamble hereto.
“Amortization Factor” shall mean a fraction, as of any Available Borrowing Base
Determination Date, the numerator of which is equal to the lesser of (a) the
actual outstanding amount of Delayed Draw Loans as of such Available Borrowing
Base Determination Date prior to giving effect to the prepayment of Loans on
such Available Borrowing Base Determination Date pursuant to Section 4.03(d),
and (b) the outstanding amount of Delayed Draw Loans as of such Available
Borrowing Base Determination Date per the most recent Amortization Schedule and
the denominator of which is equal to the lesser of (x) the Available Borrowing
Base and (y) the actual outstanding amount of Delayed Draw Loans, each of the
amounts in the denominator being determined as of the last day of the
Availability Period.
“Amortization Schedule” shall mean an amortization schedule prepared in
accordance with the Base Case Model, approved by the Administrative Agent and
contained and updated (as


3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




necessary to take into account the reduction of principal in connection with any
voluntary prepayment or mandatory prepayment on the Delayed Draw Loans pursuant
to Section 4.02 or Section 4.03 occurring since the preparation of the last
Amortization Schedule) in each Available Borrowing Base Certificate delivered in
connection with each Available Borrowing Base Determination Date.
“Ancillary Services” means any product or right generated or created by,
associated with or appurtenant to (a) the Energy generated by a Project or (b)
the Capacity Attributes of a Project, but excluding RECs, Capacity Attributes
and Energy. By way of example, “Ancillary Services” may include scheduling,
system control and dispatch, reactive supply and voltage control, regulation and
frequency response, energy imbalance and operating reserves.
“Annual Tracking Model” shall have the meaning given to it in Section
6.01(c)(i).
“Anti-Corruption Laws” shall have the meaning given to it in Section 5.21(c).
“Anti-Money Laundering Laws” shall have the meaning given to it in Section
5.21(b).
“Applicable Interest Rate” means (a) for any LIBO Loan, during each Interest
Period applicable thereto, the per annum rate equal to the sum of the LIBO Rate
for such Interest Period plus the Applicable Margin or (b) for any Base Rate
Loan, on any day, the per annum rate equal to the sum of the Base Rate for such
day plus the Applicable Margin.
“Applicable Margin” shall mean:
(a)    from the Closing Date until April 30, 2021, (i) 2.75% per annum for LIBO
Loans and (ii) 1.75% for Base Rate Loans; and
(b)    from and after April 30, 2021, (i) 3.00% per annum for LIBO Loans and
(ii) 2.00% for Base Rate Loans.
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Approved Manufacturer” shall mean:
(a)    with respect to each Project purchased or leased by any Opco and with
respect to non-warranty replacements of panels, inverters or batteries, each
manufacturer either (i) on the Approved Vendor List or (ii) that manufactured
the panels, inverters or batteries for any Project in the Project Pool;
provided, that, notwithstanding the immediately preceding clause (ii), in no
event shall the Portfolio Value attributable to Projects containing either
panels, inverters or batteries from manufacturers that are not on the Approved
Vendor List exceed [***] percent [***] of the Portfolio Value; and
(b)    with respect to warranty replacements of panels, inverters or batteries
of each Project, the original manufacturer of the panels, inverters or batteries
being replaced, as applicable.


4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Approved REC Contract” means a REC Contract for the sale of RECs in an Approved
REC State that: (a) is substantially in one of the forms attached hereto as
Exhibit G-2, with such substantive revisions as may be reasonably acceptable to
the Administrative Agent, provided, that with respect to all REC Contracts
entered into pursuant to this clause (a), a redline comparison of the proposed
REC Contract against the applicable form shall be provided to the Administrative
Agent at least two (2) Business Days prior to the proposed execution date of
such REC Contract; (b) is on terms substantially similar to the terms set forth
in one of the forms attached hereto as Exhibit G-2, other than with respect to
price, volume, Vintage, expiration date and other similar economic terms, as
confirmed by the Administrative Agent, and does not otherwise expose the
Borrower to greater liability than such form; or (c) is otherwise in form and
substance reasonably satisfactory to the Required Lenders; provided, that if a
REC Contract described in the foregoing clause (c) is projected to generate
revenues in excess of $2,000,000 in any calendar year, the Borrower shall have
delivered a REC Consent with respect to such REC Contract.
“Approved REC States” shall mean Maryland, Massachusetts and New Jersey.
“Approved Vendor List” shall mean the panel, inverter and battery manufacturers
set forth on Schedule 1.01(b) hereto, as such schedule may be modified from time
to time by the Borrower subject to the approval of the Administrative Agent in
consultation with the Independent Engineer.
“Assets” shall mean, with respect to any Person, all right, title and interest
of such Person in land, properties, buildings, improvements, fixtures,
foundations, assets and rights of any kind, whether tangible or intangible,
real, personal or mixed, including contracts, equipment, systems, books and
records, proprietary rights, intellectual property, Permits, rights under or
pursuant to all warranties, representations and guarantees, cash, accounts
receivable, deposits and prepaid expenses.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee lender (with the consent of any party whose consent
is required by Section 12.05), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Authorized Officer” shall mean in relation to any Relevant Party or the Sponsor
(as applicable) (i) for so long as the Management Agreement is in full force and
effect, any officer of the Manager who is authorized to act for the Manager in
matters relating to the Borrower and the Subsidiaries and to be acted upon by
the Manager pursuant to the Management Agreement, and who is identified on the
list of Authorized Officers delivered by the Borrower to the Administrative
Agent on the Closing Date (as such list may be modified or supplemented from
time to time thereafter by delivery to the Administrative Agent of a duly
executed Officer’s Certificate and an incumbency certificate of the Borrower)
and (ii) any director, member or officer who is a natural Person authorized to
act for or on behalf of the applicable Relevant Party or the Sponsor (as
applicable) in matters relating to such Relevant Party or the Sponsor (as
applicable) and who is identified on the list of Authorized Officers delivered
by such Relevant Party or the Sponsor (as applicable) to the Administrative
Agent on the Closing Date (as such list may be modified or supplemented from
time to time thereafter by delivery to the Administrative Agent of a duly
executed Officer’s Certificate and an incumbency certificate of such Relevant
Party or the Sponsor).


5
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Available Borrowing Base” shall mean, as of any date of determination, the
lesser of (a) the Advance Rate multiplied by the Portfolio Value, in each case
as of such date of determination and (b) the maximum amount of Delayed Draw
Loans that, in accordance with the Base Case Model (as updated as of the date of
determination), will allow for (x) [***], and (y) [***].
“Available Borrowing Base Certificate” shall mean a certificate from an
Authorized Officer in the form of Exhibit A-2, containing the calculation of the
Available Borrowing Base as of each Available Borrowing Base Determination Date.
“Available Borrowing Base Determination Date” shall mean each date as of which
the Available Borrowing Base is required to be calculated hereunder as provided
in Section 2.01(c) and Section 6.25 and in the definition of Permitted Fund
Disposition.
“Availability Period” shall mean the period beginning on the Closing Date and
ending on October 31, 2018.
“Back-Up Servicer” shall mean [***] or any entity designated as a “Back up
Servicer” by the Borrower on Schedule 1.01(a), as such schedule may be updated
from time to time accordance with Section 2.05(b) (provided that such additional
“Back-Up Servicer” must be reasonably acceptable to the Administrative Agent),
and any such Person’s successors and assigns as Back-Up Servicer under each
applicable Back-Up Servicing Agreement.
“Back-Up Servicing Agreement” shall mean, collectively, (i) any Wholly Owned
Opco Back-Up Servicing Agreement and (ii) any Tax Equity Back-Up Servicing
Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, and all rules and regulations promulgated thereunder.
“Base Case Model” shall mean the comprehensive long-term financial model
attached as Exhibit I to this Agreement, reflecting among other things
(i) quarterly payment periods ending on each Payment Date and (ii) the projected
Cash Available for Debt Service from the Eligible Projects in the Project Pool
and Debt Service after giving effect to the transactions contemplated by the
Transaction Documents, the making of the Loans, the Secured Hedging Interest
Rate Agreements and changes to market interest rates, covering the period from
the Closing Date until the then applicable Customer Agreement Termination Date.
All amounts determined in accordance with the Base Case Model shall be
determined assuming a P50 Production and shall take into account (i) only
Eligible Revenues and (ii) all Operating Expenses with respect to the Project
Pool. The Base Case Model shall be updated as of each Available Borrowing Base
Determination Date hereunder in a form and substance reasonably satisfactory to
the Administrative Agent and in accordance with such assumptions and formulae as
contained in the initial model except to the extent required to be


6
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




updated for any change affecting Cash Available for Debt Service.
Notwithstanding the foregoing, (x) if the remaining present value of Cash
Available for Debt Service (calculated using the same discount value as used in
the calculation of Portfolio Value) from the portion of the Project Pool
consisting of Substantially Completed Eligible Projects (the “Substantially
Completed Eligible Project Net Cash Flow”) is greater than [***] percent [***]
of the Portfolio Value (determined without regard to this sentence), then for
purposes of calculating the Available Borrowing Base (including for the
avoidance of doubt, with respect to both clauses (a) and (b) of such definition)
in accordance with the Base Case Model, the Substantially Completed Eligible
Project Net Cash Flow shall be deemed to be reduced in a sufficient amount so
that the amount thereof does not exceed [***] of the Portfolio Value and (y) if
projected Eligible REC Revenue would comprise (a) more than [***] of all
Operating Revenues in any of the [***],[***] or [***] calendar years, (b) more
than [***] of all Operating Revenues over the period from such Available
Borrowing Base Determination Date through the Maturity Date or (c) more than
[***] of all Operating Revenues over the period from such Available Borrowing
Base Determination Date through the Projected Amortization Date, then for
purposes of calculating the Available Borrowing Base, the Eligible REC Revenue
shall be reduced in a sufficient amount so that the amount thereof does not
exceed any of the thresholds in the foregoing clauses (a), (b) and (c).
“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) equal to the highest of (a) the Federal Funds Rate
plus 0.50%, (b) the Prime Rate and (c) the LIBO Rate plus 1.00%, in each case as
in effect for such day (or, if such day is not a Business Day, on the
immediately preceding Business Day).
“Base Rate Loan” means any Loan that bears interest at rates based upon the Base
Rate.
“Blocked Person” shall mean any Person that is: (i) listed on, or owned or
controlled by a person listed on, a Sanctions List, (ii) a government of a
Sanctioned Country, (iii) an agency or instrumentality of, or an entity directly
or indirectly owned or controlled by, a government of a Sanctioned Country,
(iv) resident or located in, operating from, or incorporated under the laws of,
a Sanctioned Country or (v) to the Knowledge of the Borrower (acting with due
care and inquiry), otherwise a target of Sanctions.
“Borrower” shall have the meaning given to it in the preamble.
“Borrower Excess REC Agreement” shall mean any REC Contract entered into by the
Borrower with a REC Purchaser in the ordinary course of business for the spot
sale of RECs; provided that the RECs sold under such Borrower Excess REC
Agreement shall be limited to Excess RECs.
“Borrower Membership Interests” shall mean all of the outstanding limited
liability company interests issued by the Borrower (including all Economic
Interests and Voting Rights).
“Borrower REC Purchase Agreement” means an agreement, either (a) in the form
attached as Exhibit G-1, with such revisions as may be reasonably acceptable to
the Administrative Agent or (b) otherwise in form and substance reasonably
satisfactory to the Required Lenders, in each case of the foregoing clauses (a)
and (b), which provides for the sale of RECs by an Opco to Borrower, which may
include a form of supplement pursuant to which such Opco and Borrower may agree


7
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




to the sale of additional RECs with respect to additional Projects; provided
that (i) such Borrower REC Purchase Agreement shall (A) list Projects owned by
such Opco and (B) provide that the Borrower shall receive all RECs generated by
each such Project, (ii) all amounts payable by Borrower under any such Borrower
REC Purchase Agreement shall have been paid using capital contributions made by
a direct or indirect holder of an interest in Borrower, such capital
contributions and payments shall have been recorded with appropriate accounting
entries in the records of Borrower, and such payments shall have been confirmed
as received by the applicable Opco pursuant to, and as of the date of, such
agreement or each supplement thereto (as applicable), (iii) all RECs purchased
under such Borrower REC Purchase Agreement shall be created in Borrower’s
account with the applicable Tracking System, and (iv) financing statements shall
have been filed against the applicable Opco confirming that the Borrower is
entitled to receive all RECs generated by each of the applicable Projects.
“Borrower REC Sale Agreement” shall mean any forward REC Contract entered into
by the Borrower (including by way of the assignment to and assumption by the
Borrower of such REC Contract) for the sale of RECs at a fixed price in the form
required pursuant to the definition of “Approved REC Contract”. For the
avoidance of doubt, Borrower REC Sale Agreements do not include Excluded REC
Contracts.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBO Loans, as to which a single Interest Period
is in effect.
“Borrowing Base REC Sale Agreement” shall mean any Borrower REC Sale Agreement
that is designated from time to time by the Borrower as a “Borrowing Base REC
Sale Agreement”, provided, that:
(i)    such Borrower REC Sale Agreement is for the sale of RECs in an Approved
REC State;
(ii)    the counterparty under such Borrower REC Sale Agreement was an Eligible
REC Counterparty at the time such Borrower REC Sale Agreement was first included
in the calculation of the Available Borrowing Base;
(iii)    such Borrower REC Sale Agreement was entered into in compliance with
the requirements of Section 7.13; and
(iv)    if a REC Prepayment Event has occurred with respect to such Borrower REC
Sale Agreement and the payment, if any, required pursuant to Section 4.03(g) has
been made (or no such payment is required), such Borrower REC Sale Agreement
shall cease to be a Borrowing Base REC Sale Agreement for all purposes
hereunder.
The Borrowing Base REC Sale Agreements as of the Closing Date are set forth on
Schedule 1.01(c).
“Borrowing Notice” shall mean a request for a Loan by the Borrower substantially
in the form of Exhibit A-1.
“Budget Act” means the Bipartisan Budget Act of 2015 (P.L. 114-74).


8
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Business Day” shall mean the hours between 9:00 a.m. – 4:00 p.m., Eastern time,
Monday through Friday, other than the following days: (a) New Year’s Day, Dr.
Martin Luther King, Jr. Day, Lincoln’s Birthday, Washington’s Birthday
(celebrated on President’s Day), Memorial Day, the day before Independence Day,
Independence Day, Labor Day, Columbus Day, the federal Election Day, Veterans’
Day, the day before and after Thanksgiving Day, Thanksgiving Day, Christmas Eve,
Christmas Day and New Year’s Eve, (b) any other day on which banks are required
or authorized by Law to close in New York State, (c) a legal holiday in London,
England, the State of New York or California or the jurisdiction where the
Administrative Agent’s Office is located and (d) any day on which commercial
banks and the U.S. Federal Reserve Bank are authorized or required to be closed
in any of the foregoing states. For purposes hereof, if any day listed above as
a day on which a bank is closed falls on a Saturday or Sunday, such day is
celebrated on either the prior Friday or the following Monday.
“Calculation Date” shall mean each March 31, June 30, September 30 and
December 31 of each year falling after the date hereof; provided, that, for the
avoidance of doubt, the first Calculation Date shall occur on June 30, 2017.
“Capacity Attributes” means any and all current or future defined capacity
characteristics, certificates, tags, credits or accounting constructs, howsoever
entitled, including any accounting construct counted toward any resource
adequacy requirements, attributed to or associated with a Project or any unit of
generating capacity of a Project.
“Capital Stock” shall mean:
(a)    in the case of a corporation, corporate stock;
(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(c)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person including, all warrants, options or other rights to acquire any
of the foregoing.
“Cash Available for Debt Service” shall mean, in respect of any (a) past period,
the amount of Operating Revenues received during such period less Operating
Expenses paid during such period or (b) any future period, the amount of
Operating Revenues projected to be received during such period less Operating
Expenses projected to be paid during such period.  
“Cash Collateralize” shall mean, in respect of the Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Collateral Agent on terms satisfactory to the
Administrative Agent and LC Issuer, in an amount equal to one hundred three
percent (103%) of the Stated Amount of such Letter of Credit.


9
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Cash Diversion Guaranty” shall mean the Cash Diversion Guaranty executed by the
Sponsor on the Closing Date in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Cash Flows” shall have the meaning given to the term “Available Cash Flows”,
“Cash Flows” or to any other similarly defined term in the applicable Limited
Liability Company Agreement of a Tax Equity Opco.
“Change of Control” shall occur if (a) the Sponsor ceases to control the
managing member of the Pledgor, (b) the managing member of the Pledgor ceases to
have the rights to direct the management and control of the Pledgor, as such
rights are set forth in the limited liability company agreement of the Pledgor
as in effect on the date hereof; (c) the Pledgor ceases to directly beneficially
own and control 100% of the outstanding Borrower Membership Interests; (d) the
Borrower ceases to directly or indirectly (as described on Schedule 5.03(e))
beneficially own and control 100% of any outstanding Tax Equity Holdco
Membership Interests or Wholly Owned Holdco Membership Interests; (e) any Tax
Equity Holdco ceases to directly or indirectly (as described on Schedule
5.03(e)) beneficially own and control 100% of the outstanding applicable Tax
Equity Class B Membership Interests; or (f) any Wholly Owned Holdco ceases to
directly beneficially own and control 100% of the outstanding applicable Wholly
Owned Opco Membership Interests unless, in the case of clauses (d), (e) or (f),
such Membership Interests are released in accordance with Section 7.03 in
connection with a Permitted Fund Disposition.
“Change of Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) all requests, rules, guidelines or directives issued under or in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change of Law”, regardless of the date enacted, adopted or issued.
“Claims” shall have the meaning given to it in Section 6.12(a).
“Class” shall have the meaning set forth in Section 1.04 of the Agreement.
“Closing” shall mean the funding of the Delayed Draw Loans on the Closing Date
pursuant to Section 2.01.
“Closing Date” shall mean the date on which all conditions precedent set forth
in Section 9.01 have been satisfied or waived in writing by the Administrative
Agent (acting on the instructions of all Lenders and the LC Issuer).


10
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Closing Date Funds Flow Memorandum” shall have the meaning given to it in the
Depository Agreement.
“Closing Date Tax Equity Model” means the applicable financial model for a Tax
Equity Fund most-recently delivered to the Administrative Agent and the Lenders
prior to the Closing Date.
“Code” shall mean the United States Internal Revenue Code of 1986, and the
regulations promulgated thereto, all as amended or as may be amended from time
to time.
“Collateral” shall have the meaning given to the terms “Collateral”, “Depository
Collateral”, “Collateral Account” and “Pledged Collateral”, as applicable, in
the Collateral Documents all of which collectively constitute the “Collateral”.
“Collateral Accounts” shall have the meaning given to it in the Depository
Agreement.
“Collateral Agency Agreement” shall mean the Collateral Agency and Intercreditor
Agreement dated as of the Closing Date, among the Borrower, the Administrative
Agent, the Collateral Agent and each other Secured Party party thereto from time
to time, and each Accession Agreement thereto.
“Collateral Agent” shall mean KeyBank National Association, and its successors
and assigns in such capacity.
“Collateral Documents” shall mean, collectively, the Pledge Agreement, the
Pledge and Security Agreement, the Cash Diversion Guaranty, any Wholly Owned
Opco Guaranty and Security Agreements, any Holdco Guaranty and Security
Agreements, the Collateral Agency Agreement, the Depository Agreement, any
Account Control Agreements, the Management Consent Agreement, any Accession
Agreement, any REC Consent and each other collateral document, pledge agreement
or standing instruction delivered to the Administrative Agent pursuant to
Section 9.01(a), any other document or agreement that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Lender
Parties and all UCC or other financing statements, instruments or perfection and
other filings, recordings and registrations required to be filed or made in
respect of any of the foregoing.
“Collections” shall mean without duplication (i) with respect to the Wholly
Owned Opcos, the related (A) Rents and PBI Payments, including all scheduled
payments and prepayments under any Customer Agreement or PBI Document,
(B) pending assumption of a Customer Agreement relating to a Project, payments
of Rent relating to such Project by lenders with respect to, or subsequent
owners of, the property where such Project has been installed, (C) proceeds of
the sale, assignment or other disposition of any Collateral, (D) insurance
proceeds and proceeds of any warranty claims arising from manufacturer,
installer, vendor and other warranties, in each case, with respect to any
Projects, (E) all recoveries including all amounts received in respect of
litigation settlements and work-outs, (F) all purchase and lease prepayments
received from a Customer with respect to any Project, and (G) all other
revenues, receipts and other payments to such Wholly Owned Opcos of every kind
whether arising from their ownership, operation or management of the Projects,
but excluding the Excluded Property, (ii) with respect to any Tax Equity Holdco,
all distributions with respect to the Tax Equity Class B Membership Interests,
but excluding Excluded


11
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Property and all revenues and proceeds received by the Borrower in respect of
the sale, transfer or other disposition of Capacity Attributes and Ancillary
Services in accordance with Section 7.09(c), (iii) amounts contributed or
otherwise paid by the Sponsor to the Borrower (including under the Cash
Diversion Guaranty), (iv) all revenues and proceeds received by the Borrower in
respect of RECs, other than to the extent constituting Excluded Property, and
(v) interest earned on amounts deposited in the Collateral Accounts during the
relevant period.
“Collections Account” shall have the meaning given to it in the Depository
Agreement.
“Commitment” shall mean, as to each Lender, the aggregate of such Lender’s
Delayed Draw Loan Commitment and LC Commitment.
“Competitor” shall mean a Person that is in the business of developing, owning,
installing, constructing or operating solar equipment and providing solar
electricity from such solar equipment to residential customers located in
jurisdictions where the Sponsor or any Subsidiary are then doing business,
primarily through power purchase agreements, customer service or lease
agreements or capital loan products and not through direct sales of solar panels
or any Affiliate of such a Person, but shall not include any back-up servicer
(including [***]), any transition manager (including [***]) or any Person
engaged in the business of making passive ownership or tax equity investments in
such solar equipment and associated businesses so long as such Person has in
place procedures to prevent the distribution of confidential information that is
prohibited under this Agreement.
“Confidential Information” shall have the meaning given to it in Section 12.11.
“Consequential Losses” shall have the meaning given to it in Section 4.07(e).
“Coordinating Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc. and
ING Capital LLC.
“Credit Rating” shall mean, with respect to any Person, the rating by S&P,
Moody’s, Fitch or any other rating agency agreed to by the Parties then assigned
to such Person’s unsecured, senior long-term debt obligations (not supported by
third party credit enhancements) or if such entity does not have a rating for
its senior unsecured long-term debt, then the rating then assigned to such
Person as an issuer rating by S&P, Moody’s, Fitch or any other rating agency
agreed by the Parties.
“Credit Requirements” shall mean, with respect to any Person, that such Person
has at least one of the following Credit Ratings: (a) “Baa2” or higher from
Moody’s, (b) “BBB” or higher from S&P or (c) “BBB” or higher from Fitch.
“Customer” shall mean a Person party to a Customer Agreement who leases, or
agrees to purchase Energy produced by, a Project.
“Customer Agreement” shall mean those power purchase agreements or customer
lease agreements (together with all ancillary agreements and documents related
thereto, including any assignment agreement to a replacement Customer) with
respect to a Project between a Tax Equity Opco or a Wholly Owned Opco, as owner
or lessor, and a Customer, whereby the Customer agrees to purchase the Energy
produced by the related Project for a fixed fee per kWh, or agrees to lease the
Project for monthly lease payments, as applicable, in each case for a specified
term of years.


12
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Customer Agreement Termination Date” shall mean, as of any date of
determination, the last scheduled expiration date of the Customer Agreements of
the Eligible Projects in the Project Pool as of such date of determination, in
each case, excluding any renewal or extension of any Customer Agreement.
“Customer Prepayment Event” shall mean:
(i)    a Project experiences an Event of Loss and is not repaired, restored,
replaced or rebuilt to substantially the same condition as existed immediately
prior to the Event of Loss within [***] days of such Event of Loss (an “Event of
Loss Project”);
(ii)    the early termination of any Customer Agreement (including, but not
limited to, as a result of the occurrence of a default thereunder) without a
replacement Customer Agreement being entered into in respect of such Project,
regardless of whether or not any Relevant Party is entitled to or actually
receives a termination payment from the Customer in connection with such
termination;
(iii)    in respect of any Project (A) the applicable Customer is more
than [***] days past due on any amount due under the related Customer Agreement
and (B) either (x) such Customer Agreement has not been brought current or the
related Project has not been removed and redeployed and/or the related Customer
Agreement reassigned (or a replacement Customer Agreement executed) within [***]
days of the end of such [***] day period or (y) which an Operator has determined
should be written off in accordance with the Management Standard (a “Defaulted
Project”);
(iv)    a Payment Facilitation Agreement is entered into;
(v)    the elective prepayment by the Customer of any future amounts due under a
Customer Agreement;
(vi)    the purchase of any Project by a Customer in accordance with the terms
of the applicable Customer Agreement; and
(vii)    an Ineligible Customer Reassignment.
“Date Certain Partnership Flip Fund” shall mean each tax equity investment
structure designated as a “Date Certain Partnership Flip Fund” by the Borrower
on Schedule 5.03(e), as such schedule may be updated from time to time in
accordance with Section 2.05(b).
“Date Certain Partnership Flip Opco” shall mean each entity designated as a
“Date Certain Partnership Flip Opco” by the Borrower on Schedule 5.03(e).
“Debt Service” shall mean, for any period, the aggregate amount of all
principal, interest, payments in the nature of interest (including default
interest and net payments made (or minus the net amount of ordinary course
settlement payments received) under Interest Rate Hedging Agreements), margin,
letter of credit fees (other than LC Commitment Fees), rent under finance leases
or any other recurrent analogous costs and damages (including gross-ups and
increased cost payments) payable pursuant to any Loan Document.


13
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Debt Service Coverage Ratio” shall mean, for any calculation period, the ratio
of:
(a)    the Cash Available for Debt Service for such period; to
(b)    the Debt Service for such period (excluding Debt Service related to any
mandatory prepayments in respect of the Loans payable during such period
pursuant to Section 4.03 of this Agreement).
For purposes of the definition of Available Borrowing Base, the determination of
the amounts above will be based on projections in accordance with the Base Case
Model.
“Debt Service Coverage Ratio Certificate” shall mean a certificate from an
Authorized Officer in the form of Exhibit J, containing its good faith, detailed
calculation of its Debt Service Coverage Ratio for the twelve-month period
ending on the immediately preceding Calculation Date.
“Debt Service Reserve Account” shall have the meaning given to it in the
Depository Agreement.
“Debt Service Reserve Required Amount” shall have the meaning given to it in the
Depository Agreement.
“Debt Termination Date” shall mean the date on which (a) the Commitments have
expired or been terminated, (b) the principal of and interest on each Loan and
all fees payable hereunder shall have been paid indefeasibly paid in cash in
full and all Letters of Credit shall have expired or terminated and all Drawing
Payments shall have been reimbursed (unless the outstanding amount of the LC
Exposure related thereto has been Cash Collateralized) and (c) all other
Obligations (other than any inchoate indemnification or expense reimbursement
Obligations that expressly survive termination of the Agreement) shall have
indefeasibly paid in cash in full.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any event, occurrence or circumstance that is, or with
notice or the lapse of time or both would become, an Event of Default.
“Default Rate” shall mean a rate of 2.00% per annum in excess of the rate
otherwise applicable to any Loan or other Obligation, which rate shall apply in
accordance with Section 4.05(b).
“Defaulted Project” shall have the meaning given to it in the definition of
Customer Prepayment Event.
“Defaulting Lender” shall mean a Lender that (i) has defaulted in its
obligations to fund any Loan or otherwise failed to comply with its obligations
under Section 2.01 or Section 2.02, unless (x) such default or failure is no
longer continuing or has been cured within ten (10) days after such default or
failure or (y) such Lender notifies the Administrative Agent and the Borrower in
writing


14
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




that such failure is the result of such Lender's determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (ii) has notified the Borrower and/or the Administrative
Agent that it does not intend to comply with its obligations under Section 2.01
or Section 2.02 or has made a public statement to that effect unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent shall be specifically
identified in such writing) has not been satisfied or (iii) has, or has a direct
or indirect parent company that, (x) has become the subject of a proceeding
under any Debtor Relief Laws, (y) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (z) become the
subject of a Bail-in Action; provided that, for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (a) an Undisclosed
Administration or (b) the ownership or acquisition of any equity interest in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority.
[***]
“Delayed Draw Lender” shall mean a Lender with a Delayed Draw Loan Commitment,
which as of the Closing Date is as set forth on Schedule 2.01.
“Delayed Draw Loan” shall have the meaning set forth in Section 2.01 of the
Agreement.
“Delayed Draw Loan Commitment” shall mean, as to each Lender, its obligation to
make a Delayed Draw Loan to the Borrower from time to time pursuant to Section
2.01 in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as such amount may be adjusted from time to time in accordance with this
Agreement; provided, that (a) the aggregate principal amount of the Lenders’
Delayed Draw Loan Commitments shall not exceed $195,000,000 and (b) concurrently
with any repayment or prepayment of any Delayed Draw Loans (other than any
repayment or prepayment during the Availability Period pursuant to Section
4.03(b) or Section 4.03(c)), the Delayed Draw Loan Commitments of the Lenders
shall be reduced in an amount equal to such repayment or prepayment which
reduction shall be applied among the Lenders on a pro rata basis.
“Delayed Draw Loan Commitment Fee” shall mean, based on daily calculation for
each day from the Closing Date through the expiration or earlier termination of
the Availability Period, divided by 360, an amount equal to the product of
(i) the undrawn Delayed Draw Loan Commitment on such day (regardless of whether
any conditions for drawing could then be met and determined as of the close of
business on any date of determination) multiplied by (ii) either (a) for the
period commencing on the Closing Date until the date on which 50% of the Delayed
Draw Loan Commitments have been drawn, 1.0% per annum or (b) for the period
commencing on the date on which 50% of the Delayed Draw Loan Commitments have
been drawn until the last day of the Availability Period, 0.75% per annum.


15
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Depository Agreement” shall mean the Depository Agreement dated as of the
Closing Date, among the Borrower, the Administrative Agent, the Collateral Agent
and the Depository Bank.
“Depository Bank” shall mean KeyBank National Association, and its successors
and assigns in such capacity in accordance with the Depository Agreement.
“Distribution Trap” shall have the meaning given to it in the Depository
Agreement.
“Distribution Trap Account” shall have the meaning given to it in the Depository
Agreement.
“Dollars” shall mean U.S. dollars.
“Drawing” shall mean a drawing on a Letter of Credit by the beneficiary thereof.
“Drawing Payment” shall mean a payment in U.S. Dollars by the LC Issuer of all
or any part of the Stated Amount in conjunction with a Drawing under any Letter
of Credit.
“Early Amortization Period” shall have the meaning given to it in the Depository
Agreement.
“Economic Interest” shall mean the direct or indirect ownership by one Person of
Capital Stock in another Person. A Person who directly holds all of the Capital
Stock of another Person is understood to hold an Economic Interest of one
hundred percent (100%) in such other Person. For purposes of determining the
Economic Interest of one Person in another Person where there are one or more
other Persons in the chain of ownership, the Economic Interest of the first
Person in the second Person shall be deemed proportionately diluted by Economic
Interests of less than one hundred percent (100%) held by such other Persons in
the chain of ownership. For example, if Company A owns eighty percent (80%) of
the Capital Stock of Company B, which in turn owns eighty percent (80%) of the
partnership interests in Partnership C, which in turn owns fifty percent
(50%) of the Capital Stock in Company D, then Company A would have an Economic
Interest in Company D of thirty-two percent (32%).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean any Person that is a commercial bank, insurance
company, investment or mutual fund or other Person that is an “accredited
investor” (as defined in Regulation D


16
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




of the Securities Act of 1933, as amended) or otherwise has a tangible net worth
not less than five hundred million Dollars ($500,000,000).
“Eligible Customer Agreement” shall mean a Customer Agreement approved (i) by
the Administrative Agent (acting on the instructions of the Required Lenders) in
writing or (ii) under the applicable Tax Equity Documents or, in the case of a
Wholly-Owned Opco, the Tax Equity Documents originally governing such Wholly
Owned Opco; provided that, in the case of this clause (ii), the inclusion of
such Customer Agreement as an Eligible Customer Agreement could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the ability of the Borrower to
perform under the Loan Documents at or above the assumptions in the Base Case
Model and, in each case, as such form may be modified from time to time if such
modification could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or a material adverse effect on the ability of
the Borrower to perform under the Loan Documents at or above the assumptions set
forth in the Base Case Model.
“Eligible Project” shall mean, subject to Section 6.26, a Project which is owned
by an Opco, which meets the following conditions as of the applicable Available
Borrowing Base Determination Date:
(i)    such Project has achieved Substantial Completion;
(ii)    such Project is not the subject of any Customer Prepayment Event
described in clauses (i), (ii), (iii), (vi) and (vii) of the definition thereof;
(iii)    such Project meets the Eligible Project Qualification Requirement;
(iv)    the Customer with respect to such Project has a FICO® Score of not less
than [***];
(v)    such Project has received a PTO Letter unless each of the following
conditions is satisfied: (a) such Available Borrowing Base Determination Date is
(1) less than [***] days after the date on which such Project achieved
Substantial Completion (including having passed applicable local building
inspection) and (2) prior to the date by which such Project is required to have
received a PTO Letter under the applicable Tax Equity Documents, (b) such
Project became part of the Project Pool more than three months prior to the end
of the Availability Period and (c) such Available Borrowing Base Determination
Date is prior to the last day of the Availability Period;
(vi)    the Customer Agreement with respect to such Project is not a Prepaid
Customer Agreement; provided, that this clause (vi) shall be disregarded
hereunder with respect to determining whether a Project is an Eligible Project
solely in relation to the generation, sale and purchase of RECs generated by
such Project and the calculation hereunder of all amounts with respect thereto,
including calculation of Cash Available for Debt Service in relation to REC
Contracts;
(vii)    the panels, inverters and batteries included in such Project are
manufactured by Approved Manufacturers;


17
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(viii)    all amounts payable to (a) the seller under the Master Purchase
Agreement with respect to such Project and (b) the installer under the Master
Turnkey Installation Agreement, with respect to such Project, in each case, have
either been paid or the applicable Opco has reserved cash in respect of such
obligations; and
(ix)    [***].
“Eligible Project Qualification Requirement” shall mean:
(a)    with respect to Projects owned or being acquired by a Tax Equity Opco,
the qualification requirement for the purchase of the Projects as of the time of
sale to the applicable Tax Equity Opco pursuant to the applicable Tax Equity
Documents (except to the extent of any departure in accordance with Prudent
Industry Practices for which a waiver was given by the applicable Tax Equity
Class A Member and where the applicable impact thereof has been incorporated
into the Base Case Model in a manner reasonably acceptable to the Administrative
Agent); and
(b)    with respect to Projects owned by a Wholly Owned Opco, the qualification
requirement for the purchase of the Projects as of the time of sale to the
applicable Wholly Owned Opco pursuant to the applicable Tax Equity Documents
(except to the extent of any departure in accordance with Prudent Industry
Practices for which a waiver was given by the applicable Tax Equity Class A
Member and where the applicable impact thereof has been incorporated into the
Base Case Model in a manner reasonably acceptable to the Administrative Agent).
“Eligible REC Counterparty” shall mean (a) a counterparty the senior unsecured
debt obligations of which are rated (or which has a corporate family or issuer
rating of) BBB- or better (S&P) or Baa3 or better (Moody’s) and, if rated less
than A- (S&P) or A3 (Moody’s), the outlook from the applicable rating agency is
noted as being stable or (b) a counterparty whose obligations are (i) guaranteed
by an entity satisfying the ratings requirements set forth in clause (a) or
(ii) supported by either (A) a letter of credit in form and substance, and from
an issuer, reasonably satisfactory to the Administrative Agent in an amount not
less than 50% of such counterparty’s expected remaining payments, (B) cash
collateral (I) secured in the manner and in the amount provided under a Borrower
REC Sale Agreement entered into as of the Closing Date, as set forth on Schedule
1.01(c), and any similar cash collateral arrangement under any other Borrower
REC Sale Agreement entered into from time to time after the Closing Date or (II)
otherwise in an amount not less than 50% of such counterparty’s expected
remaining payments and which cash is pledged pursuant to arrangements similar to
the arrangements under a Borrower REC Sale Agreement entered into as of the
Closing Date, as set forth on Schedule 1.01(c) or otherwise reasonably
satisfactory to the Administrative Agent or (C) such other collateral in form,
substance and amount satisfactory to the Administrative Agent in its reasonable
discretion.
“Eligible REC Revenue” means payments to the Borrower under Borrowing Base REC
Sale Agreements.
“Eligible Revenues” shall mean Operating Revenue consisting of (i) payments by
Customers pursuant to Customer Agreements with respect to Eligible Projects,
(ii) PBI Payments with respect to Eligible Projects and (iii) Eligible REC
Revenue.


18
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Employee Benefit Plan” shall mean any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (excluding any Multiemployer Plan) which is
subject to Title IV of ERISA or to section 412 of the Code.
“Energy” shall mean physical electric energy, expressed in megawatt hours
(“MWh”) or kilowatt hours (“kWh”), of the character that passes through
transformers and transmission wires, where it eventually becomes alternating
current electric energy delivered at nominal voltage.
“Environmental Laws” shall mean all Laws pertaining to or imposing liability or
standards of conduct concerning environmental protection, human health and
safety, contamination or clean-up or the presence, use, handling, generation,
Release, or storage of Hazardous Material, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
the Resource Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Substances Transportation Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substances Control Act, the Safe Drinking Water Act and the Occupational Safety
and Health Act (to the extent relating to human exposure to Hazardous
Materials), each as amended from time to time, along with any state or local
analogs to the Laws listed above (including, with respect to Projects located in
the State of New York, the New York State Environmental Quality Review Act) and
any state superlien and other environmental clean-up statutes and all
regulations adopted in respect of the foregoing Laws whether now or hereafter in
effect.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended or as may be amended from time to time.
“ERISA Affiliate” shall mean, in relation to any Person, any other Person, trade
or business under common control with the first Person, within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning given to it in Section 10.01.
“Event of Loss” shall mean (a) an event which causes all or a portion of an
Asset of a Relevant Party to be damaged, destroyed or rendered unfit for normal
use for any reason whatsoever (including any covered loss under a casualty
insurance policy) and (b) any compulsory transfer or taking, or transfer under
threat of compulsory transfer, of any Asset of a Relevant Party pursuant to the
power of eminent domain, condemnation or otherwise.
“Excess Amount” shall have the meaning given to it in Section 4.03(b).
“Excess RECs” means for any applicable Vintage, any RECs that (a) have been
purchased by the Borrower pursuant to Borrower REC Purchase Agreements, (b) have
been generated by Projects for such Vintage and deposited into the account of
the Borrower and (c) are in excess of the number of RECs required to be
delivered pursuant to all Borrower REC Sale Agreements in respect of such
Vintage.


19
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Excluded Ancillary/Capacity Contract” shall mean any agreement for the sale,
transfer or disposition of Ancillary Services or Capacity Attributes generated
by or otherwise associated with any Project entered into by any Opco with any
purchaser other than Borrower or any other Relevant Party; provided that (i) the
Ancillary Services or Capacity Attributes sold, transferred or disposed of shall
be limited to the Ancillary Services or Capacity Attributes actually produced or
shall be otherwise associated with the Projects owned by such Opco and shall not
include any Ancillary Services or Capacity Attributes contracted to be sold
under any other Excluded Ancillary/Capacity Contract, (ii) such Excluded
Ancillary/Capacity Contract shall not include any liquidated damages provisions
or provisions for the posting of collateral or other security, (iii) the
recourse of the purchaser to such Opco shall be expressly limited to the
Ancillary Services and Capacity Attributes sold, transferred or disposed of
under such Excluded Ancillary/Capacity Contract and the proceeds thereof,
(iv) any Excluded Ancillary/Capacity Contract entered into after the date of
this Agreement shall include a covenant from the purchaser not to petition for
the bankruptcy of the applicable Opco and (v) other than in respect of any spot
sale of Ancillary Services or Capacity Attributes entered into in the ordinary
course of business, no Default or Event of Default has occurred and is
continuing at the time such Excluded Ancillary/Capacity Contract is entered
into; provided, further, that, if in connection with such sale, transfer or
other disposition, any Affiliate that is a Relevant Party is required to be a
party to any agreement, the obligations of such Relevant Party under such
agreement are of a type that could not expose such Relevant Party to any
financial obligation, including in respect of damages for failure to perform
such obligations.
“Excluded Property” shall mean:
(a)all prepayment amounts due by Customers under any Prepaid Customer Agreement
to the extent paid at commencement of construction of the applicable Projects,
inclusive of deposits paid at the signing of any Customer Agreement;
(b)all cash proceeds from any upfront solar energy incentive programs, including
proceeds pursuant to the California Solar Initiative (which are not subject to
state income tax), or any other state or local solar power incentive program
which provides incentives that are substantially similar to those provided under
the California Solar Initiative (and which are similarly not subject to state
income tax);
(c)all cash proceeds from any state income tax credit, including proceeds
pursuant to the refundable Hawaii Energy Tax Credits;
(d)Capacity Attributes and Ancillary Services that are sold, transferred or
otherwise disposed of in accordance with Section 7.09(c);
(e)all Excluded REC Contracts, all RECs that may be sold or that are sold
pursuant to an Excluded REC Contract and the proceeds of any Excluded REC Sales;
and
(f)all Excluded Upfront REC Payments.
“Excluded REC Contract” shall mean any REC Contract (including any spot sale of
RECs) entered into by any Opco with any REC Purchaser other than Borrower;
provided that (i) the RECs sold under such Excluded REC Contract shall be
limited to the RECs actually produced by the


20
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Projects owned by such Opco and shall not include any RECs contracted to be sold
under any other REC Contract, (ii) the RECs sold under such Excluded REC
Contract shall be subject to an irrevocable forward transfer (or other
equivalent transfer) in favor of the REC Purchaser, (iii) such Excluded REC
Contract shall not include any liquidated damages provisions or provisions for
the posting of collateral or other security, (iv) the recourse of the applicable
REC Purchaser to such Opco shall be expressly limited to the RECs sold under
such Excluded REC Contract and the proceeds thereof, (v) any Excluded REC
Contract entered into after the date of this Agreement shall include a covenant
from the REC Purchaser not to petition for the bankruptcy of the applicable Opco
and (vi) other than in respect of any spot sale of RECs entered into in the
ordinary course of business, no Default or Event of Default has occurred and is
continuing at the time such Excluded REC Contract is entered into; provided,
further, that in no event shall any Borrower REC Purchase Agreement be deemed an
Excluded REC Contract.
“Excluded REC Sales” shall mean any sale, transfer or other disposition of RECs
pursuant to any Excluded REC Contract.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date after the Closing Date on which (i) such
Lender acquires such interest in the Loan or Commitment or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.09(a)(ii) or Section 4.09(b), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
4.09(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Excluded Upfront REC Payments” shall mean amounts paid by the Borrower under a
Borrower REC Purchase Agreement using capital contributions made by a direct or
indirect holder of an interest in Borrower, which capital contributions and
payments have been recorded with appropriate accounting entries in the records
of the Borrower, and which such payments have been confirmed as received by the
applicable Opco pursuant to, and, in each case, as the date of, such Borrower
REC Purchase Agreement or a supplement thereto (as applicable).
“Executive Officer” shall mean, with respect to any corporation or limited
liability company, the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, Secretary or Treasurer of such corporation or limited
liability company and, with respect to any partnership, any individual general
partner thereof or, with respect to any other general partner, any executive
officer of the general partner.


21
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Exempt Customer Agreements” shall mean (i) any Customer Agreement which has
unpaid Rents that are 120 days or more past due, (ii) any Customer Agreement
where (A) the Customer’s interest in the underlying host property for the
applicable Project has been sold or otherwise transferred without either the
Customer purchasing the Project or the new owner assuming such Customer
Agreement and (B) the applicable Operator reasonably determines that the current
Customer will not make any purchase payment due under the Customer Agreement and
the new owner will refuse to assume such Customer Agreement but for a Payment
Facilitation Agreement in respect thereof, (iii) any Customer Agreement subject
to a dispute between the Borrower and the Customer which, in light of the facts
and circumstances known at the time of such dispute, the Operator reasonably
determines the Customer under such Customer Agreement could reasonably be
expected to stop making Rent payments due under the Customer Agreement but for a
Payment Facilitation Agreement, or (iv) any Customer Agreement which has a
Customer that has become eligible for and is receiving an income-qualified
discount on his or her electricity rate from the applicable local utility.
“Expiration Date” shall mean, with respect to any Letter of Credit, the date of
the expiration set forth therein.
“Facility” shall mean each of (a) the Delayed Draw Loan Commitments and the
Delayed Draw Loans made hereunder and (b) the LC Commitments and the LC Exposure
hereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.
“Fee Letters” shall mean, collectively, (a) the fee letter among the Sponsor,
the Borrower, SunTrust Bank and SunTrust Robinson Humphrey, Inc., dated as of
March 20, 2017, (b) the fee letter among the Sponsor, the Borrower and ING
Capital LLC, dated as of March 20, 2017, (c) each fee letter between the
Borrower and a Lender Party, and (d) the fee letter between the Borrower and
[***], dated as of the date hereof.
“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
authority.
“FICO® Score” shall mean, in respect of any Customer, a credit score obtained
from (a) Experian Information Solutions, Inc., (b) Transunion, LLC or
(c) Equifax Inc., in each case, as obtained on or about the date such Customer
entered into, or took an assignment of, such Customer Agreement.


22
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Financial Statements” shall mean in relationship to any Person, its
consolidated statements of operations and members’ equity, statements of cash
flow and balance sheets.
“Fitch” shall mean Fitch, Inc.
“Flip Point” shall have the meaning given to the term “Flip Point” or to any
other similarly defined term in the applicable Limited Liability Company
Agreement of an IRR Partnership Flip Opco.
“Flip Point Delay” shall mean, as of any Calculation Date in respect of a
Tracking Model for the applicable IRR Partnership Flip Opco, if such Tracking
Model (taking all prior and projected Cash Flows into account) reflects that the
Flip Point will not occur by the Target Flip Date, the length of the delay
between the Target Flip Date and the date of the occurrence of the Flip Point as
demonstrated by the Tracking Model.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“FPA” shall mean the Federal Power Act, as amended, and FERC’s regulations
thereunder.
“Funding Account” shall have the meaning given to it in the Depository
Agreement.
“GAAP” shall mean United States Generally Accepted Accounting Principles.
[***]
“GATS” shall mean the Generation Attribute Tracking System (GATS) owned and
operated by PJM Environmental Information Services, Inc. for the creation, sale,
transfer, purchase, and retirement of renewable energy credits among various
entities, as more specifically described in the Generation Attribute Tracking
System Operating Rules published by PJM Environmental Information Services, Inc.
“General Account” shall mean one or more deposit accounts that is segregated
from each other account of an Operator and held by such Operator with an
Acceptable Bank:
(i)    which are under the exclusive dominion and control of the Sponsor, a
Manager or an Operator, subject to such Operator’s agreement (A) to segregate
the amounts in each such account from its own funds as trustee for the
beneficiaries of the funds deposited therein and (B) not to grant a Lien over
such account or the amounts deposited therein;
(ii)    which are not subject to any Lien of a third party; and
(iii)    into which Customers have made payment of non-recurring ACH and credit
card payments.
“Governmental Authority” shall mean with respect to any Person, any federal or
state or local government or other political subdivision thereof or any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government.


23
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Grant” shall mean a cash grant under section 1603 of the American Recovery and
Reinvestment Act of 2009, as amended.
“Guarantors” shall mean each Tax Equity Holdco, each Wholly Owned Holdco, if
any, and each Wholly Owned Opco, if any, each of which shall have delivered
(i) in the case of a Tax Equity Holdco or a Wholly Owned Holdco, a Holdco
Guaranty and Security Agreement or an Accession Agreement thereto or (ii) in the
case of a Wholly Owned Opco, a Wholly Owned Opco Guaranty and Security Agreement
or an Accession Agreement.
“Hazardous Material” shall mean any pollutant, contaminant or hazardous or toxic
substance, material or waste that is regulated by or forms the basis of
liability now or hereafter under, any Environmental Law, including any (a)
petroleum, petroleum hydrocarbons, petroleum products, crude oil or any fraction
or by-product derivatives thereof, (b) asbestos or asbestos-containing material,
(c) polychlorinated biphenyls (PCBs) or PCB-containing materials or fluids, or
(d) any other radioactive, hazardous, toxic or noxious substance, material,
pollutant, emission or discharge or contaminant that, whether by its nature or
its use, is subject to regulation or giving rise to liability or obligation
under any Environmental Law, used, released, and disposed of in accordance with
all applicable Environmental Laws.
“Holdco Guaranty and Security Agreement” shall mean (a) any Tax Equity Holdco
Guaranty and Security Agreement and (b) any Wholly Owned Holdco Guaranty and
Security Agreement.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, surety bond or other similar instrument (unless secured in
full by cash), or other credit facility for which such Person would be liable if
such amounts were advanced thereunder, (iii) all amounts required to be paid by
such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests and any
other payment required to be made in respect of any equity interests in any
Person or rights or options to acquire any equity interests in any Person, but
excluding any distributions required to be made (A) in respect of the
outstanding class A membership interests issued by the Tax Equity Opcos or
(B) to Borrower or any Subsidiary in respect of the outstanding Tax Equity Class
B Membership Interests, Tax Equity Holdco Membership Interests or Wholly Owned
Opco Membership Interests, (iv) all obligations (including all amounts to be
capitalized) under leases that constitute capital leases for which such Person
is liable, (v) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as borrower, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, (vi) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets acquired by such
Person (even though the rights of the seller or lender thereunder may be limited
in recourse), and (vi) all guarantees of such Person in respect of any of the
foregoing. The Indebtedness of a Person shall include the Indebtedness of any
partnership in which such Person is a general partner, other than to the extent
that the instrument or agreement evidencing such Indebtedness expressly limits
the liability of such Person in respect thereof.


24
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Indemnified Amounts” shall have the meaning given to it in Section 4.08(a).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” shall have the meaning given to it in Section 4.08(a).
“Independent” shall mean, when used with respect to any specified Person, that
such Person (a) is in fact independent of each of the Relevant Parties and any
Affiliate thereof, (b) does not have any direct financial interest or any
material indirect financial interest in any of the Relevant Parties or any
Affiliate thereof and (c) is not connected with any of the Relevant Parties or
any Affiliate thereof as an officer, employee, member, manager, contractor,
promoter, underwriter, trustee, partner, director or person performing similar
functions.
“Independent Engineer” shall mean [***].
“Ineligible Customer Reassignment” shall mean a Customer Agreement has been
assigned to a new Customer with a FICO® Score of less than 650.
“Information” shall have the meaning given to it in Section 5.26(a).
“Insurance Consultant” shall mean [***].
“Insurance Policies” shall have the meaning given to it in Section 6.13(a).
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.03(f).
“Interest Period” shall mean, for each Payment Date, the period from and
including the preceding Payment Date (or, with respect to the initial such
period, the Closing Date) to but excluding such Payment Date.
“Interest Rate Determination Date” shall mean the second LIBOR Business Day
preceding the first day of each Interest Period.
“Interest Rate Hedging Agreement” shall mean any Swap Agreement entered into by
the Borrower in the ordinary course of business and not for speculative purposes
in order to effectively cap, collar or exchange interest rates (from floating to
fixed rates) with respect to any interest-bearing liability or investment of the
Borrower .
“Investment Company Act” shall mean the United States Investment Company Act
of 1940, as amended or as may be amended from time to time.
“Involuntary Bankruptcy” shall mean any involuntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, in which the Sponsor or any Relevant Party is a debtor or
any Assets of any such entity is property of the estate therein.


25
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“IRR Partnership Flip Fund” shall mean each tax equity investment structure
designated as an “IRR Partnership Flip Fund” by the Borrower on Schedule
5.03(e).
“IRR Partnership Flip Opco” shall mean each entity designated as an “IRR
Partnership Flip Opco” by the Borrower on Schedule 5.03(e).
“ITC” shall mean the investment tax credit under section 48 of the Code.
“Joint Bookrunners” shall mean SunTrust Robinson Humphrey, Inc., ING Capital LLC
and Silicon Valley Bank.
“Knowledge” whenever used in this Agreement or any of the Loan Documents, or in
any document or certificate executed pursuant to this Agreement or any of the
Loan Documents, (whether by use of the words “knowledge” or “known”, or other
words of similar meaning, and whether or not the same are capitalized), shall
mean, with respect to the Sponsor or any Relevant Party: (i) actual knowledge
(which shall be deemed to include knowledge that would have been discovered
after reasonable inquiry) of the Chief Executive Officer, Chief Financial
Officer, and General Counsel of the Sponsor or any Authorized Officer of a
Relevant Party, and (ii) actual knowledge (which shall be deemed to include
knowledge that would have been discovered after reasonable inquiry) of those
officers, employees or other persons of the Manager responsible for the
day-to-day administration of the Projects or charged with effecting the duties
on behalf of the Manager set forth in the Management Agreement, and the
individuals who have responsibility for any policy making, major decisions or
financial affairs, or primary management or supervisory responsibilities, of the
Sponsor or any Relevant Party. The Borrower shall cause each Subsidiary and the
Manager to promptly notify it of any event or circumstance that would require
the Borrower to provide notice to a Lender Party under the Loan Documents upon
Knowledge of the Borrower. Any notice delivered to the Sponsor or any Relevant
Party (including to the Manager as their agent) by a Secured Party shall provide
such Person with Knowledge of the facts included therein.
“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, common law, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“LC Application” shall mean an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable LC Issuer, together with a Notice of LC Activity.
“LC Availability Period” shall mean the period from the Closing Date to the last
Payment Date occurring prior to the Maturity Date.
“LC Commitment” shall mean, as to each LC Lender, its obligation to make a LC
Loan to the Borrower pursuant to Section 2.02 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable,


26
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




as such amount may be adjusted from time to time in accordance with this
Agreement; provided, that the aggregate principal amount of the LC Lenders’ LC
Commitments shall not exceed $7,000,000.
“LC Commitment Fee” shall mean an amount equal to the product of 1.0% per annum
and the average unused LC Commitment (regardless of whether any conditions for
issuance, extension or increase of the Stated Amount of a Letter of Credit could
then be met and determined as of the close of business on any date of
determination), for each day from the Closing Date through the expiration or
earlier termination of the LC Availability Period.
“LC Documents” shall mean, as to any Letter of Credit, each LC Application and
any other document, agreement and instrument entered into by the applicable LC
Issuer and the Borrower or in favor of such LC Issuer and relating to such
Letter of Credit.
“LC Exposure” shall mean, with respect to any LC Lender as of the date of
determination, the sum of the aggregate amount of all participations by that
Lender in (a) the Stated Amount of all Letters of Credit issued and outstanding
at such time that have not been Cash Collateralized, plus (b) the aggregate
amount of all unreimbursed Drawing Payments made in respect of Letters of Credit
at such time, plus (c) the aggregate outstanding principal amount of all LC
Loans at such time.
“LC Issuer” shall mean (a) ING Capital LLC and (b) each other LC Lender as the
Borrower may from time to time select as an LC Issuer hereunder (provided that
such LC Lender meets the Credit Requirements, shall be reasonably acceptable to
the Administrative Agent and has agreed to be an LC Issuer hereunder in a
writing satisfactory to the Administrative Agent), each in its capacity as an
issuer of Letters of Credit hereunder, in either case together with its
permitted successors and assigns in such capacity; provided, that there shall be
no more than one LC Issuer at any time.
“LC Lender” shall mean a Lender with a LC Commitment, which as of the Closing
Date is as set forth on Schedule 2.01.
“LC Loan” shall have the meaning set forth in Section 2.02(c)(ii) of the
Agreement.
“Lender” shall have the meaning given to it in the preamble hereto and shall
include any Delayed Draw Lender and LC Lender (other than any Person that has
ceased to be a party hereto pursuant to an Assignment and Assumption) and any
other Person that shall have become a party hereto as a Lender pursuant to an
Assignment and Assumption.
“Lender Parties” shall mean the Administrative Agent, each Lender and the LC
Issuer.
“Lending Office” shall mean, with respect to each Lender, such Lender's address
and, as appropriate, account on file with the Administrative Agent, or such
other address or account as such Lender may from time to time notify to the
Administrative Agent.
“Letter of Credit” shall mean a standby letter of credit substantially in the
form of Exhibit C-1 governed by the laws of the State of New York and issued by
the LC Issuer under the total aggregate LC Commitment pursuant to Section
2.02(a)(i).


27
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“LIBO Loan” means any Loan that bears interest at rates based upon the LIBO
Rate.
“LIBO Rate” means:
(i)    for any Interest Period, other than an Interest Period when an interest
rate in accordance with Section 4.11 is being charged, with respect to a LIBO
Loan, LIBOR for such Interest Period; and
(ii)    for purposes of any determination of the Base Rate on any date, the rate
per annum equal to LIBOR for an Interest Period of one month (determined as of
such day).
“LIBOR” shall mean with respect to each Interest Rate Determination Date, the
rate for United States dollar deposits, rounded, if necessary, to the
nearest 0.00001%, appearing on the Bloomberg Screen US0003M Index Page as the
London interbank offered rate for United States dollar deposits (for delivery on
the first day of the applicable Interest Period) with a term equivalent to such
Interest Period at approximately 11:00 a.m., London time, on such Interest Rate
Determination Date. If, on any Interest Rate Determination Date, such rate does
not appear on the Bloomberg Screen US00003M Index Page, LIBOR shall be the
arithmetic mean of the offered quotations of the Reference Banks to prime banks
in the London interbank market for United States dollar deposits in Europe (for
delivery on the first day of the applicable Interest Period) with a term
equivalent to such Interest Period by reference to requests for quotations to
the Reference Banks as of approximately 11:00 a.m. (London time) on the Interest
Rate Determination Date. If, on any Interest Rate Determination Date, at least
two of the Reference Banks provide such quotations, LIBOR shall equal such
arithmetic mean of such quotations. The Administrative Agent shall determine
LIBOR on each Interest Rate Determination Date and the determination of LIBOR by
the Administrative Agent shall be binding absent manifest error. “Reference
Banks” shall mean leading banks engaged in transactions in Eurodollar deposits
in the international Eurocurrency market (i) with an established place of
business in London, and (ii) which have been designated as such by the
Administrative Agent and are able and willing to provide such quotations to the
Administrative Agent for each Interest Rate Determination Date; and “Bloomberg
Screen US0003M Index Page” shall mean the display designated as page US0003M
Index Page on the Bloomberg Financial Markets Commodities News (or such other
pages as may replace such page on that service for the purpose of displaying
LIBOR quotations of major banks). Notwithstanding the foregoing, in no
circumstance shall LIBOR be less than 0.00% per annum.
“LIBOR Business Day” shall mean any day on which commercial banks are open in
New York, New York and London, England for international business (including
dealings in United States dollar deposits).
“Lien” shall mean, with respect to any property or assets, any lien,
hypothecation, encumbrance, assignment for security, charge, mortgage, pledge,
security interest, conditional sale or other title retention agreement or
similar lien.
“Limited Liability Company Agreement” shall mean each Wholly Owned Opco Limited
Liability Agreement and each Tax Equity Limited Liability Company Agreement.


28
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Loan Documents” shall mean, collectively, this Agreement, the Notes, if any,
each Fee Letter, the Collateral Documents, the Secured Interest Rate Hedging
Agreements, each Wholly Owned Opco Back-Up Servicing Agreement or Wholly Owned
Opco Transition Management Agreement, as applicable, and all other documents,
agreements or instruments executed in connection with the Obligations. For the
avoidance of doubt, the term “Loan Documents” shall not include the Portfolio
Documents.
“Loan Parties” shall mean the Borrower, Pledgor and each Guarantor.
“Loans” shall mean the Delayed Draw Loans and the LC Loans.
“Loss Proceeds” shall mean all amounts and proceeds (including instruments) from
an Event of Loss received by the Loan Parties, including, without limitation,
insurance proceeds or other amounts actually received, except proceeds of
business interruption insurance.
“Major Decision” shall mean, as to each Tax Equity Opco, any of the decisions
contemplated to be made in any of the applicable Tax Equity Limited Liability
Company Agreements which require a vote by or the consent or approval of all or
a supermajority or majority of the members or the Tax Equity Class A Members of
the applicable Tax Equity Opco.
“Major Maintenance Reserve Account” shall have the meaning set forth in the
Depository Agreement.
“Management Agreement” shall mean the Management Agreement between the Manager
and the Borrower dated as of the Closing Date and each renewal or replacement
for such agreement in a form and substance acceptable to the Administrative
Agent entered into with a Manager, in accordance with the terms and conditions
hereof and any Wholly Owned Opco Back-Up Servicing Agreement or Wholly Owned
Opco Transition Management Agreement.
“Management Consent Agreement” shall mean the Management Consent and Agreement
to be entered into by and among the Manager, the Borrower and the Collateral
Agent.
“Management Standard” shall mean, with respect to an Operator, the requirement
for such Operator to perform its duties in accordance with applicable law and in
accordance with Prudent Industry Practice or, if a higher standard, the highest
degree of skill and attention that the Operator exercises with respect to
comparable assets that the Operator operates and maintains for itself, its
affiliates or for third party investors and in accordance with its internal
policies and procedures.
“Manager” shall mean the Sponsor or a replacement manager as may hereafter be
charged with management of the Borrower and the Subsidiaries in accordance with
the terms and conditions hereof and the other Loan Documents.
“Market Disruption Event” shall have the meaning given to it in Section
4.11(a)(iii).
“Master Purchase Agreements” shall mean each master purchase agreement or master
contribution agreement entered into by an Opco in connection with the purchase
of Projects by such Opco or the contribution to such Opco of Projects identified
by the Borrower as a Master Purchase


29
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Agreement on Schedule 1.01(a), as such schedule may be updated from time to time
accordance with Section 2.05(b).
“Master Turnkey Installation Agreement” shall mean, with respect to a specific
Project and to the extent applicable to such Project, the master turnkey
installation agreement executed in respect of such Project by the Sponsor and an
installer, the rights as to which are assigned to a Subsidiary with respect to
such Project.
“Material Adverse Effect” shall mean, (i) a material adverse effect upon the
business, operations, property, assets or condition (financial or otherwise) of
the Borrower or any Loan Party, or (ii) the material impairment of the ability
of any Loan Party or the Sponsor to perform its obligations under any Loan
Document, (iii) a material adverse effect on the legality, validity or
enforceability of any of the (A) Loan Documents or the rights and remedies of
any Secured Party under any of the Loan Documents (including the validity,
perfection or priority of the Collateral Agent’s Liens on the Collateral) or
(B) Limited Liability Company Agreements or Tax Equity Guaranties, or (iv) a
material adverse effect on the use, value or operation of the Projects owned or
leased by the Opcos taken as a whole.
“Maturity Date” shall mean April 30, 2024.
“Maximum Rate” shall have the meaning given to it in Section 12.18.
“Membership Interests” shall mean the Borrower Membership Interests, the Wholly
Owned Holdco Membership Interests, the Wholly Owned Opco Membership Interests,
the Tax Equity Class B Membership Interests and the Tax Equity Holdco Membership
Interests.
[***]
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.
“NEPOOL-GIS” means the New England Power Pool (“NEPOOL”) Generation Information
System, which includes a generation information database and certificate system,
operated by NEPOOL, its designee or successor entity, that accounts for the
generation attributes of electricity generated within New England.
“Net Available Amount” shall mean, with respect to (i) any Asset sale by a
Relevant Party or (ii) the issuance or incurrence of any Indebtedness by any
Relevant Party, the debt proceeds or other amounts received in connection
therewith net of any (A) sale proceeds, debt proceeds or other amounts required
to be allocated to a Tax Equity Class A Member pursuant to a Tax Equity Document
and (B) reasonable and documented transaction or collection expenses (as
applicable).
“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and
(ii) otherwise has been approved by the Required Lenders.


30
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Non-Covered Services” shall have the meaning given to such term in each
applicable O&M Agreement.
“Note” shall have the meaning given to it in Section 2.04.
“Notice of LC Activity” shall have the meaning set forth in Section 2.02(b).
[***]
[***]
[***]
“O&M Agreements” shall mean, collectively, (i) each Tax Equity Opco O&M
Agreement and (ii) each Wholly Owned Opco O&M Agreement.
“Obligations” shall mean the principal amount of the Loans, accrued interest
thereon and all advances to, fees, costs, expenses and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document (including the Secured Hedging Obligations, any premium,
reimbursements, Drawing Payments, damages, expenses, fees, costs, charges,
disbursements, indemnities, and other liabilities) or otherwise with respect to
any Loan, Letter of Credit or Secured Interest Rate Hedging Agreement, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest that would accrue on any of the foregoing during the
pendency of any bankruptcy or related proceeding with respect to any Loan Party.
“Officer’s Certificate” shall mean a certificate signed by any Authorized
Officer of the Borrower and delivered to the Administrative Agent.
“OID” shall have the meaning given to it in Section 4.09(g).
“Opcos” shall mean the Tax Equity Opcos and the Wholly Owned Opcos.
“Operating Budget” shall mean the operating budget for the Relevant Parties set
out under Section 6.01(e)(i) and as approved when required by the Administrative
Agent.
“Operating Expenses” shall mean for any applicable period, all expenses and
other amounts in the nature of expenses incurred by the Borrower, any Wholly
Owned Holdcos, any Wholly Owned Opcos, any Tax Equity Holdcos and, except where
used in the definition of Cash Available for Debt Service, any Tax Equity Opcos
during that period on a cash basis, including (without duplication) (i) payments
under any Management Agreement, Back-Up Servicing Agreements, Transition
Management Agreements, O&M Agreements and the other Project Documents
(including, without duplication, all Service Fees and costs and expenses for
Non-Covered Services and capital expenditures), (ii) payments to comply with
Laws (including Environmental Laws), (iii) insurance premiums to the extent not
covered in the Service Fees under the O&M Agreements, (iv) Taxes (including
payments in lieu of taxes), and (v) any other fee, cost and expense incurred in
connection with (x) ownership, leasing and operation of the Projects (including,
for the avoidance of doubt, all Projects in the Project Pool) held by the Wholly
Owned Opcos and, except where used in the


31
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




definition of Cash Available for Debt Service, the Tax Equity Opcos and (y) the
ownership of the Membership Interests (including Additional Expenses and fees,
costs, indemnities and expenses payable to the Secured Parties pursuant to
Section 4.02(b)(i) of the Depository Agreement), but excluding (A) Debt Service,
(B) Delayed Draw Loan Commitment Fees and LC Commitment Fees and (C) expenses
and amounts in the nature of expenses which are paid with the proceeds of
Excluded Property or a contribution by or on behalf of the Sponsor or Pledgor as
required pursuant to the Cash Diversion Guaranty (including with respect to any
fees due to any Agent or the Manager).
“Operating Revenues” shall mean for any applicable period, all Collections
received by the Borrower during that period on a cash basis from: (a) the Opcos,
provided, that any Collections received by the Borrower from an Opco (either
directly or via a Tax Equity Holdco or a Wholly Owned Holdco) in respect of a
calendar quarter shall be deemed to have been received by the Borrower in
respect of such calendar quarter even if such Collections are received after the
end of such calendar quarter, provided such Collections are deposited into the
Revenue Account prior to the delivery of the Debt Service Coverage Ratio
Certificate pursuant to Section 6.01(a)(v) in respect of the Calculation Date
occurring at the end of such calendar quarter; (b) the Tax Equity Holdcos;
(c) REC Purchasers pursuant to the Borrower REC Sale Agreements; or (d) the sale
of Excess RECs, but excluding (without duplication):
(i)any capital contribution or any other amounts contributed to the Relevant
Parties by the Sponsor, Pledgor or their Affiliates;
(ii)the proceeds of the Loans or any other Indebtedness incurred by a Relevant
Party;
(iii)any net payments to the Borrower under an Interest Rate Hedging Agreement;
(iv)the proceeds of the sale, assignment or other disposition of any Collateral
or other Asset of a Relevant Party, other than (A) ordinary course sales of
power or the leasing of photovoltaic systems pursuant to Customer Agreements,
(B) the proceeds from sales of Excess RECs and sales of RECs under Borrower REC
Sale Agreements and (C) PBI Payments;
(v)proceeds of any Customer Prepayment Event referenced in clauses (ii), (v) and
(vi) of the definition of Customer Prepayment Event;
(vi)Loss Proceeds and any other insurance proceeds (other than business
interruption proceeds) and proceeds of any warranty claims arising from
manufacturer, installer and other warranties;
(vii)proceeds of any Borrower REC Sale Agreement that is subject to a REC
Prepayment Event to the extent such proceeds have not been received (for the
avoidance of doubt, proceeds of any Borrower REC Sale Agreement that have been
received shall be included in the determination of Operating Revenues, including
notwithstanding the occurrence of a REC Prepayment Event with respect to such
Borrower REC Sale Agreement);


32
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(viii)any liquidated damages, settlement payments or termination payment in
respect of a Borrower REC Sale Agreement;
(ix)any other proceeds or other amounts that are required to be mandatorily
prepaid pursuant to Section 4.03 of this Agreement;
(x)the proceeds of any sale, transfer or other disposition of Capacity
Attributes or Ancillary Services; and
(xi)any Excluded Property and the proceeds thereof.
“Operator” shall mean in respect of any O&M Agreement, (a) the Sponsor, (b) an
Affiliate of the Sponsor provided that the Sponsor has guaranteed such
Affiliate’s obligations on terms acceptable to the Required Lenders or (c) any
replacement operator appointed in accordance with the terms and conditions
herein and in the applicable Back-Up Servicing Agreement or Transition
Management Agreement, as applicable.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.10(b)).
“P50 Production” shall mean the production volume based on the P50 one (1) year
confidence levels for Eligible Projects in the Project Pool reflected in the
Base Case Model (as updated as of the applicable date of determination).
“P99 Production” shall mean the production volume based on the P99 one (1) year
confidence levels for the applicable Eligible Projects reflected in the Base
Case Model (as updated as of the applicable date of determination).
“Participant” shall have the meaning given to it in Section 12.05(d)(i).
“Participant Register” shall have the meaning given to it in Section
12.05(d)(ii).
“PATRIOT Act” shall have the meaning given to it in Section 12.12.
“Payment Date” shall mean each January 31, April 30 (except in 2017, as set
forth in the proviso below), July 31 and October 31 of each year falling after
the date hereof, or if any such day


33
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




is not a Business Day, the immediately preceding Business Day, provided, that
the first Payment Date shall occur on July 31, 2017 and the last Payment Date
shall be the Maturity Date.
“Payment Facilitation Agreement” shall have the meaning given to it in Section
7.10(a).
“PBI Documents” shall mean, with respect to a Project (i) all applications,
forms and other filings required to be submitted to a PBI Obligor in connection
with the performance based incentive program maintained by such PBI Obligor and
the procurement of PBI Payments and (ii) all approvals, agreements and other
writings evidencing (a) that all conditions to the payment of PBI Payments by
the PBI Obligor have been met, (b) that the PBI Obligor is obligated to pay PBI
Payments and (c) the rate and timing of such PBI Payments.
“PBI Obligor” shall mean (i) [***], in relation to Projects located in [***],
(ii) [***], in relation to Projects located in [***] or (iii) any other Person
required to make a PBI Payment under or in respect of the related PBI Document,
which meets the Credit Requirements or is otherwise approved by the
Administrative Agent and the Required Lenders.
“PBI Payments” shall mean, with respect to a Project and the related PBI
Documents, all payments due by the related PBI Obligor under or in respect of
such PBI Documents in respect of performance based incentive programs of
Colorado, Connecticut or any other States which have been approved by the
Administrative Agent.
“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required to be obtained from a Governmental Authority
under any Law, rule or regulation (including those required to interconnect a
Project to the applicable transmission grid).
“Permitted Fund Disposition” shall mean the sale, assignment, transfer or
disposal of one or more Membership Interests in one or more Wholly Owned Opcos,
Wholly Owned Holdcos or Tax Equity Holdcos that satisfies each of the following
conditions precedent:
(a)The Borrower has delivered to the Administrative Agent and the Collateral
Agent a Permitted Fund Disposition Certificate, at least seven (7) Business Days
prior to the date of such Permitted Fund Disposition, and an updated Base Case
Model, each of which shall be satisfactory to the Administrative Agent;
(b)upon giving effect to such Permitted Fund Disposition and any prepayment made
pursuant to Section 4.03(d), the aggregate outstanding principal amount of the
Delayed Draw Loans shall not exceed the Available Borrowing Base calculated
immediately after giving effect to such Permitted Fund Disposition (including
any assignment of Borrower REC Sale Agreements pursuant to clause (h) below);
provided, that for purposes of determining the Available Borrowing Base,
Eligible Revenues from any Borrowing Base REC Sale Agreement as to which a REC
Prepayment Event has occurred (or would have occurred but for the lapse of time)
shall be disregarded;
(c)no Default or Event of Default shall have occurred and is continuing or would
result from such Permitted Fund Disposition;


34
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(d)such Permitted Fund Disposition, individually or in the aggregate with each
other Permitted Fund Disposition could not reasonably be expected to have a
Material Adverse Effect on the Borrower;
(e)the Debt Service Reserve Account and the Major Maintenance Reserve Account
are funded in the required amounts in accordance with the Depository Agreement;
(f)there are no unreimbursed drawings on a Letter of Credit and there are no
outstanding LC Loans;
(g)the documentation of such sale, assignment, transfer or disposal expressly
provides that such sale, assignment, transfer or disposal shall be without
liability or recourse for any reason to any Relevant Party;
(h)after giving effect to such Permitted Fund Disposition, the remaining
Eligible Projects in the Project Pool that are subject to the Borrower REC
Purchase Agreements are sufficient, assuming P99 Production, to satisfy all the
Borrower’s obligations under all Borrower REC Sale Agreements, provided that
(i) in connection with any such Permitted Fund Disposition, the Borrower may
assign its rights and obligations under one or more Borrower REC Sale Agreements
in order to allow Borrower to satisfy the conditions set forth in this clause
(h) and (ii) no Relevant Party shall have any obligation or liability to (A) the
transferred entity, (B) any Opco transferred (directly or indirectly), (C) the
transferee or (D) any other Person pursuant to any Portfolio Documents in
respect of the transferred entity or any Opco transferred (directly or
indirectly in connection with such Permitted Fund Disposition); and
(i)after giving effect to such Permitted Fund Disposition, no Subsidiary of the
Borrower that is being sold, assigned, transferred or disposed of pursuant to a
Permitted Fund Disposition shall be party to a Transition Management Agreement
with any other Subsidiary of the Borrower.
“Permitted Fund Disposition Certificate” shall mean a certificate from an
Authorized Officer in the form of Exhibit M delivered by the Borrower in
accordance with the definition of Permitted Fund Disposition.
“Permitted Indebtedness” shall have the meaning given to it in Section 7.01.
“Permitted Liens” shall mean:
(a)    Liens imposed by any Governmental Authority for taxes, assessments or
other governmental charges (i) that are not yet due or (ii) that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted (and enforcement of such Lien shall have been stayed) so
long as (x) such proceeding shall not involve any material risk of the sale,
forfeiture or loss of any part of any Project and shall not interfere with the
use or disposition of any Project and (y) the payment thereof is fully covered
by adequate reserves in accordance with GAAP, bonds or other security;
(b)    mechanics’, materialmen’s, repairmen’s and other similar liens arising in
the ordinary course of business or incident to the construction, improvement or
restoration of a Project in respect


35
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




of obligations (i) that are not yet due or (ii) that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
(and enforcement of such Lien shall have been stayed) so long as (x) such
proceedings shall not involve any material risk of forfeiture, sale or loss of
any part of such Project and shall not interfere with the use or disposition of
any Project, and (y) the payment thereof is fully covered by adequate reserves
in accordance with GAAP, bonds or other security;
(c)    minor defects, easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and that are not
incurred to secure Indebtedness and encumbrances, licenses, restrictions on the
use of property or minor imperfections in title that do not materially impair
the property affected thereby for the purpose for which title was acquired or
interfere with the operation and maintenance of a Project;
(d)    judgment Liens that (i) do not involve any material risk of the sale,
forfeiture or loss of any part of any Project and do not interfere with the use
or disposition of any Project, (ii) within ten (10) Business Days of their
existence or after the entry thereof, are being contested in good faith and by
appropriate appeal or review proceedings (and execution thereof is stayed
pending such appeal or review), (iii) for which the payment thereof is fully
covered by adequate reserves in accordance with GAAP, bonds or other security
and (iv) which could not reasonably be expected to result in an Event of
Default;
(e)    deposits or pledges required to secure the performance of statutory
obligations, appeals, supersedes and other bonds in connection with judicial or
administrative proceedings and other obligations of a like nature not in excess
of $50,000 in the aggregate;
(f)    zoning, entitlement, conservation restrictions and other land use and
environmental regulations by Governmental Authorities that do not involve any
material risk of the sale, forfeiture or loss of any part of any Project and do
not interfere with the use or disposition of any Project, and provided that the
relevant owner of legal title to a Project is not in violation thereof;
(g)    statutory Liens of banks (and rights of set off) not securing
Indebtedness and incurred in the ordinary course of business;
(h)    Liens created pursuant to the Loan Documents;
(i)    Liens incurred to secure the obligations of (a) an Opco under an Excluded
REC Contract and (b) the Borrower under a Borrower REC Sale Agreement or a
Borrower Excess REC Agreement, solely to the extent such Liens are limited to
the RECs sold under an Excluded REC Contract or a Borrower REC Sale Agreement,
as applicable, which are actually produced and the proceeds thereof; and
(j)    in respect of the Tax Equity Opcos only, Liens permitted under the terms
of the applicable Tax Equity Documents to the extent not included in clauses (a)
through (i) of this definition of “Permitted Liens” that have either (i) been
approved in writing by the Administrative Agent or (ii) subject to Section 7.15,
when taken together, could not reasonably be expected to result in a material
adverse effect upon the business, operations, assets or condition (financial or
otherwise) of any individual Tax Equity Opco.


36
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Person” shall mean any individual, corporation, estate, partnership, joint
venture, association, joint stock company, limited liability company, trust
(including any beneficiary thereof), unincorporated organization, or government
or any agency or political subdivision thereof.
“Placed in Service” shall mean, in respect of a Project, that it has been placed
in service for U.S. federal tax purposes, including that it has been placed in a
condition or state of readiness and availability for its specifically assigned
function of generating electricity from solar energy and specifically that
(i) all necessary permits and licenses for operating such Project have been
obtained (including permission to operate from the applicable local utility),
(ii) all critical tests necessary for proper operation of such Project have been
performed, (iii) legal title to such Project is held by a Subsidiary (and title
and control of such Project has been handed over by the installer under the
applicable installation agreement), (iv) initial synchronization of such Project
to the grid has occurred and (v) daily operation of such Project has begun.
“Plan” shall mean an “employee benefit plan” within the meaning of section 3(3)
of ERISA which is subject to Title I of ERISA; a plan, individual retirement
account or other arrangement that is subject to section 4975 of the Code or
provisions under any Similar Laws; and an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement.
“Pledge Agreement” shall mean that certain pledge agreement dated as of the
Closing Date by and between the Pledgor and the Collateral Agent for the benefit
of the Lenders, with respect to the Borrower Membership Interests.
“Pledge and Security Agreement” shall mean that certain pledge and security
agreement dated as of the Closing Date by and between the Borrower and the
Collateral Agent for the benefit of the Secured Parties.
“Pledgor” shall have the meaning given to it in the Recitals.
“Portfolio Documents” shall mean (a) the Project Documents, (b) the Tax Equity
Documents, (c) the Wholly Owned Opco Documents and (d) the Management Agreement.
“Portfolio Value” shall mean, as of any date of determination, the remaining
present value of the projected Cash Available for Debt Service from the Eligible
Projects in the Project Pool determined in accordance with the Base Case Model
(updated as of such determination date) until the then applicable Customer
Agreement Termination Date, discounted at [***].
“Prepaid Customer Agreement” shall mean a Customer Agreement with respect to
which all amounts due from the Customer over the term of such Customer Agreement
in respect of the delivery of Energy have been prepaid.
“Prepayment Event Certificate” shall mean a certificate from an Authorized
Officer in the form attached to a Transfer Date Certificate, containing: (a) (i)
a comprehensive report of each Customer Prepayment Event occurring during the
quarterly period ending on the applicable Calculation Date and (ii) the
Borrower’s good faith, detailed calculation of the amount required to repaid in
accordance with Section 4.03(f) in connection therewith, together with such
changes thereto as the Administrative Agent may from time to time reasonably
request for the purpose of


37
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




monitoring the Borrower’s compliance with Section 4.03(f); and (b) (i) a
comprehensive report of each REC Prepayment Event with respect to a Borrowing
Base REC Sale Agreement occurring during the quarterly period ending on the
applicable Calculation Date and (ii) the Borrower’s good faith, detailed
calculation of the amount required to repaid in accordance with Section 4.03(g)
in connection therewith, together with such changes thereto as the
Administrative Agent may from time to time reasonably request for the purpose of
monitoring the Borrower’s compliance with Section 4.03(g).
“Prime Rate” means the rate which the Administrative Agent announces from time
to time as its prime lending rate, as in effect from time to time. The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate. Any
change in such rate announced by the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Project” shall mean a residential photovoltaic system including photovoltaic
panels, racking systems, wiring and other electrical devices, conduit,
weatherproof housings, hardware, inverters, remote operating equipment,
connectors, meters, disconnects, over current devices and battery storage
(including any replacement or additional parts included from time to time) and,
unless the context otherwise requires a reference to such residential
photovoltaic system only, shall include the applicable Customer Agreement and
PBI Documents related to such photovoltaic system and all other related rights,
Permits and manufacturer, installer and other warranties applicable thereto.
“Project Documents” shall mean (a) each Customer Agreement (including any
Payment Facilitation Agreement), (b) all PBI Documents, (c) all Borrower REC
Sale Agreements, (d) all Borrower REC Purchase Agreements and Borrower Excess
REC Agreements and (e) each Master Turnkey Installation Agreement.
“Project Information” shall mean the information listed on Schedule A, as such
schedule may be updated from time to time on each Available Borrowing Base
Determination Date or in accordance with Section 2.05(b).
“Project Pool” shall mean the Projects owned by the Opcos.
“Project State” shall mean each state of the United States of America or
Washington, D.C., to the extent approved under the applicable Tax Equity
Documents.
“Projected Amortization Date” shall mean the date that principal amount of the
Delayed Draw Loans is projected to be paid in full in accordance with the Base
Case Model based on a 100% cash sweep after the Maturity Date.
“Prudent Industry Practices” shall mean, with respect to any Project, those
practices, methods, acts, equipment, specifications and standards of safety and
performance, as they may change from time to time, that (a) are commonly used to
own, manage, repair, operate, maintain and improve distributed solar energy
generating facilities and associated facilities of the type that are similar to
such Project, safely, reliably, prudently and efficiently and in material
compliance


38
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




with applicable requirements of Law and manufacturer, installer and other
warranties and (b) are consistent with the exercise of the reasonable judgment,
skill, diligence, foresight and care expected of a distributed solar energy
generating facility operator or manager in order to accomplish the desired
result in material compliance with applicable safety standards, applicable
requirements of Law, manufacturer, installer and other warranties and the
applicable Customer Agreement, in each case, taking into account the location of
such Project, including climatic, environmental and general conditions. “Prudent
Industry Practices” are not intended to be limited to certain practices or
methods to the exclusion of others, but are rather intended to include a broad
range of acceptable practices, methods, equipment specifications and standards
used in the photovoltaic solar power industry during the relevant time period.
“PTO Letter” shall mean, with respect to a Project, a permission to operate
letter or its functional equivalent as issued by the connecting utility
authorizing the operation of such Project.
“PUHCA” shall mean the Public Utility Holding Company Act of 2005, as amended,
and FERC’s regulations thereunder.
“Qualified Installer” shall mean the Sponsor, an Affiliate of the Sponsor or any
other counterparty party to a Master Turnkey Installation Agreement.
“Qualifying Facility” shall mean a “qualifying facility” as defined in the
regulations of FERC at 18 C.F.R. § 292.101(b)(1) that also qualifies for the
regulatory exemptions from the FPA set forth at 18 C.F.R. § 292.601(c),
including the exemption from regulation under Sections 205 and 206 of the FPA
set forth at 18 C.F.R. § 292.601(c)(1), the regulatory exemptions from PUHCA set
forth at 18 C.F.R. § 292.602(b) and the exemptions from certain state laws and
regulations set forth at 18 C.F.R. § 292.602(c).
“Quotation Day” shall mean the Interest Rate Determination Date, unless market
practice differs in the London interbank market, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day will be the last of those days).
“REC” shall mean any credits, credit certificates, green tags or similar
environmental or green energy attributes (such as those for greenhouse reduction
or the generation of green power or renewable energy) created by a Governmental
Authority and/or independent certification board or group generally recognized
in the electric power generation industry, and generated by or associated with
any Project or electricity produced therefrom, but specifically excluding any
and all production tax credits, investment tax credits, grants in-lieu of tax
credits and other tax benefits and any performance based incentives paid under a
program maintained or administered by a utility or federal, state or local
Governmental Authority.
“REC Consent” shall mean a consent to collateral assignment in substantially the
form attached hereto as Exhibit G-3.
“REC Contract” shall mean a contract for the purchase of RECs and/or the related
Reporting Rights.


39
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“REC Prepayment Event” means, in respect of any Borrower REC Sale Agreement,
that: (a) such Borrower REC Sale Agreement has terminated (other than on the
scheduled expiration thereof) or the REC Purchaser thereunder is in default
beyond the cure period set forth in such Borrower REC Sale Agreement and (b) 30
days have elapsed since the occurrence of the event described in the foregoing
clause (a).
“REC Purchaser” shall mean the purchaser of RECs and/or the related Reporting
Rights under a REC Contract.
“Recapture Period” shall mean, with respect to any Project, the period from the
date such Project is Placed in Service through the fifth anniversary of such
date.
“Recipient” shall mean (a) an Agent, (b) any Lender, (c) the LC Issuer or
(d) any other Secured Party, as applicable.
“Reference Banks” shall have the meaning given to it in the definition of LIBOR.
“Register” shall have the meaning given to it in Section 12.05(c).
“Reimbursement Date” shall have the meaning set forth in Section 2.02(c)(ii) of
the Agreement.
“Related Party” shall mean, with respect to any Person, each of such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” shall mean any disposing, discharging, injecting, spilling, leaking,
leaching, dumping, pumping, pouring, emitting, escaping, emptying, seeping,
migrating, placing and the like, into, under, through, or upon any land or water
or air, or otherwise entering into the environment, or the threat thereof.
“Relevant Party” shall mean each of the Loan Parties and the Tax Equity Opcos.
“Rents” shall mean the monies owed to the applicable Relevant Party by the
Customers pursuant to the Customer Agreements, including any lease payments
under any solar lease agreement and power purchase payments under any solar
power service agreement or solar power purchase agreement that is a Customer
Agreement.
“Replaced Hedge Provider” shall have the meaning given to it in Section 4.10(b).
“Replacement Hedge Provider” shall have the meaning given to it in Section
4.10(b).
“Reporting Right” shall mean the right of a Person that owns a REC to report
that it owns such REC (i) to any Governmental Authority or other Person under
any emissions trading or reporting program, public or private, having
jurisdiction over, or otherwise charged with overseeing or reviewing the
activities of, such Person in respect of such REC, and (ii) to Customers or
potential customers for the purposes of marketing and advertising.


40
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Required Facility Lenders” shall mean, with respect to any Facility, at least
two Lenders (or all Lenders if there is only one Lender), other than Defaulting
Lenders, representing more than 50% of the Commitments, Loans and LC Exposure,
as the case may be, outstanding under such Facility.
“Required Lenders” shall mean at least two Lenders (or all Lenders if there is
only one Lender), other than Defaulting Lenders, representing more than 50% of
the aggregate amount of (and for the avoidance of doubt, taken together)
Commitments, Loans and LC Exposure outstanding.
“Resignation Effective Date” shall have the meaning given to it in
Section 11.06(a).
“Restricted Payment” shall mean any dividend or make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to an owner of a beneficial interest in such Person or
otherwise with respect to any ownership or equity interest or security in or of
such Person.
“Revenue Account” shall have the meaning given to it in the Depository
Agreement.
“Sanctioned Country” shall mean any country or other territory subject to a
general export, import, financial or investment embargo under any Sanctions,
which, as of the date of this Agreement, include Cuba, Crimea, Iran, North
Korea, North Sudan and Syria.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Sanctions Authority.
“Sanctions Authority” shall mean (i) the United States, (ii) the United Nations
Security Council, (iii) the European Union, (iv) the United Kingdom or (v) the
respective governmental institutions of any of the foregoing including, without
limitation, Her Majesty’s Treasury, the Office of Foreign Assets Control of the
US Department of the Treasury, the US Department of Commerce, the US Department
of State and any other agency of the US government
“Sanctions List” shall mean any of the lists of specifically designated
nationals or designated or sanctioned individuals or entities (or equivalent)
issued by any Sanctions Authority, each as amended, supplemented or substituted
from time to time (including any the list of Specially Designated Nationals and
Blocked Persons published by the Office of Foreign Assets Control, United States
Department of the Treasury).
“Secured Hedge Provider” shall have the meaning given to it in the Collateral
Agency Agreement.
“Secured Hedging Obligations” shall mean the obligations of the Borrower under
the Secured Interest Rate Hedging Agreements.
“Secured Interest Rate Hedging Agreement” shall mean each Interest Rate Hedging
Agreement entered into by the Borrower with a Secured Hedge Provider.
“Secured Party” shall have the meaning given to such term in the Collateral
Agency Agreement.


41
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Service Fees” shall have the meaning given to such term in the O&M Agreements.
“Serial Defect” shall have the meaning given to such term in the Depository
Agreement.
“Servicer Termination Event” shall mean:
(a)    failure by the Operator, Manager or the Sponsor to make any payment,
transfer or deposit (including payments from the General Account and payments to
the Collections Account) required to be made under terms of Section 3.01, an O&M
Agreement or the Management Agreement within three (3) Business Days of the date
required;
(b)    failure by the Manager to deliver the Manager’s report referred to in
Section 6.01(a)(iii) or the Operator to deliver the Operator’s reports referred
to in Section 6.01(a)(iv) within five (5) Business Days of date required to be
delivered;
(c)    an event of default (howsoever described) or right or cause to remove the
Operator or Manager arises under an O&M Agreement or the Management Agreement;
(d)    an event described in Section 10.01(e) or Section 10.01(f) occurs with
respect to the Operator or Manager;
(e)    any (i) representation or warranty made by the Operator or Manager in an
O&M Agreement or the Management Agreement, or any Financial Statement or
certificate, report or other writing furnished pursuant thereto, or
(ii) certificate, report, any Financial Statement or other writing made or
prepared by, under the control of or on behalf of the Operator or Manager shall
prove to have been untrue or misleading in any material respect as of the date
made; provided, however, that if any such misstatement is capable of being
remedied and has not caused a Material Adverse Effect, the Operator or Manager
(as applicable may correct such misstatement by curing such misstatement (or the
effect thereof) and delivering a written correction of such misstatement, in a
form and substance satisfactory to the Administrative Agent, within thirty
(30) days of (x) obtaining Knowledge of such misstatement or (y) receipt of
written notice from a Relevant Party or the Administrative Agent of such
default;
(f)    the Operator or Manager ceases to be in business of monitoring or
maintaining energy equipment of a type comparable to the Projects;
(g)    at all times that the Sponsor is an Operator or Manager, an Event of
Default shall have occurred and is continuing;
(h)    the Debt Service Coverage Ratio is less than [***] to 1.00 on any
Calculation Date; and
(i)    Termination of an O&M Agreement by a Tax Equity Opco (including the Tax
Equity Class A Member on its behalf) other than at its normal expiry date in
accordance with its terms.
“Similar Law” shall mean the provisions under any federal, state, local,
non-U.S. or other Laws or regulations that are similar to the fiduciary
responsibility provisions of Title I of ERISA or prohibited transaction
provisions of Title I of ERISA or section 4975 of the Code.


42
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“S&P” shall mean Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw-Hill Companies, Inc.
“Sponsor” shall have the meaning given to it in the Recitals.
“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the total amount in U.S. Dollars available to be drawn under such Letter of
Credit at such time.
“Subsidiary” of a Person shall mean a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
the securities is at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Substantial Completion” shall mean, with respect to a Project, “Substantial
Completion” or any similar term, as such term is defined in the applicable
Master Turnkey Installation Agreement, which standard shall at a minimum include
the requirement that (a) such Project has been installed and the applicable
building authority has satisfactorily completed any required inspection and
(b) a meter test has been successfully completed to ensure that the Project is
capable of producing electricity as expected.
“Substantially Completed Eligible Projects” shall mean Eligible Projects that
have achieved Substantial Completion but which have not received a PTO Letter.
“Substantially Completed Eligible Project Net Cash Flow” shall have the meaning
given to it in the definition of Base Case Model.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
“Swap Termination Payment” shall have the meaning given to it in the Depository
Agreement.
“Target Flip Date” shall have, in respect of any IRR Partnership Flip Opco, the
meaning given to the term “Target Flip Date” or to any other similarly defined
term in the applicable Limited Liability Company Agreement of such IRR
Partnership Flip Opco.
“Tax Equity Account Agreement” shall mean any blocked account control agreement
entered into by and between any Tax Equity Opco, the applicable Guarantor, and
the Tax Equity Depository Bank.
“Tax Equity Back-Up Servicing Agreement” shall mean, with respect to each Tax
Equity Fund, (a) the Back-Up Servicing Agreement among an Operator, the
applicable Tax Equity Opco and the Back-Up Servicer and identified by the
Borrower as a Tax Equity Back-Up Servicing Agreement on Schedule 1.01(a), as
such schedule may be updated from time to time accordance


43
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




with Section 2.05(b), and (b) each replacement for such agreement in a form and
substance reasonably acceptable to the Administrative Agent entered into with a
replacement back-up servicer in accordance with the terms and conditions hereof
and the Tax Equity Documents.
“Tax Equity Class A Member” shall mean, with respect to any Tax Equity Opco, a
member of such Tax Equity Opco other than a Tax Equity Holdco.
“Tax Equity Class B Membership Interests” shall mean the outstanding class B
membership interests or managing member interests (including all such Economic
Interests and Voting Rights applicable to the managing member) issued by any Tax
Equity Opco.
“Tax Equity Depository Bank” shall mean any entity designated as a “Tax Equity
Depository Bank” by the Borrower on Schedule 1.01(a), as such schedule may be
updated from time to time accordance with Section 2.05(b), and any such Person’s
successors and assigns as Tax Equity Depository Bank under each applicable Tax
Equity Account Agreement.
“Tax Equity Documents” shall mean (i) for each Tax Equity Opco, the applicable
Tax Equity Limited Liability Company Agreement, Master Purchase Agreement, Tax
Equity Opco O&M Agreement, Tax Equity Account Agreement, Tax Equity Back-Up
Servicing Agreement or Transition Management Agreement, as applicable, Tax
Equity Guaranty, and any other documents reflecting an agreement between the
Sponsor (or any Affiliate of the Sponsor) and any of the Tax Equity Class A
Members relating to the applicable Tax Equity Class A Member’s investment in a
Project or such Tax Equity Opco and (ii) with respect to any Wholly Owned Opco,
the documents referred to in clause (i) prior to such date as the Wholly Owned
Opco ceased to be a Tax Equity Opco.
“Tax Equity Fund” shall mean each tax equity investment structure set forth on
Schedule 5.03(e), as such schedule may be updated from time to time accordance
with Section 2.05(b).
“Tax Equity Fund Certificate” shall mean a certificate from an Authorized
Officer in the form of Exhibit N delivered by the Borrower in accordance with
Section 2.05(a)(i).
“Tax Equity Guaranty” shall mean each guaranty issued by the Sponsor, as
guarantor in favor of the applicable Tax Equity Opco and the applicable Tax
Equity Class A Member.
“Tax Equity Holdco” shall mean each entity designated as a “Tax Equity Holdco”
by the Borrower on Schedule 5.03(e).
“Tax Equity Holdco Guaranty and Security Agreement” shall mean any Guaranty and
Security Agreement, including any Accession Agreements thereto, executed by a
Tax Equity Holdco in favor of the Collateral Agent for the benefit of the
Lenders on the Closing Date or any other date as may be required pursuant to
Section 6.08(h).
“Tax Equity Holdco Membership Interests” shall mean the outstanding limited
liability company interests issued by any Tax Equity Holdco (including all
Economic Interests and Voting Rights).


44
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Tax Equity Limited Liability Company Agreement” shall mean the respective
limited liability company agreement or operating agreement of each Tax Equity
Opco.
“Tax Equity Opco” shall mean each tax equity investment structure designated as
a “Tax Equity Opco” by the Borrower on Schedule 5.03(e), as such schedule may be
updated from time to time accordance with Section 2.05(b).
“Tax Equity Opco O&M Agreement” shall mean, with respect to each Tax Equity
Fund, (a) the Master Operation, Maintenance and Administration Agreement by and
between the applicable Tax Equity Opco and an Operator and identified by the
Borrower as a Tax Equity Opco O&M Agreement on Schedule 1.01(a), as such
schedule may be updated from time to time accordance with Section 2.05(b), and
(b) each replacement for such agreement in a form and substance reasonably
acceptable to the Administrative Agent entered into with an Operator in
accordance with the terms and conditions hereof and the applicable Tax Equity
Back-Up Servicing Agreement or Tax Equity Transition Management Agreement, as
applicable, and the other applicable Tax Equity Documents.
“Tax Equity Transition Management Agreement” shall mean, with respect to each
Tax Equity Fund, (a) the Transition Management Agreement among an Operator, the
applicable Tax Equity Opco and the Transition Manager and identified by the
Borrower as a Tax Equity Transition Management Agreement on Schedule 1.01(a), as
such schedule may be updated from time to time accordance with Section 2.05(b),
and (b) each replacement for such agreement in a form and substance reasonably
acceptable to the Administrative Agent entered into with a replacement
transition manager in accordance with the terms and conditions hereof and the
Tax Equity Documents.
“Tax Exempt Person” shall mean (a) the United States, any state or political
subdivision thereof, any possession of the United States or any agency or
instrumentality of any of the foregoing, (b) any organization which is exempt
from tax imposed by the Code (including any former tax-exempt organization
within the meaning of section 168(h)(2)(E) of the Code), (c) any Person who is
not a United States Person, (d) any Indian tribal government described in
section 7701(a)(40) of the Code and (e) any “tax-exempt controlled entity” under
section 168(h)(6)(F) of the Code; provided, however, that any such Person shall
not be considered a Tax-Exempt Person to the extent that (i) the exception under
section 168(h)(1)(D) of the Code applies with respect to the income from the
Borrower for that Person, (ii) the Person is described within clause (c) of this
definition, and the exception under section 168(h)(2)(B)(i) of the Code applies
with respect to the income from the Borrower for that Person, or (iii) such
Person avoids being a “tax-exempt controlled entity” under section 168(h)(6)(F)
of the Code by making an election under section 168(h)(6)(F)(ii) of the Code. A
Person shall cease to be a Tax Exempt Person if (i) such Person ceases to be a
“tax-exempt entity” within the meaning of section 168(h)(2) of the Code or any
successor provision thereto, by virtue of a change in such section or provision
of the Code; or (ii) such Person ceases to be a “tax-exempt controlled entity”
within the meaning of section 168(h)(6)(F) of the Code or any successor
provision thereto, by virtue of a change in such section or provision of the
Code.
[***]
[***]


45
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




[***]
[***]
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tracking Model” shall mean, with respect to an IRR Partnership Flip Fund,
“Tracking Model” or any similar term, as such term is defined in the Limited
Liability Company Agreement of the applicable IRR Partnership Flip Opco.
“Tracking System” shall mean GATS, NEPOOL-GIS or any other regional systems
developed in the United States used for tracking the ownership of RECs generated
by the Projects.
“Trade Date” shall have the meaning given to it in Section 12.05(b)(i)(B).
“Transaction Document” shall mean, collectively, each Loan Document and each
Portfolio Document.
“Transfer Date Certificate” shall have the meaning given to “Executed
Withdrawal/Transfer Certificate” in the Depository Agreement.
“Transition Management Agreement” shall mean, collectively, (i) any Wholly Owned
Opco Transition Management Agreement and (ii) any Tax Equity Transition
Management Agreement.
“Transition Manager” shall mean [***] or any entity designated as a “Transition
Manager” by the Borrower on Schedule 1.01(a), as such schedule may be updated
from time to time accordance with Section 2.05(b), and any such Person’s
successors and assigns as Transition Manager under each applicable Transition
Management Agreement.
“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
LIBO Rate and the Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.
“Undisclosed Administration” shall mean, in relation to a Lender or its direct
or indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.
“[***] Opco” means [***].
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.


46
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” shall have the meaning given to it in Section
4.09(e)(ii)(B)(III).
“Vintage” means, for any jurisdiction, the applicable annual period for which
the transfer of RECs is measured in such jurisdiction. As of the date hereof,
the applicable period for RECs in New Jersey runs from June 1 of a calendar year
until May 31 of the following year and the applicable period for RECs in
Massachusetts and Maryland is the calendar year. Vintages are referred to by the
calendar year in which the applicable Vintage expires.
“Voting Rights” shall mean the right, directly or indirectly, to vote on or
cause the direction of the management and policies of a Person in ordinary and
extraordinary matters through the ownership of voting securities; provided,
however, that a Person shall not be deemed to hold Voting Rights if by contract
or by order, decree or regulation of any Governmental Authority, such Person has
effectively ceded or been divested of the power to exercise such vote on, or
cause the direction of, such management and policies.
“Wholly Owned Holdco” shall mean each entity designated as a “Wholly Owned
Holdco” by the Borrower with the consent of the Administrative Agent (acting at
the instruction of the Required Lenders) given in connection with Section
7.10(d).
“Wholly Owned Holdco Guaranty and Security Agreement” shall mean any Guaranty
and Security Agreement, including any Accession Agreement thereto, executed by a
Wholly Owned Holdco in favor of the Collateral Agent for the benefit of the
Lenders as and when may be required by, and in form and substance reasonably
acceptable to, the Administrative Agent in connection with any consent granted
in accordance with Section 7.10(d).
“Wholly Owned Holdco Membership Interests” shall mean all of the outstanding
membership interests issued by a Wholly Owned Holdco (including all Economic
Interests and Voting Rights).
“Wholly Owned Opco” shall mean each entity designated as a “Wholly Owned Opco”
by the Borrower with the consent of the Administrative Agent (acting at the
instruction of the Required Lenders) given in connection with Section 7.10(d).
“Wholly Owned Opco Back-Up Servicing Agreement” shall mean, with respect to each
Wholly Owned Opco, (a) the Back-Up Servicing Agreement, to be entered into in
form and substance reasonably satisfactory to the Administrative Agent, among
Back-Up Servicer, Borrower, the Sponsor, Operator and the Collateral Agent and
identified by the Borrower as a Wholly Owned Opco Back-Up Servicing Agreement
with the consent of the Administrative Agent (acting at the instruction of the
Required Lenders) given in connection with Section 7.10(d), and (b) each
replacement for such agreement in a form and substance reasonably acceptable to
the Administrative Agent entered into with a replacement back-up servicer in
accordance with the terms and conditions hereof and the Wholly Owned Opco
Back-Up Servicing Agreement (from and following the date that such agreement
becomes effective).
“Wholly Owned Opco Deposit Accounts” shall mean those accounts subject to an
Account Control Agreement.


47
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Wholly Owned Opco Documents” shall mean, for each Wholly Owned Opco, the
applicable Wholly Owned Opco Limited Liability Company Agreement and each other
document designated as a “Wholly Owned Opco Document” by the Borrower with the
consent of the Administrative Agent (acting at the instruction of the Required
Lenders) given in connection with Section 7.10(d).
“Wholly Owned Opco Guaranty and Security Agreement” shall mean any Guaranty and
Security Agreement, including any Accession Agreement thereto, executed by a
Wholly Owned Opco in favor of the Collateral Agent for the benefit of the
Lenders as and when may be required by, and in form and substance reasonably
acceptable to, the Administrative Agent in connection with any consent granted
in in accordance with Section 7.10(d).
“Wholly Owned Opco Limited Liability Company Agreement” shall mean the
respective limited liability company agreement or operating agreement of each
Wholly Owned Opco.
“Wholly Owned Opco Membership Interests” shall mean all of the outstanding
membership interests issued by a Wholly Owned Opco (including all Economic
Interests and Voting Rights).
“Wholly Owned Opco O&M Agreement” shall mean, with respect to each Wholly Owned
Opco, (a) a Master Operation and Maintenance Agreement by and between a Wholly
Owned Opco and Operator and identified by the Borrower as a Wholly Owned Opco
O&M Agreement on Schedule 1.01(a), and (b) and each replacement for such
agreement in a form and substance reasonably acceptable to the Administrative
Agent entered into with an Operator in accordance with the terms and conditions
hereof and the Wholly Owned Opco Back-Up Servicing Agreement or Transition
Management Agreement, as applicable (from and following the date that any such
agreement becomes effective).
“Wholly Owned Opco Transition Management Agreement” shall mean, with respect to
each Wholly Owned Opco, (a) the Transition Management Agreement, to be entered
into in form and substance reasonably satisfactory to the Administrative Agent,
among Transition Manager, Borrower, the Sponsor, Operator and the Collateral
Agent and identified by the Borrower as a Wholly Owned Opco Transition
Management Agreement on Schedule 1.01(a), and (b) each replacement for such
agreement in a form and substance reasonably acceptable to the Administrative
Agent entered into with a replacement transition manager in accordance with the
terms and conditions hereof and the Wholly Owned Opco Transition Management
Agreement (from and following the date that such agreement becomes effective).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Rules of Construction. Unless the context otherwise requires:
(a)    a term has the meaning assigned to it;
(b)    an accounting term not otherwise defined herein and accounting terms
partly defined herein, to the extent not defined, shall have the respective
meanings given to them under GAAP as in effect from time to time;


48
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(c)    “or” is not exclusive;
(d)    “including” shall mean including without limitation;
(e)    words in the singular include the plural and words in the plural include
the singular;
(f)    all references to “$” are to United States dollars unless otherwise
stated;
(g)    any agreement, instrument or statute defined or referred to in this
Agreement or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;
references to a Person are also to its successors and permitted assigns; and
(h)    the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
Section 1.03    Time of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.04    Class of Loan.  For purposes of this Agreement, Loans may be
classified and referred to by class (“Class”). The “Class” of a Loan refers to
whether such Loan is a Delayed Draw Loan or an LC Loan and, when used in
reference to any Commitment, refers to whether such Commitment is a Delayed Draw
Loan Commitment or a LC Commitment.
ARTICLE II    
THE LOANS
Section 2.01    Delayed Draw Loans.
(a)    On the Closing Date and from time to time thereafter during the
Availability Period, but no more than once a month during the Availability
Period, the Borrower may request a loan (a “Delayed Draw Loan”) in an aggregate
amount not to exceed the total aggregate Delayed Draw Loan Commitments of all
Delayed Draw Lenders by submitting a Borrowing Notice to the Administrative
Agent in accordance with Section 2.01(c). Subject to the terms and conditions
set forth herein, each Delayed Draw Lender agrees severally, and not jointly, to
make such Delayed Draw Loan to the Borrower in a principal amount not to exceed
its Delayed Draw Loan Commitment. Any Delayed Draw Loan requested under this
Section 2.01 shall be made by the Delayed Draw Lenders ratably in proportion to
their respective share of the aggregate Delayed Draw Loan Commitments; provided
that the disbursement of such Delayed Draw Loan shall not result in the
aggregate principal amount of the Delayed Draw Loans outstanding at any time,
after giving effect to such Delayed Draw Loan, exceeding the lesser of (i) the
total aggregate Delayed Draw Loan Commitments of all Delayed Draw Lenders and
the (ii) the Available Borrowing Base, after giving effect to such Delayed Draw
Loan. Each Delayed Draw Lender’s Delayed Draw Loan Commitment shall expire on
the last day of the Availability Period after giving effect to any funding of
such


49
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Delayed Draw Lender’s Delayed Draw Loan Commitment on such date. The Delayed
Draw Loans may be Base Rate Loans or LIBO Rate Loans.
(b)    Notwithstanding any provision to the contrary, the terms of any Delayed
Draw Loan to be made hereunder on any Advance Date shall be the same as the
terms of the Delayed Draw Loans of the same Type outstanding at such time and
shall constitute one tranche with, and be the same Class as, the Delayed Draw
Loans made on the Closing Date or any other Advance Date that are of the same
Type.
(c)    The Borrower shall deliver a Borrowing Notice to the Administrative Agent
for its approval no later than 10:00 a.m. (New York City time) at least five
(5) Business Days in advance of the proposed funding date (which may be the
Closing Date) (or such shorter timeframe as may be agreed to by the
Administrative Agent in its sole discretion). Each such Borrowing Notice shall
be irrevocable, shall be signed by and Authorized Officer of the Borrower and
shall specify the following information in compliance with this Section 2.01:
(i)    the principal amount of Delayed Draw Loans to be borrowed, which shall be
in an aggregate minimum amount of $2,500,000 and integral multiples of $100,000
in excess of that amount, or, if less, the remaining amount necessary in order
for Borrower to fully utilize all available Delayed Draw Loan Commitments;
(ii)    the applicable date of the funding of such Delayed Draw Loan (an
“Advance Date”), which shall be a Business Day;
(iii)    the account(s) to which the proceeds of such Delayed Draw Loan are to
be disbursed (if applicable);
(iv)    the Type of Loans to be borrowed; and
(v)    certifying that (i) after giving effect to the proposed borrowing, the
aggregate principal amount of the Delayed Draw Loans outstanding will not be
greater than the Available Borrowing Base calculated as of such date and
(ii) each of the conditions set forth in Section 9.01 will be satisfied on the
Closing Date or each of the conditions set forth in Section 9.02 will be
satisfied on the date of any subsequent Advance Date.
(d)    If the Borrower fails to specify a Type of Loan in a Borrowing Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Each such continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
continued Borrowing.
(e)    Provided the Administrative Agent shall have received the applicable
Borrowing Notice by no later than 10:00 a.m. (New York City time) on an
applicable Business Day, the Administrative Agent shall advise each Delayed Draw
Lender of its pro rata share of the applicable Delayed Draw Loan (determined as
the percentage which such Delayed Draw Lender’s Delayed Draw Loan Commitment
then constitutes of the aggregate Delayed Draw Loan


50
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Commitments) no later than 2:00 p.m. (New York City time) on the Business Day
immediately following the Administrative Agent’s receipt of such Borrowing
Notice.
(f)    The Borrower shall use the proceeds of the Delayed Draw Loans borrowed
under this Section 2.01 solely (i) to pay a distribution to the Pledgor in
reimbursement of Pledgor for capital costs associated with the deployment of the
applicable Project Pool, (ii) to pay the fees due pursuant to each Fee Letter
and the Loan Documents and costs and expenses incurred pursuant to the Loan
Documents or otherwise in connection with this financing, (iii) to pay existing
Indebtedness of the Subsidiaries included in the Project Pool and (iv) to fund
the Debt Service Reserve Account.
(g)    Subject to the terms and conditions set forth herein (including the prior
satisfaction or waiver of the applicable conditions precedent under Article IX),
each Delayed Draw Lender shall make the amount of its Delayed Draw Loan
available to the Administrative Agent (or such Person or account directed by the
Administrative Agent) not later than 11:00 a.m. (New York City time) on the
applicable funding date by wire transfer of same day funds, in Dollars to such
account specified by the Administrative Agent (which may include the Funding
Account). Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of such Delayed Draw Loans available to the Borrower on the applicable
funding date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Delayed Draw Loans received into such account from the
Delayed Draw Lenders by 11:00 a.m. (New York City time) on such date to be
credited to the account of the Borrower designated in the Borrowing Notice
delivered pursuant to Section 2.01(c). The proceeds of a Delayed Draw Loan
funded on the Closing Date shall be made available to the Borrower in accordance
with the Closing Date Funds Flow Memorandum.
(h)    Delayed Draw Loans that have been repaid or prepaid may not be
re-borrowed (other than any repayment or prepayment during the Availability
Period pursuant to Section 4.03(b) or Section 4.03(c)).
(i)    The Borrower may, from time to time upon at least five (5) Business Days’
notice permanently reduce the Delayed Draw Loan Commitment by the amount
specified in such notice.
Section 2.02    Letters of Credit.
(a)    Issuance.
(i)    Subject to and upon the terms and conditions set forth herein, the
Borrower may request the issuance of, and the LC Issuer hereby agrees to issue
Letters of Credit, for the Borrower’s account, at any time during the LC
Availability Period solely for the purposes of satisfying the Debt Service
Reserve Required Amount (and the LC Issuer shall refuse to issue a Letter of
Credit for any other purpose). Letters of Credit issued hereunder shall
constitute utilization of the total aggregate LC Commitment and at any time the
LC Exposure of all LC Lenders at such time shall not exceed the total aggregate
LC Commitment of all LC Lenders. The LC Issuer will make available to the


51
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Collateral Agent, as beneficiary thereof, the original of the Letter of Credit
issued by it hereunder and any subsequent modifications or amendments thereto.
(ii)    Immediately upon the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the LC Issuer and without
any further action on the part of the LC Issuer or the LC Lenders, each LC
Lender shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the LC Issuer a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such LC Lender’s pro rata
share (determined as the percentage which such LC Lender’s LC Commitment then
constitutes of the aggregate LC Commitments) of the Stated Amount under such
Letter of Credit.
(iii)    Each Letter of Credit shall (A) be denominated in Dollars, (B) expire
no later than the earlier of (x) the 7th anniversary of its date of issuance and
(y) the Maturity Date and (C) be issued subject to “Uniform Customs and Practice
for Documentary Credits” (2007 Revision), International Chamber of Commerce,
Publication No. 600 or “International Standby Practices 1998”, International
Chamber of Commerce, Publication No. 590, as mutually agreed between the
Borrower, the Administrative Agent and the applicable LC Issuer.
(b)    Notice of LC Activity.
(i)    Subject to Section 2.02(d), the Borrower may request (A) the issuance or
extension of any Letter of Credit and (B) any decrease or increase in the Stated
Amount thereof by delivering to the Administrative Agent and the LC Issuer an
irrevocable written notice in the form of Exhibit C-2, appropriately completed
(a “Notice of LC Activity”), which shall specify, among other things: the
particulars of the Letter of Credit to be issued, extended or amended, including
the (1) the proposed issuance, extension or amendment date of the requested
Letter of Credit (which shall be a Business Day); (2) the requested Stated
Amount of the Letter of Credit or the amount by which such Stated Amount is to
be decreased or increased (as applicable), (3) the expiry date thereof; (4) the
name and address of the beneficiary thereof; (5) the documents to be presented
by such beneficiary in case of any drawing thereunder; (6) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (7) and, in the case of an amendment, the Letter of Credit to be
amended, the nature of the amendment and the written confirmation of the
beneficiary of such Letter of Credit confirming a decrease or increase in the
Stated Amount of such Letter of Credit; provided, however, that in no instance
may any request for a Letter of Credit or the increase in the Stated Amount of a
Letter of Credit cause the LC Exposure of all LC Lenders to exceed the total
aggregate LC Commitment. The Borrower shall deliver the Notice of LC Activity to
the Administrative Agent (with a copy to the LC Issuer) by 11:00 a.m. at least
five (5) Business Days before the date of issuance, extension, increase or
decrease of the Stated Amount of the Letter of Credit. Additionally, the
Borrower shall furnish to the LC Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit
issuance, extension or amendment, including any LC Documents, as the LC Issuer
or the Administrative Agent may reasonably require.


52
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(ii)    Promptly after receipt of any LC Application, the LC Issuer will confirm
with the Administrative Agent that the Administrative Agent has received a copy
of such LC Application from the Borrower and, if not, the LC Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the LC Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, upon (x) the
amendment date, in the case of a requested increase or decrease of the Stated
Amount under a Letter of Credit, or (y) the date specified as being the date
requested for issuance or extension, in the case of the issuance or extension of
a Letter of Credit, in each case as the applicable date is specified in such
Notice of LC Activity, subject to the terms and conditions set forth in this
Agreement (including Section 2.02(d) and the applicable conditions precedent set
forth in Section 9.03), the LC Issuer shall, by amendment to the Letter of
Credit, adjust the Stated Amount thereof downward or upward, as applicable, to
reflect the decrease or increase, as applicable, or issue or extend the Letter
of Credit, in each case as specified in such Notice of LC Activity. Upon the
issuance of any Letter of Credit by the LC Issuer or amendment or modification
to a Letter of Credit, (1) the LC Issuer shall promptly notify the
Administrative Agent of such issuance, extension or amendment and (2) the
Administrative Agent shall then promptly notify each applicable LC Lender of
such issuance, extension or amendment and each such notice shall be accompanied
by a copy of such Letter of Credit or amendment or modification to a Letter of
Credit and the amount of each applicable LC Lender’s respective participation in
such Letter of Credit.
(c)    Drawing Payment, Funding of Participations, Funding LC Loans and
Reimbursement.
(i)    The LC Issuer shall, within a reasonable time following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit so as to ascertain whether such documents appear on
their face to be in accordance with the terms and conditions of such Letter of
Credit. Any Drawing Payment with respect to a Letter of Credit shall reduce the
Stated Amount thereof dollar for dollar. As between the Borrower and the LC
Issuer, the Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit issued by the LC Issuer, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the LC Issuer shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise


53
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




of any document required in order to make a drawing under any such Letter of
Credit or of the proceeds thereof; (vii) the misapplication by the beneficiary
of any such Letter of Credit of the proceeds of any drawing under such Letter of
Credit; or (viii) any consequences arising from causes beyond the control of the
LC Issuer, including any acts or omissions by any Governmental Authority; none
of the above shall affect or impair, or prevent the vesting of, any of the LC
Issuer’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by the LC Issuer under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of the LC Issuer to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.02(c)(i), the Borrower
shall retain any and all rights it may have against the LC Issuer for any
liability arising solely out of the gross negligence or willful misconduct of
the LC Issuer as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
(ii)    If the LC Issuer shall make any Drawing Payment, it shall provide notice
thereof to the Borrower and the Administrative Agent by telephone (confirmed
telecopy) (provided that the failure to deliver such notice shall not relieve
the Borrower of its obligation to reimburse the LC Issuer in accordance with
this Agreement), that such Drawing Payment has been made and the Borrower shall
reimburse the LC Issuer in respect of such Drawing Payment by paying to the
Administrative Agent an amount equal to such Drawing Payment and any interest
accrued pursuant to Section 2.02(g) not later than 11:00 a.m., on the Business
Day (the “Reimbursement Date”) that is one Business Day following the date on
which the Drawing Payment is made; provided, anything contained herein to the
contrary notwithstanding, unless the Borrower shall have notified the
Administrative Agent and the LC Issuer prior to 12:00 p.m. (New York City time)
on the date such Drawing Payment is made that the Borrower intends to reimburse
the LC Issuer for the amount of such Drawing Payment with funds other than the
proceeds of LC Loans, the Borrower shall be deemed to have requested on the date
that such Drawing Payment is made that its obligation to reimburse such Drawing
Payment be financed by the LC Lenders through a borrowing of LC Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such Drawing
Payment and each LC Lender shall, on the Reimbursement Date with respect to such
Drawing Payment make loans (“LC Loans”) ratably (based on the percentage which
such LC Lender’s LC Commitment then constitutes of the total aggregate LC
Commitments) in an aggregate amount equal to such Drawing Payment, the proceeds
of which shall be applied directly by the Administrative Agent to reimburse the
LC Issuer for the amount of such honored drawing; and provided further, if for
any reason proceeds of LC Loans are not received by the LC Issuer on the date of
such Drawing Payment in an amount equal to the amount of such Drawing Payment,
the Borrower shall reimburse the LC Issuer, on demand, in an amount in same day
funds equal to the excess of the amount of such Drawing Payment over the
aggregate amount of such applicable LC Loans, if any, which are so received. All
such Loans shall be secured by the Collateral Documents as if made directly to
the Borrower and shall initially be Base Rate Loans until converted in
accordance with Section 2.03. LC Loans that have been repaid may not be
re-borrowed.


54
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(iii)    Immediately upon the issuance of each Letter of Credit, each LC Lender
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the LC Issuer a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such LC Lender’s pro rata share
(determined as the percentage which such LC Lender’s LC Commitment then
constitutes of the aggregate LC Commitments) of the maximum amount which is or
at any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse the LC Issuer as provided in
clause (ii) above on the applicable Reimbursement Date, (A) the LC Issuer shall
promptly notify the Administrative Agent of the unreimbursed amount of such
Drawing Payment with respect to a Letter of Credit and each LC Lender’s
respective participation therein and (B) then the Administrative Agent shall
promptly notify each LC Lender of the unreimbursed amount of such Drawing
Payment with respect to a Letter of Credit and such LC Lender’s respective
participation therein. Each LC Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the LC Issuer,
such LC Lender’s pro rata share (determined as the percentage which such LC
Lender’s LC Commitment then constitutes of the aggregate LC Commitments) of each
such Drawing Payment on a Letter of Credit within one Business Day after
receiving notice. Each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. In the event that any LC Lender fails to
make available to the LC Issuer on such business day the amount of such LC
Lender’s participation in such Letter of Credit as provided in this Section
2.02(c)(iii), the LC Issuer shall be entitled to recover such amount on demand
from such Lender together with interest thereon for three Business Days at the
rate customarily used by the LC Issuer for the correction of errors among banks
and thereafter at LIBOR. Nothing in this Section 2.02(c)(iii) shall be deemed to
prejudice the right of any LC Lender to recover from the LC Issuer any amounts
made available by such LC Lender to the LC Issuer pursuant to this Section
2.02(c)(iii) in the event that the payment with respect to a Letter of Credit in
respect of which payment was made by such LC Lender constituted gross negligence
or willful misconduct on the part of the LC Issuer. In the event the LC Issuer
shall have been reimbursed by other LC Lenders pursuant to this Section
2.02(c)(iii) for all or any portion of any drawing honored by the LC Issuer
under a Letter of Credit, the LC Issuer shall distribute to each LC Lender which
has paid all amounts payable by it under this Section 2.02(c)(iii) with respect
to such honored drawing such LC Lender’s pro rata share (determined as the
percentage which such LC Lender’s participation in the reimbursed Drawing
Payment then constitutes of the aggregate reimbursed Drawing Payment) of all
payments subsequently received by the LC Issuer from the Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to an LC Lender at its primary address set forth
below its name on Appendix B or at such other address as such Lender may
request.
(d)    Other Reductions of Stated Amount; Cancellation or Return.
(i)    The Borrower may, from time to time upon five (5) Business Days’ notice
and the delivery of a Notice of LC Activity pursuant to clause (b) above to the
Administrative Agent, the LC Issuer and the LC Lenders, (1) permanently reduce
the


55
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




total aggregate LC Commitment or (2) permanently or temporarily reduce the
Stated Amount of any Letter of Credit, in each case by the amount of $50,000, or
an integral multiple thereof, or, the Borrower may, from time to time upon five
(5) Business Days’ prior notice to the Administrative Agent, the LC Issuer and
the LC Lenders, cancel any Letter of Credit in its entirety; provided, however,
(x) so long as any Obligations remain outstanding, the Administrative Agent
shall be satisfied that no reduction or cancellation would result in the amounts
available under the Debt Service Reserve Account being less than the Debt
Service Reserve Required Amount at such time or cause a violation of any
provision of this Agreement or a breach of any provision of any other Loan
Document and (y) in respect of a reduction or cancelation of an issued Letter of
Credit, the Administrative Agent shall have received written notice from the
applicable beneficiary of such Letter of Credit, confirming such reduction or
cancellation. Additionally, the LC Commitment shall automatically reduce
(a) during the Availability Period, concurrently with the reduction of the
Delayed Draw Loan Commitment and (b) on each Payment Date occurring after the
expiration of the Availability Period, in each case in an amount such that, the
remaining LC Commitment is equal to the largest forecasted amount of scheduled
interest and principal payable under the Loan Documents over any consecutive
six-month period between such date and the Maturity Date; provided that, the
Stated Amount under the issued Letters of Credit shall automatically reduce so
that, the aggregate Stated Amount of all issued and outstanding Letters of
Credit is equal to the remaining LC Commitments. The total aggregate LC
Commitment shall not be reduced if the effect thereof would be to cause the LC
Exposure of all LC Lenders to exceed the total aggregate LC Commitment. Upon the
expiration or cancelation of a Letter of Credit, the Stated Amount in respect of
such Letter of Credit shall be permanently reduced to zero.
(ii)    Once reduced or cancelled solely pursuant to clause (i) above, the total
aggregate LC Commitment may not be increased.
(iii)    Concurrently with the repayment of any Drawing Payment (other than by
the LC Lenders with the proceeds of LC Loans) or any LC Loan, the aggregate LC
Commitments shall reduce in an amount equal to such repayment ratably to each
applicable LC Lender’s LC Commitment.
(iv)    Any reductions to the total aggregate LC Commitment shall be applied
ratably to each applicable LC Lender’s LC Commitment.
(v)    The Letters of Credit shall expire on their respective Expiration Dates,
or on such earlier date if canceled pursuant to the terms of the Agreement or
the applicable Letter of Credit.
(e)    Commercial Practices; Obligations Absolute. The Borrower assumes all
risks of the acts or omissions of beneficiary or transferee of any Letter of
Credit with respect to the use of such Letter of Credit. The obligations of the
Borrower to reimburse the LC Issuer for any Drawing Payments and to repay any
Loans made by the applicable LC Lenders pursuant to Section 2.02(c) and the
obligations of the applicable LC Lenders under Section 2.02(c) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances


56
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




regardless of: (i) the use which may be made of the Letters of Credit or for any
acts or omissions of any beneficiary or transferee in connection therewith;
(ii) any reference which may be made to the Agreement or to the Letters of
Credit in any agreements, instruments or other documents; (iii) the validity,
sufficiency or genuineness of documents (including the Agreement) other than the
Letters of Credit, or of any endorsement(s) thereon, which appear on their face
to be valid, sufficient or genuine, as the case may be, even if such documents
should in fact prove to be in any or all respects invalid, insufficient,
fraudulent or forged or any statement therein prove to be untrue or inaccurate
in any respect whatsoever; (iv) payment by the LC Issuer against presentation of
documents which do not strictly comply with the terms of the Letters of Credit,
including failure of any documents to bear any reference or adequate reference
to such Letters of Credit so long as such documents substantially comply with
the terms of the Letter of Credit; (v) any amendment or waiver of or any consent
to departure from all or any terms of any of the Loan Documents; (vi) the
existence of any claim, setoff, defense or other right which the Borrower may
have at any time against any beneficiary or transferee of any Letter of Credit
(or any Persons for whom any such beneficiary or transferee may be acting), the
Administrative Agent, the LC Issuer, any Lender or any other Person, whether in
connection with the Agreement, the transactions contemplated herein or in the
other Loan Documents, or in any unrelated transaction; (vii) any breach of
contract or dispute among or between the Borrower, the Administrative Agent, the
LC Issuer, any Lender, or any other Person; (viii) any demand, statement,
certificate, draft or other document presented under the Letters of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (ix) any extension
of time for or delay, renewal or compromise of or other indulgence or
modification to a Drawing Payment or a Loan granted or agreed to by the
Administrative Agent, the LC Issuer, or any applicable Lender in accordance with
the terms of the Agreement; (x) any failure to preserve or protect any
Collateral, any failure to perfect or preserve the perfection of any Lien
thereon, or the release of any of the Collateral securing the performance or
observance of the terms of this the Agreement or any of the other Loan
Documents; or (xi) any other circumstances whatsoever in making or failing to
make payment under the Letters of Credit, except that, in each case, payment by
the LC Issuer under the applicable Letter of Credit shall not have constituted
gross negligence or willful misconduct of the LC Issuer under the circumstances
in question as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
(f)    Indemnification. Without duplication of any obligation of the Borrower
under Section 4.06, in addition to amounts payable as provided herein, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the LC
Issuer from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which the LC Issuer may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
the LC Issuer, other than as a result of (1) the gross negligence or willful
misconduct of the LC Issuer as determined by a final, non-appealable judgment of
a court of competent jurisdiction or (2) the wrongful dishonor by the LC Issuer
of a proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of the LC Issuer to honor a drawing under any such Letter of
Credit as a result of any act or omission by any Governmental Authority.
(g)    Interim Interest. If the LC Issuer shall make any Drawing Payment, then,
unless the Borrower shall reimburse such Drawing Payment in full on the date
such Drawing


57
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Payment is made, the unpaid amount thereof shall bear interest, for each day
from and including the date such Drawing Payment is made to but excluding the
date that the Borrower reimburses such Drawing Payment in full, at a rate equal
to LIBOR, in effect from time to time, plus the Applicable Margin. Interest
accrued pursuant to this paragraph shall be for the account of the LC Issuer.
Section 2.03    Computation of Interest and Fees.
(a)    Interest Rate. Subject to Section 4.05(b), interest shall accrue on each
Loan (including interest accruing after the commencement of an insolvency
proceeding under applicable Bankruptcy Law) from the day on which the Loan is
made until, but not including the day on which the Loan is paid at the
Applicable Interest Rate; provided that any Loan that is repaid on the same day
on which it is made shall, subject to Section 4.01(b), bear interest for one
day.
(b)    Interest Computations. All computations of interest on any LIBO Loan
hereunder shall include the first day but exclude the last day of the Interest
Period in effect for such Borrowing and shall be based upon a year of 360 days.
All computations of interest on any Base Rate Loan hereunder shall be based upon
a year of 365/366 days. The Applicable Interest Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(c)    Interest Account and Interest Computations. The Administrative Agent
shall record in an account or accounts maintained by the Administrative Agent on
its books (i) the Applicable Interest Rate for the Loans; (ii) the date and
amount of each principal and interest payment on each Loan; and (iii) such other
information as the Administrative Agent may determine is necessary for the
computation of interest payable by the Borrower hereunder consistent with the
basis hereof. The Borrower agrees that all computations by the Administrative
Agent of interest shall be deemed prima facie to be correct in the absence of
manifest error.
(d)    After giving effect to the Loans, all conversions of the Loans from one
Type to the other, and all continuations of the Loans of the same Type, there
shall not be more than five (5) Interest Periods in effect at any one time with
respect to the Loans.
(e)    Interest Period Elections. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
(f)    Notice of Elections. Except as otherwise expressly provided herein,
(i) Delayed Draw Loans initially shall be of the Type specified in the
applicable Borrowing Notice and (ii) LC Loans initially shall be Base Rate
Loans. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type, in each case in accordance with this Section 2.03(f). To make an
election pursuant to this Section 2.03(f), the Borrower shall notify the
Administrative Agent of such election by electronic communication no later
than 10:00 a.m. (New York City time) at least five (5) Business Days in advance
of the proposed election date (or such shorter timeframe as may be agreed to by


58
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




the Administrative Agent in its sole discretion). Each such electronic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic communication to the Administrative Agent of a written
Interest Election Request in the form of Exhibit A-3 (to the extent such
election was not originally in the Borrowing Notice).
(g)    Content of Interest Election Requests. Each electronically communicated
Interest Election Request shall specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified in clause (iii) below shall be specified for
each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
(iii)    whether the resulting Borrowing is to be a Borrowing of Base Rate Loans
or a Borrowing of LIBO Loans.
(h)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(i)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Borrowing of
LIBO Loans prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be continued as a Borrowing of LIBO Loans. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing,
(A) no outstanding Borrowing may be converted to or continued as a Borrowing of
LIBO Loans and (B) unless repaid, each Borrowing of LIBO Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
therefor.
Section 2.04    Evidence of Debt.  The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note
substantially in the form of Exhibit H-1 (in the case of a Delayed Draw Loan)
and Exhibit H-2 (in the case of a LC Loan), (each, a “Note”), which shall
evidence such Lender’s


59
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
Section 2.05    Addition of Fund. Not more than 120 days after the Closing Date,
the Borrower may, through a Tax Equity Holdco, acquire a Date Certain
Partnership Flip Fund that is substantially similar to the Tax Equity Fund that
includes [***] Opco, subject to the satisfaction of the conditions set forth in
Section 2.05(a)(i) and the approval of the Administrative Agent and the Required
Lenders in accordance with Section 2.05(a)(iii).
(i)    Prior to the acquisition of the Date Certain Partnership Flip Fund
pursuant to Section 2.05(a), the Borrower shall have delivered the following to
the Administrative Agent:
(A)    a Tax Equity Fund Certificate along with copies of each of the documents
and other items described therein with respect to such Tax Equity Fund and
certifying that:
(I)    such Tax Equity Fund Certificate and each copy of the documents and other
items described therein provided to the Administrative Agent is a true, correct
and complete copy of such document or item (and includes all schedules,
exhibits, attachments, supplements and amendments thereto and any related
protocols or side letters);
(II)    the structure of such Tax Equity Fund is substantially similar to that
of the Tax Equity Fund that includes [***] Opco;
(III)    the Tax Equity Documents of such Tax Equity Fund (including any
amendments or modifications thereto) are substantially similar in form and
substance to the corresponding Tax Equity Documents of the Tax Equity Fund that
includes [***] Opco (including any amendments or modifications thereto with
respect to any such Tax Equity Documents); and
(IV)    such Date Certain Partnership Flip Fund meets the characteristics set
forth on Annex A or, to the extent such Date Certain Partnership Flip Fund does
not meet the characteristics set forth on Annex A, a description of each
deviation.
(ii)    Upon satisfaction by the Borrower of the requirements of Section
2.05(a)(i), the Administrative Agent and the Lenders shall conduct due diligence
with respect to such proposed Date Certain Partnership Flip Fund. The Borrower
shall deliver any documentation or information as the Administrative Agent or
any Lender reasonably requests.
(iii)    If the Administrative Agent and the Required Lenders determine, acting
reasonably and in consultation with their counsel and advisors, that the
proposed Date Certain Partnership Flip Fund satisfies the requirements of
Section 2.05(a)(i), then the Administrative Agent and the Required Lenders shall
notify the Borrower in writing


60
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




of such determination and the Borrower may, notwithstanding the restrictions set
forth in Section 7.12(b), form or acquire such Date Certain Partnership Flip
Fund. The Administrative Agent and the Lenders shall use commercially reasonable
efforts to make the determinations set forth in this Section 2.05(a)(iii) within
30 days of receipt of the items described in Section 2.05(a)(i); provided that
the Administrative Agent’s or any Lender’s failure to make such determination
within such 30-day period shall not subject the Administrative Agent or any
Lender to any liability or recourse.
(b)    Simultaneously with any acquisition by the Borrower of a Date Certain
Partnership Flip Fund pursuant to Section 2.05(a), each of the following shall
be updated automatically without any further action by the Parties hereto, in
each case as set forth in the applicable Tax Equity Fund Certificate delivered
pursuant to Section 2.05(a): (i) Schedule 5.03(e) and Schedule 5.03(f) to
include the new Relevant Parties, (ii) Schedule 1.01(a) to include any Tax
Equity Documents of the new Relevant Parties, as applicable, (iii) Schedule A to
include any Project Information in respect of the new Relevant Parties and (iv)
Schedule 1.01(b) to include any new manufacturer in respect of Projects
purchased or leased by the new Opco that was not an Approved Manufacturer prior
to such acquisition or formation pursuant to this Section 2.05 that has been
approved by the Administrative Agent in consultation with the Independent
Engineer.
(c)    Notwithstanding anything to the contrary in this Section 2.05, to the
extent the Date Certain Partnership Flip Fund proposed to be acquired or formed
by the Borrower pursuant to this Section 2.05 involves the purchase or lease of
a Project by the applicable Opco that is subject to, or has received, a Grant,
the consent of the Administrative Agent shall be required for the Borrower to
acquire or form such Date Certain Partnership Flip Fund pursuant to this Section
2.05.
ARTICLE III    
ACCOUNTS AND RESERVES
Section 3.01    Deposits to Collections Account.
(a)    The Borrower shall cause the Manager to deposit all Collections with
respect to the Wholly Owned Opcos into a Wholly Owned Opco Deposit Account.
(b)    The Borrower shall cause the Manager to transfer any amounts deposited
into a Wholly Owned Opco Deposit Account on a daily basis into the Collections
Account, subject to a maximum retention amount for each such Wholly Owned Opco
Deposit Account equal to $50,000.
(c)    The Borrower shall, and shall cause the Tax Equity Holdcos and Wholly
Owned Holdcos, to deposit all Collections received by it directly into the
Revenue Account (other that any distributions received in respect of the
proceeds of Excluded Property, as evidenced by documentation reasonably
acceptable to the Administrative Agent).
(d)    The Borrower shall deliver instructions to all counterparties to Borrower
REC Sale Agreements and Borrower Excess REC Agreements to deposit all amounts
payable to Borrower under such agreements directly into the Collection Account.


61
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(e)    The Borrower shall cause all amounts in the Collection Account on each
Calculation Date to be swept into the Revenue Account on the third Business Day
after such Calculation Date (or if such Calculation Date is not a Business Day,
on the third Business Day after the Business Day next succeeding such
Calculation Date).
(f)    The Borrower shall cause each Operator to maintain any General Account
with an Acceptable Bank.
ARTICLE IV    
ALLOCATION OF COLLECTIONS; PAYMENTS TO LENDERS
Section 4.01    Payments.
(a)    At least five (5) Business Days prior to each Payment Date, the Borrower
shall deliver, or cause Manager to deliver, to the Administrative Agent,
Collateral Agent and Depository Bank, a Transfer Date Certificate in the form
attached as Exhibit A to the Depository Agreement. All withdrawals and transfers
will be made based upon the information provided in the Transfer Date
Certificate.
(b)    Payments Generally. All payments to be made by the Borrower shall be made
free and clear of any Liens and without restriction, condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise provided
below, all payments made with respect to the Loans on each Payment Date shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 12:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its pro
rata share of the principal amount paid according to the outstanding principal
amounts of the Delayed Draw Loans held by the Lenders (or other applicable share
of such payment as expressly provided herein) in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. [***]
Section 4.02    Optional Prepayments. The Borrower (or the Sponsor or Pledgor on
Borrower’s behalf) may, upon irrevocable written notice to the Administrative
Agent at any time or from time to time, voluntarily prepay Loans in whole or in
part in minimum amounts of not less than $1,000,000 (or, in the case of the
Delayed Draw Loans, such lesser amount as may be outstanding) without premium or
penalty; provided that such notice must be received by the Administrative Agent
not later than 11:00 a.m. three (3) Business Days (or such shorter period as is
acceptable to the Administrative Agent) prior to any date of prepayment. Each
such notice shall specify the date and amount of such prepayment. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s pro rata share of such
prepayment. Upon giving of the notice, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Loan shall be accompanied by all
accrued but unpaid interest on the principal


62
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




amount prepaid. Each prepayment shall be paid to the Lenders in accordance with
their respective pro rata share of the outstanding principal amount of such
Loan. Delayed Draw Loans prepaid pursuant to this Section 4.02 may not be
re-borrowed.
Section 4.03    Mandatory Principal Payments. The Borrower shall make the
following mandatory prepayments on the Loans:
(a)    On (x) in the case of clause (i), on the date of receipt thereof and (y)
in the case of clause (ii), on the Payment Date following the date of receipt
thereof, the Borrower shall apply towards the mandatory prepayment of the Loans
in accordance with Section 4.04, 100% of the Net Available Amount of all
proceeds in cash and cash equivalents (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) to the Borrower or any other Loan
Party from:
(i)    without limitation to Article X, the issuance or incurrence of any
Indebtedness by any Relevant Party (other than as permitted to be incurred
pursuant to Section 7.01 of this Agreement); and
(ii)    the sale, assignment or other disposition of any Asset of a Relevant
Party (other than (A) ordinary course sales of power or the leasing of
photovoltaic systems pursuant to the Customer Agreements, (B) PBI Payments, (C)
the sale or proceeds of Excluded Property, (D) a sale or assignment of an Asset
that is a Customer Prepayment Event, (E) a sale or assignment that is a
Permitted Fund Disposition or (F) sales of RECs).
(b)    On each Payment Date during the Availability Period, the Borrower shall,
to the extent of amounts available pursuant to Section 4.02(b)(iv)(A) of the
Depository Agreement, prepay the Delayed Draw Loans in an amount that, when
applied in accordance with Section 4.04, causes the aggregate principal amount
of the Delayed Draw Loans outstanding on such Payment Date to be not greater
than the Available Borrowing Base calculated as of the Calculation Date
immediately preceding such Payment Date. If the aggregate principal amount of
the Delayed Draw Loans outstanding on the last day of the Availability Period
exceeds the Available Borrowing Base calculated as of such last day (such
excess, the “Excess Amount”), the Borrower shall on each Payment Date after the
Availability Period, to the extent of amounts available pursuant to
Section 4.02(b)(iv)(A) of the Depository Agreement, prepay the Delayed Draw
Loans in an amount that, when applied in accordance with Section 4.04, causes
such excess to be paid.
(c)    If the aggregate principal amount of the Delayed Draw Loans as of three
consecutive Calculation Dates during the Availability Period has exceeded the
Available Borrowing Base for each such Calculation Date, on the Payment Date
occurring after the third such Calculation Date, the Borrower shall prepay the
Delayed Draw Loans in an amount that, when applied in accordance with Section
4.04, causes the aggregate principal amount of the Delayed Draw Loans
outstanding on such date to be not greater than the Available Borrowing Base
calculated as of the Calculation Date immediately preceding such Payment Date.
If the Borrower has not repaid the Delayed Draw Loans in an amount equal to the
Excess Amount in accordance with Section 4.02(b)(iv)(A) of the Depository
Agreement as of the third Payment Date following the last day of the
Availability Period, the Borrower shall prepay, on such third Payment Date, the
Delayed Draw


63
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Loans in an amount equal to any portion of the Excess Amount not theretofore
paid pursuant to Section 4.02(b)(iv)(A) of the Depository Agreement.
(d)    On the date of each Permitted Fund Disposition, the Borrower shall, as a
condition to such Permitted Fund Disposition, (1) prepay (i) the Delayed Draw
Loans in accordance with Section 4.04 in an amount equal to the excess (if
positive) of (x) the aggregate principal amount of the Delayed Draw Loans
outstanding as of such date over (y) the Available Borrowing Base calculated
after giving effect to such Permitted Fund Disposition and (ii) the LC Loans in
full and (2) pay any Swap Termination Payments due in connection with the
repayment of Delayed Draw Loans in connection with such Permitted Fund
Disposition.
(e)    On each Payment Date during an Early Amortization Period, the Borrower
shall apply towards the mandatory prepayment of the Loans in accordance with
Section 4.04, 100% of the amounts available therefor in the Revenue Account and
the Distribution Trap Account after giving effect to all prior withdrawals and
transfers pursuant to Sections 4.02(b) and 4.02(e) of the Depository Agreement.
(f)    On each Payment Date occurring after the end of the Availability Period,
the Borrower shall apply towards the mandatory prepayment of the Loans in
accordance with Section 4.04 an amount determined by multiplying [***] by the
present value of the reduction of future Collections resulting from or
attributable to each Customer Prepayment Event occurring during the calendar
quarter ending on the immediately prior Calculation Date (disregarding any
proceeds received in respect of such Customer Prepayment Event and assuming that
no future Collections will be received in respect of any Event of Loss Project,
Defaulted Project or a Project in respect of which an Ineligible Customer
Reassignment has occurred) discounted at a rate of [***]; provided that,
notwithstanding anything to the contrary herein, the Sponsor or Pledgor may, but
shall not be required to, contribute capital to the Borrower to satisfy its
prepayment obligations under this Section 4.03(f).
(g)    On each Payment Date occurring after the end of the Availability Period,
with respect to any Borrowing Base REC Sale Agreement that became subject to a
REC Prepayment Event during the calendar quarter ending on the immediately prior
Calculation Date, after giving effect to any Borrowing Base REC Sale Agreements
entered into by the Borrower (or existing Borrower REC Sale Agreement designated
as a Borrowing Base REC Sale Agreement) in substitution of the Borrowing Base
REC Sale Agreement that became subject to the REC Prepayment Event, the Borrower
shall apply towards the mandatory prepayment of the Loans in accordance with
Section 4.04 an amount determined by multiplying [***] by the present value of
the net reduction, if any, of future Collections resulting from such REC
Prepayment Event (disregarding any proceeds received in respect of such REC
Prepayment Event and assuming that no future Collections will be received in
respect of such Borrowing Base REC Sale Agreement), discounted at a rate of six
percent [***]; provided that, notwithstanding anything to the contrary herein,
the Sponsor or Pledgor may, but shall not be required to, contribute capital to
the Borrower to satisfy its prepayment obligations under this Section 4.03(g).
(h)    Concurrently with any prepayment of the Loans pursuant to Section
4.03(a), the Borrower shall deliver to Administrative Agent a certificate of an
Authorized Officer


64
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




demonstrating the calculation of the amount of the applicable net cash proceeds
or other amounts to be prepaid, as the case may be. In the event that the
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, the Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and the
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.
(i)    On each Payment Date after the end of the Availability Period, at the
same time as a Transfer Date Certificate is provided prior to such Payment Date,
the Borrower shall provide to the Administrative Agent a Prepayment Event
Certificate. The Administrative Agent may notify the Borrower in writing of any
suggested corrections, changes or adjustments to a Transfer Date Certificate
that are not inconsistent with the terms of this Agreement.
Section 4.04    Application of Prepayments. Amounts prepaid pursuant to Section
4.02 or Section 4.03 (other than payments in respect of the Excess Amount in
accordance with Section 4.03(b) or Section 4.03(c) which are applied directly to
such Excess Amount) shall be applied (1) first, on a pro rata basis to (A) the
outstanding Delayed Draw Loans and, if the Availability Period has expired, to
be applied pro rata to remaining scheduled installments thereof pursuant to the
most recent Amortization Schedule and (B) all early termination payments due and
payable to the Secured Hedge Providers on any partial early termination of a
Secured Interest Rate Hedging Agreement required to be made in connection with
such prepayment and (2) second, on a pro rata basis, to prepay any outstanding
LC Loans. Any Letter of Credit outstanding after payment of the Loans in full
and cancellation of the Commitments shall be cancelled.
Section 4.05    Payments of Interest and Principal.
(a)    Subject to the provisions of Section 4.05(b) below, each Loan shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the Applicable Interest Rate.
(b)    If (i) any amount payable by the Borrower under any Loan Document is not
paid when due, whether at stated maturity, by acceleration or otherwise or
(ii) an Event of Default occurs pursuant to Section 10.01(e) or Section
10.01(f), all outstanding Obligations shall thereafter bear interest (including
post-petition interest in any proceeding under any Debtor Relief Law), payable
on demand, at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws until such
defaulted amount shall have been paid in full or shall have been waived (as
applicable). Payment or acceptance of the increased rates of interest provided
for in this Section 4.05(b) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of any Secured Party.
(c)    Interest on each Loan shall be due and payable in arrears (i) on each
Payment Date, (ii) on the Maturity Date, (iii) upon prepayment of any Loans in
accordance with Section 4.03 and (iv) at maturity (whether by acceleration or
otherwise), provided, that interest payable pursuant to Section 4.05(b) shall be
payable on demand. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


65
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(d)    On each Payment Date following the expiration of the Availability Period,
the Borrower shall pay principal then due on the Loans in accordance with the
most recent Amortization Schedule.
(e)    To the extent not previously paid, the Borrower shall repay to the
Administrative Agent, for the account of the Delayed Draw Lenders, each Delayed
Draw Loan in full, together with all accrued and unpaid interest thereon and
fees and costs and other amounts due and payable under the Loan Documents with
respect to such Delayed Draw Loans, on the Maturity Date.
(f)    To the extent not previously paid from cash applied on a Payment Date
pursuant to the Depository Agreement, the Borrower shall repay to the
Administrative Agent, for the account of the LC Lenders, each LC Loan in full,
together with all accrued and unpaid interest thereon and fees and costs and
other amounts due and payable under the Loan Documents with respect to such LC
Loans, on the Maturity Date.
Section 4.06    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Delayed Draw Lender pro rata to their Delayed Draw Loan Commitments, the
Delayed Draw Loan Commitment Fee, payable quarterly in arrears on (i) each
Payment Date and (ii) the final day of the Availability Period.
(b)    The Borrower agrees to pay to the Administrative Agent, for the account
of each LC Lender pro rata to their LC Commitments, the LC Commitment Fee,
payable quarterly in arrears on (i) each Payment Date and (ii) the final day of
the LC Availability Period.
(c)    The Borrower agrees to pay to the Administrative Agent, for the account
of each LC Lender pro rata to their participation in any Letter of Credit,
letter of credit fees equal to (1) the Applicable Margin times (2) the average
aggregate daily maximum amount available to be drawn under all such Letters of
Credit (regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination), payable
quarterly in arrears on (i) each Payment Date and (ii) the Maturity Date.
(d)    The Borrower agrees to pay directly to the LC Issuer, for its own
account, such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with the LC
Issuer’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
(e)    The Borrower agrees to pay the Lenders the fees in accordance with the
applicable Fee Letters.
(f)    In addition to any of the foregoing fees, the Borrower agrees to pay to
the Agents such other fees in the amounts and at the times separately agreed
upon between the Borrower and the applicable Agent.




66
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 4.07    Expenses, etc.
(a)    The Borrower agrees to pay to the Secured Parties (i) all reasonable and
documented out-of-pocket costs and expenses in connection with the preparation,
execution, and delivery of this Agreement and the other documents to be
delivered hereunder or in connection herewith, including the reasonable and
documented third-party fees and out-of-pocket expenses of their counsel, their
insurance consultant, any independent engineers and other advisors or
consultants retained by them, (ii) all reasonable and documented costs and
expenses in connection with any actual or proposed amendments of or
modifications of or waivers or consents under this Agreement or the other Loan
Documents, including in each case the reasonable and documented fees and
out-of-pocket expenses of counsel with respect thereto; provided, that, at the
request of the Borrower, the Administrative Agent shall consult with the
Borrower at its request regarding the estimated amount of expenses that would be
incurred, (iii) all Additional Expenses and (iv) all costs and expenses
(including fees and expenses of counsel) incurred by any Secured Party (for the
account of such Secured Party), if any, in connection with any restructuring or
workout proceedings (whether or not consummated) and the other documents
delivered thereunder or in connection therewith.
(b)    The Borrower agrees to timely pay in accordance with applicable Law any
and all present or future stamp, transfer, recording, filing, court, documentary
and other similar Taxes payable in connection with the execution, delivery,
filing, recording of, from the receipt or perfection of a security interest
under, or otherwise with respect to, any of the Loan Documents, and agrees to
save the Lenders and the Agents harmless from and against any liabilities with
respect to or resulting from any delay in paying or any omission to pay such
Taxes, in each case, as the same are incurred.
(c)    Once paid, all fees or other amounts or any part thereof payable under
this Agreement, the other Loan Documents or the transactions contemplated hereby
or thereby shall not be refundable under any circumstances, regardless of
whether any such transactions are consummated. All fees and other amounts
payable hereunder shall be paid in Dollars and in immediately available funds.
(d)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 4.07(a) or Section
4.08 to be paid by it to the Agents (or any sub-Agent thereof) or any Related
Party, and without limitation of the obligations of the Borrower and such
Related Parties to pay such amounts, each Lender severally agrees to pay to each
Agent (or any such sub-Agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on such Lender’s
percentage of the Commitments, Loans and LC Exposure outstanding) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any such sub-Agent) in its capacity as such,
or against any Related Party, acting for such Agent (or any such sub-Agent) in
connection with such capacity. The obligations of the Lenders hereunder to make
payments pursuant to this Section 4.07(d) are several and not joint. The failure
of any Lender to make any payment under this Section 4.07(d) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date,


67
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




and no Lender shall be responsible for the failure of any other Lender to so
make its payment under this Section 4.07(d). Each Lender’s obligation under this
Section 4.07(d) shall survive the resignation or replacement or removal of any
Agent or any assignment of rights by or replacement of a Lender, the termination
of the Commitments and the satisfaction or discharge of all other Obligations.
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither the Borrower, any Secured Party nor any of their
respective Affiliates shall assert, and each of them hereby waives and
acknowledges, that no other Person shall have any claim against any Indemnitee,
the Borrower or any of the Borrower’s Affiliates on any theory of liability, for
(i) any special, indirect, consequential or punitive losses or damages (as
opposed to direct or actual losses or damages) or (ii) any loss of profit,
business, or anticipated savings (such losses and damages set out in the
foregoing clauses (i) and (ii), collectively, the “Consequential Losses”), in
each case arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that nothing contained in this Section 4.07(e) shall limit the
Borrower’s indemnity and reimbursement obligations under Section 4.08 or the
obligations of each Lender under Section 4.07(d) in respect of any third party
claims made against any Indemnitee with respect to Consequential Losses of such
third party, Section 4.09 and Section 4.11. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through internet, telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for any
such damages resulting from any material breach by such Indemnitee of this
Agreement or the other Loan Documents or that otherwise results from the gross
negligence or willful misconduct of such Indemnitee as determined by a final
judgment of a court of competent jurisdiction which has become non-appealable.
(f)    Payments. All amounts due under this Section 4.07 or Section 4.08 shall
be payable on the immediately succeeding Payment Date after demand therefor.
(g)    [***]
Section 4.08    Indemnification.
(a)    Without limiting any other rights which any such Person may have
hereunder or under applicable Law, the Borrower hereby agrees to indemnify the
Agents, the Lenders, each other Secured Party and each Related Party of any of
the foregoing Persons (each of the foregoing Persons being individually called
an “Indemnitee”), from and against any and all damages, losses, claims,
liabilities and related costs and expenses (other than any Taxes expressly
addressed elsewhere in this Agreement), including, but not limited to,
reasonable and documented attorneys’ fees and disbursements (all of the
foregoing being collectively called “Indemnified Amounts”) arising out of or
relating to:
(i)    any transaction financed or to be financed in whole or in part, directly
or indirectly with the proceeds of the Loans;


68
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(ii)    the execution or delivery of this Agreement, any other Loan Document or
any Transaction Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby;
(iii)    any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the LC Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit);
(iv)    the grant to the Administrative Agent or the Collateral Agent for the
benefit of, or to any of, the Secured Parties of any Lien on the Collateral or
in any other Property of the Borrower or any other Person or any membership,
partnership or equity interest in the Borrower or any other Person and the
exercise by the Agents (or the other Secured Parties) of their rights and
remedies (including foreclosure) under any Collateral Document;
(v)    the breach of any representation or warranty made by or on behalf of any
Relevant Party or the Manager (to the extent that the Manager is an Affiliate of
the Borrower) set forth in this Agreement or the other Loan Documents, or in any
other report or certificate delivered by any Relevant Party or the Manager or
any of their Affiliates pursuant hereto or thereto, which shall have been false
or incorrect in any material respect when made or deemed made;
(vi)    the failure by any Relevant Party or the Manager (to the extent that the
Manager is an Affiliate of the Borrower) to comply in any material manner with
any of the Loan Documents or any applicable Law, or the non-conformity of any
Project with any such applicable Law;
(vii)    the failure of the Operator and the Manager (to the extent that the
Operator or Manager, as applicable, is an Affiliate of the Borrower), as
applicable, to operate the Projects in accordance with the applicable standard
set forth in each O&M Agreement or the Management Agreement, as applicable, or
to perform its duties in a good and workmanlike manner consistent with Prudent
Industry Practice;
(viii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of a Relevant Party or a counterparty to a Portfolio Document to any
payment under any Portfolio Document based on such Portfolio Document not being
a legal, valid and binding obligation of such Relevant Party or counterparty, as
applicable, enforceable against it in accordance with its terms;
(ix)    any investigation, proceeding, claim or action commenced or brought by
or before any Governmental Authority or related to any Transaction Document;


69
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(x)    the failure of any Relevant Party or any of their Affiliates to comply
with all consumer leasing and protection Laws applicable to any of the Projects
or Portfolio Documents;
(xi)    any and all broker’s or finder’s fees claimed to be due in connection
with the issuance of the Loans;
(xii)    any recapture of a Grant or ITC, inclusive of any penalties, interest
or other premiums due in respect thereof;
(xiii)    any amounts required to be repaid or returned by a Relevant Party in
respect of any Excluded Property, inclusive of any penalties, interest or other
premiums due in respect thereof;
(xiv)    any of the items listed in Schedule 5.10 or Schedule 5.11;
(xv)    any actual or alleged presence or release of Hazardous Materials by a
Loan Party or with respect to a Project or any of the Borrower’s properties; or
(xvi)    any claims by a Tax Equity Class A Member against the applicable Tax
Equity Holdco, Tax Equity Opco or any other Person (including under an
indemnity);
but excluding Indemnified Amounts to the extent finally determined by a judgment
of a court of competent jurisdiction that has become non-appealable to have
resulted from gross negligence or willful misconduct on the part of such
Indemnitee; provided, that notwithstanding the foregoing, the Borrower shall not
be required to indemnify any Indemnitee for legal fees or expenses of more than
one counsel, plus any additional local counsel that may be required or any other
additional counsel that may be required due to an actual or potential conflict
of interest, the availability of other defenses or the risk of criminal
liability (including criminal fines or penalties) being incurred, to such
Indemnitee. The Borrower’s obligations under this Section 4.08 shall survive the
resignation or replacement or removal of any Agent or any assignment of rights
by or replacement of a Lender, the termination of the Commitments and the
satisfaction or discharge of all other Obligations.
(b)    The Borrower shall not, without the prior written consent of any
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is or could have been a party and indemnity
could have been sought hereunder by such Indemnitee, unless such settlement
(i) seeks only monetary damages and does not seek any injunctive or other relief
against an Indemnitee, (ii) includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding and
(iii) does not include a statement as to or an admission of fault, culpability,
or a failure to act by or on behalf of such Indemnitee.








70
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 4.09    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law (which, for purposes of this Section
4.09, shall include FATCA). If any applicable Law (as determined in the good
faith discretion of the Administrative Agent or the Borrower, as applicable,
taking into account the information and documentation delivered pursuant to
Section 4.09(e) below) requires the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding.
(ii)    If the Administrative Agent or the Borrower are required to deduct or
withhold any Tax described in Section 4.09(a)(i) and must timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the applicable Law, and if the Tax is an Indemnified Tax, then, the sum
payable by the Borrower shall be increased as necessary so that after the
deduction or withholding (including deductions or withholdings applicable to
additional sums payable under this Section 4.09) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. %3. The Borrower shall and does hereby indemnify
each Recipient, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.09(c)) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (which, for
the purposes of this Section 4.09, shall include the LC Issuer) (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. The Borrower
shall and does hereby indemnify the Administrative Agent, and shall make payment
in respect thereof within ten (10) days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 4.09(c)(ii) below.
(i)    Each Lender shall and does hereby severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) each
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent


71
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




that the Borrower has not already indemnified such Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (y) each
Agent and the Borrower, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.05(d) relating to
the maintenance of a Participant Register and (z) each Agent and the Borrower,
as applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by such Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by such Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes such Agent to set off and
apply any and all amounts at any time owing to such Lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or any Agent, as the
case may be, after any payment of Taxes by the Borrower or by such Agent to a
Governmental Authority as provided in this Section 4.09, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.09(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, each Lender agrees
that on the Closing Date or any other date after the Closing Date such Lender
becomes a party to this Agreement, and from time to time thereafter upon
reasonable request, it will deliver to each of the Borrower and the
Administrative Agent either:


72
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(B)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to (a) the Closing Date or (b) such other date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), in the
case of clause (b) to the extent it is legally entitled to do so, whichever of
the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed original of IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty, and/or (y) with respect to any other applicable payments under
any Loan Document, an executed original of IRS Form W-8BEN or IRS Form W-8BEN-E
(whichever is applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)    an executed original of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) an executed
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of section 881(c)(3)(A) of the
Code, a ”10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed original of IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, (x) an
executed original of IRS Form W-8IMY, accompanied by one or more of the
following executed forms from each of the Foreign Lender's direct or indirect
partners/members, or Participants, or any Participant's direct or indirect
partners/ members, as appropriate: IRS Form W-8ECI, IRS Form W-8BEN, or IRS
Form W-8BEN-E (whichever is applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or


73
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Exhibit D-3, IRS Form W-8IMY, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable, and (y) a withholding statement to
the extent one is required by the Code; provided that if the Foreign Lender is a
partnership for U.S. federal income tax purposes and one or more direct or
indirect partners/members of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender shall provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4;
(C)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to (a) the Closing Date or (b) such other date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), in the
case of clause (b) to the extent it is legally entitled to do so, executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.09 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the


74
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 4.09, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 4.09 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 4.09(f), in no event
will the applicable Recipient be required to pay any amount to the Borrower
pursuant to this Section 4.09(f) the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
4.09(f) shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
(g)    OID. The Borrower and the Lenders agree (i) that the Loans are to be
treated as indebtedness of the Borrower for U.S. federal income tax purposes,
(ii) to the extent that the Borrower or a Governmental Authority determines that
the Loans were made with original issue discount (“OID”) for U.S. federal income
tax purposes, to report such OID as interest expense and interest income,
respectively, in accordance with sections 163(e)(1) and 1272(a)(1) of the Code,
(iii) not to file any tax return, report or declaration inconsistent with the
foregoing, and (iv) any OID shall constitute principal for all purposes under
this Agreement. The inclusion of this Section 4.09(g) is not an admission by any
Lender that it is subject to United States taxation.
(h)    Survival. Each party’s obligations under this Section 4.09 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
Section 4.10    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.11(d), or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, or any Governmental
Authority for the account of any Lender, pursuant to Section 4.09, then at the
request of the Borrower such Lender shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.09 or Section 4.11(d) (as the case may be), in the future,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


75
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.11(d), or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender, or any Governmental Authority for the account of any
Lender, pursuant to Section 4.09 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
4.10(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.05), all of its interests, rights
(other than its existing rights to payments pursuant to Section 4.11 or Section
4.09) and obligations under this Agreement and the related Loan Documents (other
than any Secured Interest Rate Hedging Agreement) to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.05;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding Obligations owed (including all principal of its Loans, accrued
interest thereon, accrued fees and all other amounts) to it hereunder and under
the other Loan Documents (including any amounts under Section 4.11(f)) from the
assignee (to the extent of such Obligations) or the Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.11(d) or payments required to be made pursuant to
Section 4.09, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
In the event the replaced Lender (or an Affiliate of such Lender) is party to
any Secured Interest Rate Hedging Agreement, then the replaced Lender (or
Affiliate of such Lender) (the “Replaced Hedge Provider”) under such Secured
Interest Rate Hedging Agreement may elect to (A) terminate such Secured Interest
Rate Hedge Agreement in accordance with its terms or (B) require the Borrower to
cause the novation of such Secured Interest Rate Hedging Agreement so that the
entire notional amount set forth in the original Secured Interest Rate Hedging
Agreement is subject to the novated Secured Interest Rate Hedging Agreements
with the Eligible Assignee referred to above (or an Affiliate of such Eligible
Assignee) (the “Replacement Hedge Provider); provided, however, that in the
event of any novation the Replacement Hedge Provider and transaction
documentation must be acceptable to the Replaced Hedge Provider in its sole
discretion and the Borrower shall be responsible for all additional costs
resulting from any assignment or novation of any Secured Interest Rate Hedging
Agreement under this clause (b), including any fees or additional credit or
other margins (such costs, fees and margins to be reasonably acceptable to the
Administrative Agent) and, to the extent of any mark-to-market payment, the
Replaced Hedge Provider shall determine any


76
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




amounts payable to or by it in respect of the assignment as if an “Additional
Termination Event” occurred under the Secured Interest Rate Hedging Agreement
with the Borrower as the sole Affected Party (as defined therein).
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 4.11    Change of Circumstances.
(a)    Market Disruption.
(i)    If a Market Disruption Event occurs in relation to a LIBO Loan for any
Interest Period, then the rate of interest on each Lender's participation in
that Loan for that Interest Period shall be the percentage rate per annum which
is the sum of:
(A)    the Applicable Margin; and
(B)    the percentage rate per annum notified to the Administrative Agent by
that Lender, as soon as practicable and in any event not later than five
(5) Business Days before interest is due to be paid in respect of that Interest
Period (or such later date as may be reasonably acceptable to the Administrative
Agent), as the cost to that Lender of funding its participation in that Loan
from whatever source(s) it may reasonably select.
(ii)    In relation to a Market Disruption Event under paragraph (iii)(B) below,
if the percentage rate per annum notified by a Lender pursuant to
paragraph (i)(B) above shall be less than LIBOR or if a Lender shall fail to
notify the Administrative Agent of any such percentage rate per annum, the cost
to that Lender of funding its participation in the relevant Loan for the
relevant Interest Period shall be deemed, for the purposes of paragraph (i)
above, to be LIBOR.
(iii)    In this Agreement “Market Disruption Event” means (A) at or about noon
(London time) on the Quotation Day for the relevant Interest Period, LIBOR is to
be determined by reference to the Reference Banks and none or only one of the
Reference Banks supplies a rate to the Administrative Agent to determine LIBOR
for dollars for the relevant Interest Period, or (B) at 5 p.m. on the Business
Day immediately following the Quotation Day for the relevant Interest Period,
the Administrative Agent receives notifications from a Lender or Lenders (whose
participations in the relevant Loan exceed thirty-five percent (35%) of that
Loan) that the cost to it of obtaining matching deposits in the London interbank
market would be in excess of LIBOR.
(iv)    If a Market Disruption Event shall occur, the Administrative Agent shall
promptly notify the Lenders and the Borrower thereof.
(b)    Alternative basis of interest or funding. If a Market Disruption Event
occurs and the Administrative Agent or the Borrower so requires, the
Administrative Agent and the Borrower shall enter into negotiations (for a
period of not more than thirty days) with a view to


77
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




agreeing on a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrower, be binding on all
Parties. In the event that no substitute basis is agreed at the end of the
thirty day period, the rate of interest shall continue to be determined in
accordance with the terms of this Agreement (including Section 4.11(a)).
(c)    Illegality.
(i)    Subject to Section 4.11(c)(ii) below, if, at any time, any Lender shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto) that the making, maintaining or continuation of its
Loans has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), (A) that Lender shall promptly notify the Administrative
Agent upon becoming aware of that event, (B) upon the Administrative Agent
notifying the Borrower, the Commitment of that Lender will be immediately
cancelled, and (C) the Borrower shall repay that Lender’s participation in the
Loan on the last day of the Interest Period occurring after the Administrative
Agent has notified the Borrower or, if earlier, the date specified by the Lender
in the notice delivered to the Administrative Agent (being no earlier than the
last day of any applicable grace period permitted by law).
(ii)    Notwithstanding any other provision of this Agreement, if any Change of
Law shall make it unlawful for any Lender to make or maintain a LIBO Loan or to
give effect to its obligations as contemplated hereby with respect to any LIBO
Loan, then, by written notice to the Borrower and to the Administrative Agent:
(A)    such Lender may declare that LIBO Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be
continued), whereupon any request for a Borrowing (or any continuation of a
Borrowing for an additional Interest Period) shall, as to such Lender only, be
deemed a request for a Base Rate Loan (or a continuation of a LIBO Loan as a
Base Rate Loan), unless such declaration shall be subsequently withdrawn; and
(B)    such Lender may require that all outstanding LIBO Loans made by it be
converted to Base Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Base Rate Loans as of the effective date of such
notice as provided below.
(iii)    In the event any Lender shall exercise its rights under clauses (A) or
(B) above, all payments and prepayments of principal that would otherwise have
been applied to repay the LIBO Loans that would have been made by such Lender or
the converted LIBO Loans of such Lender shall instead be applied to repay the
Base Rate Loans made by such Lender in lieu of, or resulting from the conversion
of, such LIBO Loans. For purposes of this clause (iii), a notice to the Borrower
by any Lender shall be effective as to each LIBO Loan made by such Lender, if
lawful, on the last day of the


78
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Interest Period then applicable to such LIBO Loan (which shall be a Payment
Date); in all other cases such notice shall be effective on the date of receipt
by the Borrower.
(iv)    [***]
(d)    Increased Costs. If any Change of Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (except any reserve
requirement reflected in the LIBO Rate) against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender or the LC
Issuer;
(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, LC Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, LC Issuer or other Recipient, the Borrower will pay
to such Lender, LC Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, LC Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(e)    Capital Requirements. If any Lender or the LC Issuer determines that any
Change of Law affecting such Lender or the LC Issuer or any lending office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer's capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the LC Issuer, to a level below that which such Lender or
the LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change of Law (taking into consideration such Lender’s or
the LC Issuer’s policies and the policies of such Lender’s or the LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer or
such Lender’s or the LC Issuer’s holding company for any such reduction
suffered.
(f)    Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender Party, upon written request by such Lender
Party (which


79
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




request shall set forth the basis for requesting such amounts), for all losses,
expenses and liabilities (including any interest paid or payable by such Lender
to lenders of funds borrowed by it to make or carry its Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (whether as a result of the
failure to satisfy any applicable conditions or otherwise other than a default
by such Lender) a borrowing of any Loan (other than a Base Rate Loan) does not
occur on a date specified therefor in a Borrowing Notice; (ii) if any prepayment
or other principal payment of any of its Loans (other than a Base Rate Loan)
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Loans (other than a Base Rate
Loan) is not made on any date specified in a notice of prepayment given by
Borrower.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to each Agent and each Lender Party that
the statements set forth in this Article V are true, correct and complete in all
respects as of (i) the Closing Date, (ii) the date of each borrowing of Delayed
Draw Loans under Section 2.01 and (iii) the date of each issuance, extension or
increase of the Stated Amount of the Letter of Credit during the Availability
Period pursuant to Section 2.02.
Section 5.01    Organization, Powers, Capitalization, Good Standing, Business.
(a)    Organization and Powers. Each Relevant Party is duly organized, validly
existing and in good standing under the Laws of its state of formation. Each
Relevant Party has all requisite power and authority to own and operate its
properties, to carry on its businesses as now conducted and proposed to be
conducted. Each Relevant Party has all requisite power and authority to enter
into each Transaction Document to which it is a party and to perform the terms
thereof.
(b)    Qualification. Each Relevant Party is duly qualified and in good standing
in each state or territory where necessary to carry on its present businesses
and operations, except in jurisdictions in which the failure to be qualified and
in good standing could not reasonably be expected to have a Material Adverse
Effect.
Section 5.02    Authorization of Borrowing, etc.
(a)    Authority. The Borrower has the power and authority to incur, and the
Loan Parties have the power and authority to guarantee, the Indebtedness
represented by the Loans, the Secured Hedging Obligations and the Loan
Documents. The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary limited
liability company or other action, as the case may be, on behalf of such Loan
Party.
(b)    No Conflict. The execution, delivery and performance by each Relevant
Party of the Transaction Documents to which it is a party and the consummation
of the transactions contemplated thereby do not and will not: (1) conflict with
or result in a violation or breach of the terms of (x) its certificate of
formation, limited liability company agreement, operating agreement


80
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




or other organizational documents, as the case may be, (y) any provision of
material Law applicable to it or (z) any order, judgment or decree of any
Governmental Authority binding on it or any of its material properties;
(2) result in a material breach of or constitute (with due notice or lapse of
time or both) a material default under the Transaction Documents or any other
material contractual obligation binding upon a Relevant Party or its material
properties; or (3) result in or require the creation or imposition of any Lien
upon its assets (other than the Liens created under the Collateral Documents).
(c)    Consents. The execution and delivery by each Relevant Party of the
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated thereby, do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority or any other Person (including any Tax Equity Class A
Member) which has not been obtained or made, and each such consent or approval
is in full force and effect, in each case, other than consents, approvals,
registrations, notices or other action which, if not obtained or made, could not
reasonably be expected to have a Material Adverse Effect.
(d)    Binding Obligations. Each of the Transaction Documents to which a
Relevant Party is a party has been duly executed and delivered by such Relevant
Party thereto and is the legally valid and binding obligation of such Relevant
Party, enforceable against it, in accordance with its respective terms, subject
to bankruptcy, insolvency, moratorium, reorganization and other similar Laws
affecting creditor’s rights.
Section 5.03    Title to Membership Interests.
(a)    The Borrower is the sole member of each of the Wholly Owned Holdcos and
the Tax Equity Holdcos (or is the sole member of the Delaware limited liability
company that owns certain Tax Equity Holdcos, as described on Schedule 5.03(e))
and shall have good and valid legal and beneficial title to all of the
Membership Interests issued by such entities (directly or indirectly as
described on Schedule 5.03(e)), free and clear of all Liens other than Permitted
Liens. All of such issued and outstanding Membership Interests have been duly
authorized and validly issued and are owned of record and beneficially by the
Borrower and were not issued in violation of any preemptive right. There are no
voting agreements or other similar agreements with respect to the Membership
Interests.
(b)    Each Tax Equity Holdco holding either (i) Tax Equity Class B Membership
Interests or (ii) the Membership Interests in another Tax Equity Holdco (in each
case as described on Schedule 5.03(e)) has good and valid legal and beneficial
title to all such Tax Equity Class B Membership Interests or Membership
Interests (as applicable), free and clear of all Liens other than Permitted
Liens. Each Wholly Owned Holdco has good and valid legal and beneficial title to
all of the Wholly Owned Opco Membership Interests in the applicable Wholly Owned
Opcos held by it, free and clear of all Liens other than Permitted Liens. All of
the issued and outstanding Tax Equity Class B Membership Interests have been
duly authorized and validly issued and are owned of record and beneficially by
the applicable Tax Equity Holdco and were not issued in violation of any
preemptive right. All of the issued and outstanding Wholly Owned Opco Membership
Interests have been duly authorized and validly issued and are owned of record
and beneficially by the


81
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




applicable Wholly Owned Holdco and were not issued in violation of any
preemptive right. There are no voting agreements or other similar agreements
with respect to the Tax Equity Class B Membership Interests or the Wholly Owned
Opco Membership Interests.
(c)    The Pledgor is the sole member of the Borrower and has good and valid
legal and beneficial title to all of the Borrower Membership Interests, free and
clear of all Liens other than Permitted Liens. All of the issued and outstanding
Borrower Membership Interests have been duly authorized and validly issued and,
as of the Closing Date, are owned of record and beneficially by Pledgor and were
not issued in violation of any preemptive right. There are no voting agreements
or other similar agreements with respect to the Borrower Membership Interests.
(d)    There are no outstanding options, warrants or rights for conversion into
or acquisition, purchase or transfer of any of the Membership Interests. Except
for the call rights of the Tax Equity Holdcos under the Tax Equity Documents,
with respect to the membership interests of the Tax Equity Class A Members in
the Tax Equity Opcos, there are no outstanding options, warrants or rights for
conversion into or acquisition, purchase or transfer of any of the membership
interests in a Tax Equity Opco. There are no agreements or arrangements for the
issuance by any Relevant Party (other than Pledgor) of additional equity
interests.
(e)    Schedule 5.03(e) accurately sets forth the ownership structure of the
Relevant Parties. The Borrower has no subsidiaries other than as shown on
Schedule 5.03(e), as such schedule shall be updated pursuant to Section 2.05(b),
or by an Authorized Officer of the Borrower in each Permitted Fund Disposition
Certificate.
(f)    Schedule 5.03(f) sets forth the name and jurisdiction of incorporation or
formation of each Loan Party and the Tax Equity Opcos and the percentage of each
class of Capital Stock owned by any Loan Party, as such schedule shall be
updated pursuant to Section 2.05(b), or by an Authorized Officer of the Borrower
in each Permitted Fund Disposition Certificate.
Section 5.04    Governmental Authorization; Compliance with Laws.
(a)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, any Relevant Party of this Agreement or
any other Transaction Document, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents or (iv) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to this
Agreement or the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 5.04, all of which have been
duly obtained, taken, given or made and are in full force and effect as of the
Closing Date.
(b)    Each of the Sponsor and the Relevant Parties is, and the business and
operations of each such Person and its development, construction and operation
of the Projects are, and always have been, conducted in all respects in
compliance with all material Laws (including, without limitation, laws with
respect to consumer leasing and protection but not including Environmental Laws
which are addressed under Section 5.16), and none of the Sponsor or any


82
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Relevant Party has received written notice from any Governmental Authority of an
actual or potential violation of any such Laws, except as does not constitute or
could not reasonably be expected to constitute a Material Adverse Effect.
Section 5.05    Solvency. No Loan Party has entered into any Loan Document with
the actual intent to hinder, delay, or defraud any creditor. After giving effect
to the issuance of the Loans (and the use of proceeds thereof), the fair
saleable value of the Loan Parties’ assets, taken as a whole, exceeds and will,
immediately following the making of any Loans, exceed the Loan Parties’ total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent obligations. The fair saleable value of the Loan Parties’ assets,
taken as a whole, is and will, immediately following the making of any Loans
(and the use of proceeds thereof), be greater than the Loan Parties’ probable
liabilities, including the maximum amount of its contingent obligations on its
debts as such debts become absolute and matured. The Loan Parties’ Assets, taken
as a whole, do not and, immediately following the making of any Loans (and the
use of proceeds thereof) will not, constitute unreasonably small capital to
carry out the business of the Loan Parties as conducted or as proposed to be
conducted. The Borrower does not intend for it or any Subsidiary to, and does
not believe that any such Person will, incur Indebtedness and liabilities beyond
its ability to pay such Indebtedness and liabilities as they mature (taking into
account the timing and amounts of cash to be received by the Loan Parties and
the amounts to be payable on or in respect of obligations of the Loan Parties).
Section 5.06    Use of Proceeds and Margin Security; Governmental Regulation.
(a)    No portion of the proceeds from the making of the Loans will be used by
the Borrower, a Loan Party or any other Person in any manner that might cause
the borrowing or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X or any other regulation of the Board of Governors
of the Federal Reserve System. Nor is Borrower engaged principally, or as one of
its principal activities in the business of extending credit for the purpose of
purchasing or carrying margin stock (as defined or used in Regulation T, U or X
of the Federal Reserve Board).
(b)    Each of the Projects is a Qualifying Facility.
(c)    The Borrower and each of the Subsidiaries are either not subject to, or
are exempt from, regulation (i) as a “public utility” or a “holding company”
under the FPA, or (ii) under PUHCA.
(d)    The Borrower and each of the Subsidiaries are either not subject to, or
are exempt from, regulation as a “public utility,” an “electric utility,”
“electric corporation,” or a “holding company,” or similar terms, under the
relevant State’s laws or regulations, including state laws and regulations
respecting the rates of electric utilities and the financial and organizational
regulations of electric utilities.
(e)    None of the Borrower or any Subsidiary is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act.


83
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(f)    None of the Borrower or any Subsidiary is subject to regulation under any
federal or state statute or regulation that limits their ability to incur
indebtedness for borrowed money.
(g)    Solely as the result of the execution and delivery of the Loan Documents,
the consummation of the transactions contemplated by the Loan Documents, or the
performance of obligations under the Loan Documents, none of the Lenders will
become subject to regulation (i) as a “public utility” or a “holding company”
under the FPA, (ii) under PUHCA, or (iii) as a “public utility,” an “electric
utility,” “electric corporation,” or a “holding company,” or similar terms,
under the relevant State’s laws or regulations.
Section 5.07    Defaults; No Material Adverse Effect.
(a)    No Default or Event of Default has occurred and is continuing.
(b)    Since the later of (i) the Closing Date and (ii) the last date any
Delayed Draw Loans were advanced pursuant to Section 2.01, no event, condition
or circumstance has occurred which has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
Section 5.08    Financial Statements; Books and Records.
(a)    Except as set forth on Schedule 5.08, all Financial Statements which have
been furnished by or on behalf of any Relevant Party, the Sponsor or any of
their Affiliates to the Administrative Agent in connection with the Loan
Documents have been prepared in accordance with GAAP, consistently applied and
present fairly in all material respects the financial condition of the Persons
covered thereby as of the respective dates thereof, subject, in the case of any
such unaudited Financial Statements, to changes resulting from audit and normal
year-end adjustments, including the absence of footnotes and subject to
validation of individual capital accounts in calculating net loss attributable
to noncontrolling interests in conformity with GAAP.
(b)    All books, accounts and files of each Relevant Party are accurate and
complete in all material respects, and Borrower has access to all such books and
records and the authority to grant access to such books and records to the
Secured Parties.
Section 5.09    Indebtedness. The Borrower and the Subsidiaries have no
outstanding Indebtedness other than the Obligations and other Permitted
Indebtedness. The Obligations under the Loan Documents constitute Indebtedness
of the Borrower and the Subsidiaries secured by a first ranking priority
security interest in the Collateral. As of the Closing Date, no other
Indebtedness of the Borrower or the Subsidiaries ranks senior in priority to the
Obligations.
Section 5.10    Litigation; Adverse Facts.  There are no judgments outstanding
against the Sponsor or any Relevant Party, or affecting any of the Projects or
any other property of any Relevant Party, nor to the Relevant Parties’ Knowledge
is there any action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration now pending or threatened against the
Sponsor or any Relevant Party, respectively, or any of the Projects that relates
to the legality, validity or enforceability of any of the Transaction Documents,
the ability of a Secured Party to exercise any of its rights in respect of the
Collateral or the Collateral Documents or, other than as set forth in
Schedule 5.10, that could reasonably be expected to result in a Material Adverse
Effect.


84
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 5.11    Taxes.  All U.S. federal, state, local tax returns and reports,
and all other material tax returns or reports, of the Relevant Parties required
to be filed have been timely filed (or any such Person has timely filed for a
valid extension and such extension has not expired), and all material taxes,
assessments, fees and other governmental charges (including any payments in lieu
of taxes) upon such Persons and upon their properties, assets, income, profits,
businesses and franchises which are due and payable have been timely paid except
to the extent the same are being contested in accordance with Section 6.06,
and/or adequate reserves under GAAP are maintained, as listed on Schedule 5.11.
There are no Liens for Taxes (other than Liens for Taxes not yet due and
payable) on any assets of any Relevant Party, no unresolved written claim has
been asserted with respect to any Taxes of any Relevant Party, no waiver or
agreement by any Relevant Party is in force for the extension of time for the
assessment or payment of any Tax, and no request for any such extension or
waiver is currently pending. Except as set forth on Schedule 5.11, there is no
pending or, to the Knowledge of the Borrower, threatened audit or investigation
by any Governmental Authority of any Relevant Party with respect to Taxes. No
Relevant Party is a party to or bound by any tax sharing arrangement with any
Person (including any Affiliate of a Relevant Party). No Relevant Party has
engaged in any “listed transaction” as defined in Treasury Regulation
section 1.6011-4 or made any disclosure under Treasury Regulation
section 1.6011-4. With respect to each Project that is leased for U.S. federal
income tax purposes by a Relevant Party to a Customer, to the Knowledge of the
Borrower, the Customer is not a tax exempt entity within the meaning of
section 168(h)(2) of the Code, except as could not reasonably be expected to
have a Material Adverse Effect, when combined with other similar Projects. All
Projects are currently exempt from real property taxes. All personal property
taxes and sales and use taxes imposed upon the Energy produced by a Project are
fully reimbursable by the Customers or have been timely paid by the Manager.
Section 5.12    Performance of Agreements.  None of the Relevant Parties are in
default in the performance, observance or fulfillment of the Loan Documents,
Wholly Owned Opco Documents or the Management Agreement. None of the Relevant
Parties are in material default in the performance, observance or fulfillment of
the other Transaction Documents to which they are a party or any of the other
obligations, covenants or conditions contained in any material contracts of any
such Persons and, to the Knowledge of the Relevant Parties, no condition exists
under such Transaction Documents that, with the giving of notice or the lapse of
time or both, would constitute such a material default, other than with respect
to the Customer Agreements or the Master Turnkey Installation Agreements where
such condition (itself or when coupled with other defaults or conditions under
such agreements) could not reasonably be expected to have a Material Adverse
Effect.
Section 5.13    Employee Benefit Plans.  None of the Borrower or any Relevant
Parties, or any of their respective ERISA Affiliates, maintains or contributes
to, or has any obligation under, any Employee Benefit Plans or Multiemployer
Plans. Without limiting the foregoing, the Borrower and its Subsidiaries do not
have any employees or former employees and do not sponsor, maintain, participate
in, contribute to or have any obligations under or liability in respect of any
Plan.
Section 5.14    Insurance.  Set forth on Schedule 5.14 is a description of all
policies of insurance for the Relevant Parties, including those policies of the
Sponsor for the benefit of the Relevant Parties which are required to be
maintained pursuant to a Transaction Document, that are


85
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




in effect as of the Closing Date. Such Insurance Policies conform to the
requirements of Section 6.13 and have been paid in full or are not in arrears.
No notice of cancellation has been received with respect to such policies and
the Relevant Parties and the Sponsor are in compliance in all material respects
with all conditions contained in such policies.
Section 5.15    Investments.  Except as permitted under Section 7.07, the
Relevant Parties have no direct or indirect equity interest in any Person which
is not also a Relevant Party, including any stock, partnership interest or other
equity securities of any other Person.
Section 5.16    Environmental Compliance.  Each Project is, and has been
developed, constructed and operated, in material compliance with all applicable
Environmental Laws and Permits; no notice of violation of such Environmental
Laws or Permits has been issued by any Governmental Authority with respect to
any Project which has not been resolved; there is no pending or, to the
Borrower’s Knowledge, threatened action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration in respect of
any Environmental Laws against the Borrower or with respect to any Project;
there has been no Release of any Hazardous Material on, from or related to any
Project that has resulted in or could reasonably be expected to result in any
material obligation or material liability for the Borrower; and no action has
been taken by the Borrower that would cause any Project not to be in material
compliance with all applicable Environmental Laws or Permits pertaining to
Hazardous Materials.
Section 5.17    Project Permits.  No Permits are required for the operation of
any Project in the ordinary course following the date that it has received a PTO
Letter.
Section 5.18    Representations Under Other Loan Documents.  Each of the
Relevant Parties’ representations and warranties set forth in the (i) other Loan
Documents are true, correct and complete in all material respects and (ii)
Limited Liability Company Agreements and Master Purchase Agreements are true,
correct and complete in all material respects when made.
Section 5.19    Broker’s Fee.  Except as disclosed in Schedule 5.19, no broker’s
fee or finder’s fee, commission or similar compensation will be payable by or
pursuant to any contract or other obligation of any Relevant Party with respect
to the making of the Loans or any of the other transactions contemplated by the
Transaction Documents.
Section 5.20    Taxes and Tax Status.
(a)    Each Relevant Party is treated for U.S. federal income tax purposes
either as disregarded as an entity, separate from its owner (as described in
U.S. Treasury Regulations section 301.7701-2(c)(2)(i)) or as a partnership (and
not a publicly traded partnership as defined in section 7704(b) of the Code),
and each such owner for this purpose is a U.S. Person and not a Tax Exempt
Person (if the owner for this purpose is a partnership, then each direct or
indirect owner of the owner is a U.S. Person, and no direct or indirect owner of
the owner is a Tax Exempt Person, unless it owns its interest through an entity
taxable as a corporation for U.S. federal income tax purposes that is not a
“tax-exempt controlled entity” within the meaning of section 168(h)(6)(F) of the
Code). No Relevant Party has elected to be treated as an association taxable as
a corporation for U.S. federal income tax purposes.


86
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b)    Each Relevant Party has timely filed or caused to be filed all material
tax returns, information statements and reports required to have been filed by
it, and each Relevant Party has paid or caused to be paid all material Taxes,
assessments, fines or penalties required to have been paid by it, except taxes,
assessments, fines or penalties that are being contested in good faith and by
appropriate proceedings and for which such Person has set aside segregated cash
reserves that are adequate for the payment thereof as required by GAAP. All such
tax returns are complete and accurate in all material respects. Except for
Permitted Liens, no tax lien has been filed and no claim is being asserted with
respect to any such Taxes, assessments, charges or fees.
Section 5.21    Sanctions; Anti-Money Laundering and Anti-Corruption.
(a)    Neither the Relevant Parties nor any of their Affiliates, nor, to the
Knowledge of the Borrower, any director, officer, agent, employee, affiliate or
other person acting on behalf of a Relevant Party or their Affiliates (i) is a
Blocked Person (ii) has been engaged in any transaction, activity or conduct
that could reasonably be expected to result in its being designated as a Blocked
Person; and/or (iii) has received notice of, or is otherwise aware of, any
claim, action, suit, proceedings or investigation involving it with respect to
Sanctions.
(b)    The operations of the Relevant Parties and each of their Affiliates have
been conducted at all times in compliance with applicable anti-money laundering
statutes of all applicable jurisdictions including, without limitation, all
money laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States Law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) and no action, suit or proceeding
by or before any court or other Governmental Authority involving a Relevant
Party or any Affiliate with respect to the Anti-Money Laundering Laws is
pending, or to the Knowledge of the Borrower, threatened.
(c)    Neither the Relevant Parties nor any of their Affiliates, nor, to the
Knowledge of the Borrower, any director, officer, agent, employee, affiliate or
other person acting on behalf of a Relevant Party or their Affiliates is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of any other anti-corruption related activity under
any applicable Law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act of 1977, as amended and the U.K. Bribery Act 2010, as amended, and the rules
and regulations thereunder (collectively, “Anti-Corruption Laws”), including,
without limitation, using any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful payment to any foreign or domestic
government official or employee from corporate funds, and making any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment, (ii) is
under investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, or (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws.
(d)    No proceeds of any Loan shall be used directly or indirectly for business
activities in violation of, and none of the transactions contemplated by the
Transaction Document will violate, Anti-Money Laundering Laws, Anti-Corruption
Laws or applicable Sanctions.


87
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 5.22    Property Rights.  Each Opco owns each photovoltaic system
included in a Project acquired by it and owns, or has a contractual right to use
or shall have on the date it acquires a Project, ownership of or a leasehold
interest in or a contractual right to use, all equipment and facilities
necessary for the operation of each Project. All equipment and facilities
included in the Projects are (or are reasonably expected to be when acquired,
leased or contracted for) in good repair and operating condition subject to
ordinary wear and tear and casualty and are suitable for the purposes for which
they are employed, and, to the Knowledge of Borrower, there is no material
defect, hazard or dangerous condition existing with respect to any such
equipment or facilities except as could not reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the ability of the
Borrower to perform under the Loan Documents at or above the assumptions in the
Base Case Model. Each Opco has the requisite real property rights and licenses
under the Customer Agreements to which it is party to access, install, operate,
maintain, repair, improve and remove its respective Projects and evidence of
such real property rights and licenses has been provided to the Administrative
Agent. No Relevant Party is the title owner of any real property.
Section 5.23    Portfolio Documents.
(a)    No Relevant Party (other than the Pledgor) is party to any agreement or
contract other than (i) the Transaction Documents to which it is a party,
(ii) in the case of any Opco, any Excluded REC Contract entered into by it and
(iii) any contract or agreement incidental or necessary to the operation of its
business that does not allocate material risk to such Relevant Party and has a
term of less than one year or that has a value over its term not exceeding
$100,000.
(b)    All rights to receive the PBI Payments and the related PBI Documents in
respect of the Eligible Projects have been assigned by the Sponsor to the
applicable Opco and all conditions to payment by the PBI Obligor under such PBI
Documents have been satisfied and such payments are not subject to any offset.
(c)    Each Customer Agreement to which an Opco is a party is an Eligible
Customer Agreement.
(d)    Each Customer Agreement and the origination thereof and the installation
of the related Project, in each case, was in compliance in all material respects
with applicable Law (including without limitation, all consumer leasing and
protection Law) at the time such Customer Agreement was originated and executed
and such Project was installed.
(e)    Each Eligible Customer Agreement requires the applicable Customer to
maintain homeowner’s insurance for all damage to the property on which the
related Project is installed, including damage caused by the Project or the
installation or maintenance thereof (other than damage resulting from the gross
negligence of the Manager).
(f)    Except as set forth on Schedule 5.23(f), all Portfolio Documents when
provided to the Administrative Agent (in each case, including all schedules,
exhibits, attachments, supplements and amendments thereto and any related
protocols or side letters) are (or will be when provided) true, correct and
complete copies of such Portfolio Documents, and as of the Closing Date or any
other date when additional Portfolio Documents are provided to the
Administrative


88
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Agent hereunder, each Portfolio Document (i) has been duly executed and
delivered by the Sponsor and each Relevant Party thereto (as applicable) and, to
the Knowledge of the Borrower and the Subsidiaries, the other parties thereto,
(ii) is in full force and effect and is enforceable against the Sponsor and each
Relevant Party (as applicable) and, to the Knowledge of Borrower and the
Subsidiaries, each other party thereto as of such date, (iii) neither the
Sponsor nor any Relevant Party or, to the Knowledge of the Borrower and each
Subsidiary, no other party to such document is or, but for the passage of time
or giving of notice or both, would be in breach of any material obligation
thereunder, except solely with respect to the Project Documents, where such
breach (itself or when coupled with other breaches under such Project Documents)
could not reasonably be expected to have a Material Adverse Effect, (iv) has no
event of force majeure existing thereunder except solely with respect to the
Project Documents, where such event of force majeure (itself or when coupled
with other events of force majeure under such Project Documents) could not
reasonably be expected to have a Material Adverse Effect and (v) all conditions
precedent to the effectiveness of such documents have been satisfied or waived
in writing.
(g)    The Borrower maintains in its or the relevant Relevant Party’s books and
records a copy of all documentation ancillary to the Customer Agreements,
including, with respect to each completed Project: (i) a copy of or access to
all of such Project's manufacturer, installer or other warranties; (ii) copies
of all PBI Documents and completed and submitted documentation in respect of
rebates, if applicable, including the applicable confirmation letters; (iii) a
copy of the Project's completed inspection certificate issued by the applicable
Governmental Authority; (iv) evidence of permission to operate from the
applicable local utility; and (v) evidence that the installer of such Project
has been paid in full.
(h)    The insurance described in Section 6.13 satisfies all insurance
requirements set forth in the Portfolio Documents.
(i)    Each Eligible Project (i) is comprised of panels, inverters and batteries
from Approved Manufacturers and (ii) has been, or is being, installed by a
Qualified Installer.
(j)    The Sponsor and Relevant Parties have taken all action in accordance with
Prudent Industry Practices to ensure that the manufacturer warranties relating
to an Eligible Project are in full force and effect and can be enforced by the
applicable Opco and, to the Knowledge of the Borrower and except to the extent
the applicable manufacturer is no longer honoring its warranties generally, all
manufacturer warranties are in full force and effect.
(k)    In respect of each Eligible Project with respect to which a Customer
Agreement was prepared for execution on and from January 6, 2014, a fixture
filing has been recorded against each Customer and the applicable property in
respect of such Eligible Project in the filing office designated by
Section 9-501 of the applicable Uniform Commercial Code (as adopted in the
applicable jurisdiction of installation) prior to, or within, the period
required under Section 2-A-309 of the applicable Uniform Commercial Code in
order to perfect a first priority security interest following the delivery of
any photovoltaic system components to a site for installation.
(l)    In respect of each Eligible Project in California with respect to which a
Customer Agreement has been entered into, a filing in respect of such Eligible
Project (pursuant to


89
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




and in compliance with Cal. Pub. Util. Code §§ 2868-2869) was made in the
applicable local filing office where the Eligible Project is located.
(m)    Each Eligible Project is located in a Project State.
Section 5.24    Security Interests.
(a)    The Collateral Documents create, as security for the Obligations, valid,
enforceable, and, upon the filing of documents and instruments in the proper
places and the taking of other required actions (including, without limitation,
possession), which have been filed or taken on or prior to the Closing Date,
perfected first-priority Liens in the Collateral, in favor of the Collateral
Agent, for the benefit of the Secured Parties, subject to no Liens other than
Permitted Liens. All consents and approvals necessary or desirable to create and
perfect such Liens have been obtained.
(b)    The descriptions of the Collateral set forth in the Collateral Documents
are true, complete, and correct in all material respects and are adequate for
the purpose of creating, attaching, and perfecting the Liens in the Collateral
granted or purported to be granted in favor of the Collateral Agent for the
benefit of the Secured Parties.
(c)    All filings, registrations, recordings, notices, and other actions that
are necessary or required as of the Closing Date (including delivery to the
Collateral Agent of the certificates evidencing the Membership Interests or
giving the Collateral Agent control or possession of the Collateral) to perfect
the Collateral Agent’s Lien on the Collateral have been made or taken or will be
made or taken on the Closing Date.
Section 5.25    Intellectual Property. Each Subsidiary owns or holds a valid and
enforceable agreement, license, permit, certificate, franchise or other
authorization or right to use the technology and intellectual property rights
necessary to own, lease, operate, maintain and repair the Projects, and no
actions by any Subsidiary that have been performed or are expected to be
performed under the Portfolio Documents infringe upon or misappropriate the
intellectual property rights of any other Person.
Section 5.26    Full Disclosure.
(a)    All written information, including any information contained in any
Officer’s Certificate, Loan Document (including all schedule, exhibit annexes
and other attachments), documents, reports or other written information
pertaining to the Sponsor, the Relevant Parties, the Portfolio Documents and the
Projects (other than any projections or forward-looking statements), together
with all written updates of such information from time to time (collectively,
the “Information”), that have been furnished by or on behalf of the Borrower to
any Secured Party or its advisors or consultants are, as of the date such
Information was so furnished (it being understood, without limitation, that the
disclosures under the schedules to this Agreement, except where updated in
accordance with this Agreement, are furnished as of the Closing Date) and taken
as a whole, true and correct in all material respects and do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances in which they were made.


90
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b)    The projections and forward-looking statements, including the Base Case
Model, prepared by or as directed by the Borrower that have been made available
to any Secured Party (i) have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as and when such projections or
forward-looking statements were prepared and as of the Closing Date (ii) other
than with respect variances to the assumptions as agreed by the Administrative
Agent and the Borrower, are generally consistent with each financial model
provided to the Tax Equity Class A Members as and when such projections or
forward-looking statements were prepared and (iii) do not include any cash flows
from any Project that is not an Eligible Project.
ARTICLE VI    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that until the Debt Termination Date, it shall
perform and comply with all covenants in this Article VI applicable to such
Person.
Section 6.01    Financial Statements and Other Reports.
(a)    Financial Statements and Operating Reports.
(i)    Annual Reporting. Within one-hundred twenty (120) days (or, in the case
of the fiscal year ending December 31, 2017, one-hundred fifty (150) days) after
the end of each fiscal year of the Sponsor commencing with the fiscal year
ending December 31, 2017, the Borrower shall furnish, or cause to be furnished,
to the Administrative Agent and each Lender copies of the Financial Statements
of the Borrower. In the case of the Financial Statements of the Borrower, the
Financial Statements for the Opcos shall be scheduled as “Other Financial
Information”. The annual Financial Statements of the Sponsor shall comply with
the requirements of, and be provided no later than, as required by and in any
manner permitted by the Securities and Exchange Commission and applicable Law
and listing rules. All such Financial Statements shall be prepared in accordance
with GAAP consistently applied and shall be audited by an Independent certified
public accounting firm of national standing, and shall be accompanied by an
unqualified report of such accountants on such Financial Statements which states
that such Financial Statements present fairly in all material respects the
financial position of the applicable Person and its consolidated subsidiaries
for the period covered by such Financial Statements. All such Financial
Statements shall also be accompanied by a certification executed by the
applicable Person’s chief executive officer or chief financial officer (or other
officer with similar duties) to the effect set forth in Section 6.01(a)(vi).
(ii)    Quarterly Reporting. Within sixty (60) days (or, in the case of the
fiscal quarter ending June 30, 2017, ninety (90) days) after the end of each of
the first three (3) fiscal quarters in each fiscal year of the applicable
Person, commencing with the fiscal quarter ended June 30, 2017, the Borrower
shall provide to the Administrative Agent and each Lender (on a consolidated
basis for the applicable Person and its subsidiaries) copies of the unaudited
Financial Statements of each of the Borrower and each Opco for each such
quarter, together with a certification executed by the applicable Person’s chief
executive officer or chief financial officer (or other officer with similar


91
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




duties) to the effect set forth in Section 6.01(a)(vi). The quarterly Financial
Statements of the Sponsor shall comply with the requirements of, and be provided
by no later than, as required by and in any manner permitted by the Securities
and Exchange Commission and applicable Law and listing rules.
(iii)    Portfolio Reporting. The Borrower shall cause the Manager to provide to
the Administrative Agent and the Independent Engineer the quarterly Manager’s
report (as described in the Management Agreement), no later than forty five (45)
days after the end of the fiscal quarter of the Borrower, commencing with the
fiscal quarter ended September 30, 2017, in the form attached as Exhibit B to
the Management Agreement. The Borrower shall cause the Manager and its employees
and officers to make themselves available at the request of the Administrative
Agent or the Independent Engineer to discuss any information disclosed in a
Manager’s report, including with respect to the tracking of expected flip dates
under each Limited Liability Company Agreement and major system equipment
failure rates.
(iv)    Operator Reporting. The Borrower shall cause the Operators to provide to
the Administrative Agent and the Independent Engineer all reports required
pursuant to O&M Agreements at such time and in such manner as provided therein;
provided that any reports in respect of a fiscal quarter shall commence with the
fiscal quarter ended June 30, 2017 and any reports in respect of a fiscal year
shall commence with the fiscal year ended December 31, 2017. The Borrower shall
cause each Operator and its employees and officers to make themselves available
at the request of the Administrative Agent or the Independent Engineer to
discuss any information disclosed in such reports, including with respect to
major system equipment failure rates.
(v)    Debt Service Coverage Ratio Certificate. No later than ten (10) Business
Days prior to each Payment Date, Borrower shall provide to Administrative Agent
a Debt Service Coverage Ratio Certificate. The Administrative Agent (including
on the instructions of any Lender) may notify the Borrower in writing of any
suggested corrections to a Debt Service Coverage Ratio Certificate (the
“Administrative Agent DSCR Comments”) that are not inconsistent with the terms
of this Agreement, no later than five (5) Business Days following receipt of a
Debt Service Coverage Ratio Certificate. The Borrower shall incorporate into the
Debt Service Coverage Ratio Certificate all Administrative Agent DSCR Comments
that are consistent with the terms of this Agreement and deliver to the
Administrative Agent a revised Debt Service Coverage Ratio Certificate no later
than three (3) Business Days following the date of the Borrower’s receipt of the
Administrative Agent DSCR Comments. The calculations of the Debt Service
Coverage Ratios and other information provided in respect of Debt Service
Coverage Ratio Certificate hereunder shall be used in determining deposits to
and releases from the Revenue Account or the Distribution Trap Account, as
applicable, pursuant to Sections 4.02(b) and 4.02(e) of the Depository
Agreement. If the Borrower fails to produce the information and calculations
relating to the Debt Service Coverage Ratios and Debt Service Coverage Ratio
Certificate required to be produced pursuant to this Agreement, then, until such
time as such information and calculations are provided,


92
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




no funds shall be released pursuant to Section 4.02(b)(xi)(C) or 4.02(e)(ii) of
the Depository Agreement on a Payment Date.
(vi)    Certifications of Financial Statements and Other Documents. Together
with the Financial Statements provided to the Administrative Agent pursuant to
Section 6.01(a)(i) and (ii), the Borrower shall also furnish to the
Administrative Agent certifications upon which the Administrative Agent may
conclusively rely in the form of Exhibit K, executed by the respective chief
executive officer or chief financial officer (or other officer with similar
duties) of the Borrower and applicable Opco (as applicable) certifying that such
Financial Statements fairly present the financial condition and results of
operations of the Borrower and applicable Opco (as applicable) on a consolidated
basis for the period(s) covered thereby in accordance with GAAP (subject, in the
case of any such unaudited Financial Statements, to changes resulting from audit
and normal year-end adjustments, including the absence of footnotes and subject
to validation of individual Subsidiary capital accounts in calculating net loss
attributable to noncontrolling interests in conformity with GAAP).
(vii)    Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary to, change its fiscal year end from December 31.
(b)    Material Notices. The Borrower shall promptly, but in no event later than
three (3) Business Days after the earlier of its or any Subsidiary’s receipt or
Knowledge thereof, deliver, or cause to be delivered, to the Administrative
Agent:
(i)    copies of all notices given or received with respect to a default or any
event of default under any term or condition of or related to any Permitted
Indebtedness;
(ii)    copies of any and all notices of a default, breach or termination by any
party under (A) any Transaction Document (other than a Project Document) or
(B) any Project Document, which default, breach or termination under any Project
Document (itself or when coupled with other breaches under any Project Document)
could reasonably be expected to have a Material Adverse Effect;
(iii)    notice of the occurrence of any event or circumstance that has, or
could reasonably be expected to have, a Material Adverse Effect;
(iv)    notice of any (i) fact, circumstance, condition or occurrence at, on, or
arising from, any Project, that results or could reasonably be expected to
result in material noncompliance with or a material liability or material
obligation under any Environmental Law, (ii) Release of Hazardous Materials from
or related to any Project that has resulted in or could reasonably be expected
to result in personal injury, material property damage or material liability, or
(iii) pending or, to the Borrower’s Knowledge, threatened action, charge, claim,
demand, suit, proceeding, petition, governmental investigation or arbitration in
respect of any Environmental Laws against it or arising in connection with
occupying or conducting operations on or at any Project therefor;


93
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(v)    copies of all material notices, documents or reports received or sent by
the Borrower, the Sponsor or any other Relevant Party pursuant to any Tax Equity
Document, which shall include (without limitation) any project purchase and sale
confirmation notice, bill of sale and notices, documents or reports in relation
to (A) any call, withdrawal or put option, (B) the achievement of any flip or
cash reversion dates under a Limited Liability Company Agreement, (C) true-up
requirements (including, without limitation, any interim and final true-ups or
other updates to the financial model in respect of any Tax Equity Opco as
delivered to the Tax Equity Class A Members), (D) the transfer of membership
interests, (E) claims against the Sponsor or any Relevant Party under any
indemnity, (F) the threatened or actual removal of any Tax Equity Holdco as a
managing member, (G) any updates to financial models prepared by or in respect
of any Tax Equity Opco, (H) material correspondence on eligibility criteria in
the Tax Equity Documents for any Tax Equity Opco and (I) dispute resolution or
independent review under the terms of any Tax Equity Document (including,
without limitation, in relation to any Tracking Model, Projects being Placed in
Service projects receiving a PTO Letter and any material dispute in relation to
Tax matters and ITCs);
(vi)    notice of any event which would require a mandatory prepayment under
Section 4.03(a) or of any REC Prepayment Event with respect to a Borrowing Base
REC Sale Agreement;
(vii)    notice that any insurance required to be maintained pursuant to the Tax
Equity Documents or Loan Documents has been, or is threatened to be, cancelled;
(viii)    any proposed amendment, supplement, modification or waiver to, or
assignment or transfer in respect of, a Portfolio Document (other than any
Customer Agreement or Master Turnkey Installation Agreement) or the
organizational documents of a Relevant Party (other than Pledgor) at least five
(5) Business Days prior to entry thereto;
(ix)    copies of any amendment, supplement, waiver or other modification to a
Portfolio Document or the organizational documents of a Relevant Party (other
than Pledgor) (provided that such documents in respect of the Customer
Agreements may be provided on a quarterly basis but no later than forty-five
(45) days after the end of March, June, September and December); and
(x)    each recall notice issued in respect of, or any other material
communications related to an actual or potential Serial Defect from any
manufacturer of any inverter included in an Eligible Project.
(c)    Tracking Models. In respect of an IRR Partnership Flip Opco at all times
prior to the date when the Flip Point for such IRR Partnership Flip Opco is
finally determined to have occurred pursuant to the applicable Limited Liability
Company Agreement:
(i)    the Borrower shall deliver at the same time delivered to the Tax Equity
Class A Members of any IRR Partnership Flip Opco, but in no event later than as
required under such Limited Liability Company Agreement whether delivered to the
applicable


94
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Tax Equity Class A Member or not and without any extension or waiver unless
consented to by the Required Lenders, copies of the applicable Tracking Model,
together with such exhibits or supplemental information as are delivered to such
Tax Equity Class A Members and are otherwise reasonably requested to demonstrate
the basis of the calculation of the date by which the Flip Point is anticipated
to be reached and a certification executed by the applicable Tax Equity Holdco’s
Authorized Officer that such Tracking Model has been prepared in good faith in
accordance with calculation rules and conventions under the applicable Limited
Liability Company Agreement (such Tracking Model, together with the applicable
exhibits or supplemental information, the “Annual Tracking Model”);
(ii)    the Borrower shall deliver at the same time delivered to the Tax Equity
Class A Members of any IRR Partnership Flip Opco, each update to the Tracking
Model made to calculate whether the Flip Point has occurred during the preceding
calendar quarter; and
(iii)    if the aggregate Flip Point Delay for an IRR Partnership Flip Opco
under the applicable Annual Tracking Model is greater than twelve (12) months on
any Calculation Date, then the Borrower shall thereafter deliver, within
forty-five (45) days after the end of each March, June, September and December,
an update to the Tracking Model in respect of such IRR Partnership Flip Opco
showing actual results through the end of the calendar quarter and demonstrating
an updated calculation of the date by which the Flip Point is anticipated to be
reached, together with such exhibits or supplemental information as are
reasonably requested to demonstrate the basis of such calculation and a
certification executed by the applicable Tax Equity Holdco’s Authorized Officer
that such Tracking Model has been prepared in good faith in accordance with
calculation rules and conventions under the applicable Limited Liability Company
Agreement.
The Borrower shall cause the applicable Tax Equity Holdco and the Manager to
make themselves available at the request of the Administrative Agent (acting on
the instructions of the Required Lenders) to discuss the basis for such
calculations, including the interpretation and application of the calculation
rules, conventions and procedures under the applicable Limited Liability Company
Agreement. [***].
(d)    Major Decisions. The Borrower shall promptly, but in no event later than
five (5) Business Days prior to any vote or approval in respect of a Major
Decision, deliver, or cause to be delivered, to the Administrative Agent written
notice describing the issue to be decided by vote or approved together with
copies of all correspondence received and sent with respect to that Major
Decision.
(e)    Operating Budgets.
(i)    The Borrower shall prepare, or cause to be prepared, for each fiscal year
of the Borrower and each Wholly Owned Opco an operating and capital expense
budget setting forth the anticipated revenues and Operating Expenses (including
expenses for Non-Covered Services) of each such Relevant Party for such fiscal
year; provided that the Borrower shall update such budget prior to any Permitted
Fund Disposition and any request to convert a Tax Equity Opco to a Wholly Owned
Opco (with the consent of


95
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




the Administrative Agent at the instruction of the Required Lenders) permitted
under Section 7.10(d). The initial operating budget for 2017 is attached as
Exhibit L hereto. For each succeeding fiscal year (commencing with 2018), the
Borrower shall, not later than forty-five (45) days prior to the end of the
current fiscal year (commencing in 2017), submit such Operating Budget to the
Administrative Agent for its approval (in consultation with the Independent
Engineer); provided that the approval of the Administrative Agent shall be
deemed to be given if (A) the Operating Expenses set forth in the Operating
Budget do not exceed 20% in the aggregate over the amount budgeted for such
Operating Expenses of the Borrower and the Wholly Owned Opcos in the
then-current Base Case Model for the applicable year, provided, further, that,
even if such 20% threshold is exceeded, the Administrative Agent’s approval
shall also be deemed to be given if the Operating Expenses in respect of
Non-Covered Services set forth in the Operating Budget on a per kW DC basis in
respect of the Projects owned by the Wholly Owned Opcos are not more than $15
per kW DC in the aggregate over the amount budgeted for such Operating Expense
in respect of such Projects owned by the Wholly Owned Opcos in the then-current
Base Case Model for the applicable year and (B) such Operating Budget is
otherwise consistent with the then-current Base Case Model for the applicable
year.
(ii)    The Borrower shall, and shall cause each Tax Equity Holdco to, deliver
to the Administrative Agent (i) each Operating Budget submitted to the Tax
Equity Class A Members in respect of a Tax Equity Opco, at the same time as
delivered to such Tax Equity Class A Member but in no event later than as
required under the applicable Limited Liability Company Agreement and (ii) when
available, any amendments to such Operating Budget, together with all notices or
correspondence regarding the approval of such Operating Budget (if applicable)
by the Tax Equity Class A Member; provided that the approval of the
Administrative Agent (in consultation with the Independent Engineer) shall be
required (such approval not to be unreasonably withheld or delayed but
notwithstanding any permitted variances in any operating budgets approved by a
Tax Equity Class A Member) if the aggregate Operating Expenses included in such
Operating Budgets collectively exceed 20% in the aggregate over the amount
budgeted for Operating Expenses in respect of the Tax Equity Opcos in the
then-current Base Case Model for the applicable year, provided, further, that,
even if such 20% threshold is exceeded, the Administrative Agent’s approval
shall be deemed to be given if (A) the Operating Expenses in respect of
Non-Covered Services set forth in the Operating Budget on a per kW DC basis in
respect of the Projects owned by the Tax Equity Opcos are not more than $15 per
kW DC in the aggregate over the amount budgeted for such Operating Expense in
respect of such Projects owned by the Tax Equity Opcos in the then-current Base
Case Model for the applicable year and (B) such Operating Budgets are otherwise
consistent with the then-current Base Case Model for the applicable year.  
(f)    Other Information. As soon as practicable upon request, the Borrower
shall, deliver, or cause to be delivered, such other information in relation to
the business, operations, property, assets or condition (financial or otherwise)
of the Borrower and any Relevant Party as the Administrative Agent or any Lender
may from time to time reasonably request.


96
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(g)    Data Site. Notwithstanding anything contained to the contrary herein, all
reporting and notice obligations of the Borrower under this Section 6.01 may be
satisfied by posting any applicable reports, notices or other materials to an
Intralinks data site, a Syndtrak data site or such other data site designated by
Borrower that is reasonably acceptable to the Administrative Agent and the
Required Lenders and to which the Administrative Agent, the Lenders and the
Independent Engineer shall be granted access.
Section 6.02    Notice of Events of Default.  The Borrower shall give the
Administrative Agent prompt written notice of (i) each Default of which it
obtains Knowledge and each Event of Default hereunder and (ii) each default on
the part of any party to the other Transaction Documents (other than the
(i) Customer Agreements where such breach (itself or when coupled with other
breaches under such agreements) could not reasonably be expected to have a
Material Adverse Effect) and (ii) Master Turnkey Installation Agreements where
such breach (itself or when coupled with other breaches under such agreements)
could not reasonably be expected to have a Material Adverse Effect).
Section 6.03    Maintenance of Books and Records.  The Borrower shall, and shall
cause the Subsidiaries to, maintain and implement, administrative and operating
procedures reasonably necessary in the performance of their obligations
hereunder and the Borrower shall, and shall cause the Subsidiaries to, keep and
maintain at all times, or cause to be kept and maintained at all times, all
documents, books, records, accounts and other information reasonably necessary
or advisable for the performance of their obligations hereunder to the extent
required under applicable Law.
Section 6.04    Litigation.  The Borrower shall give the Administrative Agent
prompt written notice upon the Borrower or any Relevant Party receiving or
obtaining:
(i)    notice of any pending or threatened (in writing) litigation,
investigation, action or proceeding by any Person of or before any court
arbitrator or Governmental Authority affecting the Borrower or Subsidiary that,
if adversely determined, could reasonably be expected to result in:
(A)    liability to the Borrower or a Relevant Party in an aggregate amount
exceeding $1,000,000, or an aggregate amount with all other such claims
exceeding $3,000,000;
(B)    injunctive, declaratory or similar relief against the Borrower or a
Relevant Party; or
(C)    a Material Adverse Effect; or
(ii)    Knowledge of any material development in any action, suit, proceeding,
governmental investigation or arbitration at any time which is disclosed under
Schedule 5.10 or which is otherwise pending against or affecting the Sponsor,
Borrower or any Relevant Party and could reasonably be expected to have a
Material Adverse Effect.
Section 6.05    Existence; Qualification.  The Borrower shall, and shall cause
each other Subsidiary to, at all times preserve and keep in full force and
effect its existence as a limited liability


97
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




company and all rights and franchises material to its business, including its
qualification to do business in each state where it is required by Law to so
qualify, except to the extent that the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.
Section 6.06    Taxes.  The Borrower shall, and shall cause each of the
Subsidiaries to, maintain its status for U.S. federal income tax purposes as
represented in Section 5.20 of this Agreement and shall not recognize any
transfer of an ownership interest in the Borrower if the direct owner is not a
U.S. Person that is not a Tax Exempt Person. The Borrower shall, and shall cause
each of the Subsidiaries to, pay, or cause to be paid, as and when due and prior
to delinquency, all material Taxes, assessments and governmental charges of any
kind that may at any time be lawfully due or levied against or with respect to
such Person or any Project (including, in each case, all material Taxes,
assessments and charges lawfully made by any Governmental Authority for public
improvements that may be secured by a Lien on such Project); provided, however,
that the Borrower may, by appropriate proceedings, contest or cause to be
contested in good faith any such Taxes, assessments and other charges and, in
such event, may, if permitted by applicable Laws, permit the Taxes, assessments
or other charges so contested to remain unpaid during any period, including
appeals, when the Borrower is in good faith contesting or causing to be
contested the same by appropriate proceedings, so long as (i) reserves in
accordance with GAAP have been established on the Borrower’s or its relevant
Subsidiary’s books in an amount sufficient to pay any such Taxes, assessments or
other charges, accrued interest thereon and potential penalties or other costs
relating thereto, or other provision for the payment thereof reasonably
satisfactory to the Administrative Agent shall have been made, (ii) enforcement
of the contested Tax, assessment or other charge is effectively stayed pursuant
to applicable Laws for the entire duration of such contest and (iii) any Tax,
assessment or other charge determined to be due, together with any interest or
penalties thereon, is promptly paid after resolution of such contest.
Section 6.07    Operation and Maintenance.  The Borrower shall, and shall cause
each Opco and the applicable Operator to, keep each Project in good operating
condition consistent in all material respects with the applicable Portfolio
Documents, all other agreements with respect to the Project (including any
provisions of any manufacturer, installer or other warranties), Prudent Industry
Practices and requirements of Law, and make or cause to be made all repairs
necessary to keep such Projects in such condition (ordinary wear and tear
excepted). With respect to replacements of panels, inverters and batteries of
any Project, the Borrower shall, and shall cause each Opco and the applicable
Operator to, use panels, inverters and batteries manufactured by Approved
Manufacturers.
Section 6.08    Preservation of Rights; Maintenance of Projects; Warranty
Claims; Security.
(a)    The Borrower shall, and shall cause each Subsidiary to (i) perform and
observe its material obligations under the Portfolio Documents, and to which
such Relevant Party is a party and (ii) preserve, protect and defend its (or its
Subsidiary’s) material rights, under such Portfolio Documents, including
prosecution of suits to enforce any right of such Relevant Party thereunder and
enforcement of any claims with respect thereto. The Borrower and each Subsidiary
shall cause the applicable Operator to maintain any Permits as may be required
in connection with the maintenance, repair or removal of any Project.


98
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b)    The Borrower and each Subsidiary shall, or shall cause the Manager or
Operator (as appropriate) to, on behalf of the applicable Subsidiary, pursue
warranty claims related to a Project’s photovoltaic panels, inverters, batteries
or other material components in accordance with the terms of the applicable
warranty, unless the Administrative Agent waives such requirement in writing.
(c)    The Borrower shall, and shall cause each Loan Party to, execute and
deliver from time to time such other documents as shall be necessary or
advisable, or that the Administrative Agent or Collateral Agent may reasonably
request, in connection with the rights and remedies of the Secured Parties
granted by or provided for in the Loan Documents and to perform the transactions
contemplated therein.
(d)    The Borrower shall, and shall cause each Loan Party to (i) take all
actions as may be necessary or advisable, or that the Administrative Agent may
reasonably request, to establish, maintain, protect, perfect and continue the
perfection or the first-priority status (subject to Permitted Liens) of the
security interests created (or purported to be created) by the Collateral
Documents and (ii) furnish timely notice of the necessity of any such action
together with such instruments, in execution form (if applicable), and such
other information as may be required or reasonably requested to enable any
appropriate Person to effect any such action. Without limiting the generality of
the foregoing, the Borrower shall, at its own expense, (A) execute and deliver
or cause to be executed and delivered, acknowledge or cause to be acknowledged,
file or cause to be filed or record or register or cause to be recorded or
registered, or take any other action or cause any other action to be taken with
respect to, such notices, statements, instruments and other documents (including
any memorandum of lease or other agreement, UCC financing statement or amendment
or continuation statement, certificate of title or estoppel certificate, fixture
filings and mortgages or deeds of trust) in all places necessary or advisable to
establish, maintain, protect and perfect, and ensure the priority of, such
security interests and in all other places that the Administrative Agent or any
Lender shall reasonably request, (B) discharge all other Liens (other than
Permitted Liens) or other claims adversely affecting the rights of the Secured
Parties in the Collateral or the pledged interests and (C) deliver or publish
all notices to third parties that may be required to establish or maintain the
validity, perfection or priority of any Lien created pursuant to this Agreement
or the Collateral Documents.
(e)    Without limiting its obligations under the foregoing clauses (c) and
(d), the Borrower shall, and shall cause each Loan Party to, do everything
necessary or advisable (including filing, registering and recording all
necessary instruments and documents and paying all fees, taxes, levies, imposts
and periodic expenses in connection therewith), or that the Administrative Agent
may reasonably request, to (i) create security arrangements, including, as
applicable, the establishment of a pledge or the perfection of any Lien or, as
applicable, the enforceability of a Lien as against such Subsidiary and any
subsequent lienor (including a judgment lienor), holder of a charge, or
transferee for or not for value, in bulk, by operation of Law, or otherwise, in
each case granted, with respect to all future assets in accordance with the
requirements of all applicable Laws, or the Law of any other jurisdiction, as
applicable, (ii) maintain the security and pledges created by this Agreement and
the Collateral Documents in full force and effect at all times (including, as
applicable, the priority thereof) and (iii) preserve and protect the Collateral
and Membership


99
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Interests and protect and enforce its rights and title, and the rights and title
of the Secured Parties, to the security created by this Agreement and the
Collateral Documents.
(f)    The Borrower shall take all reasonable actions to maintain the fixture
filings referenced in Section 5.23(k) and Section 5.23(l) pursuant to applicable
Laws. If, in any Project State, a Change of Law occurs which in the opinion of
the Administrative Agent makes it more likely that any residential photovoltaic
system installed in such Project State would be determined to be a fixture then,
at the Administrative Agent’s request, the Borrower shall, and shall cause each
Subsidiary, to use their best efforts to cause a fixture filing to be recorded
against each Customer and the applicable property in such Project State in
respect of each Project that does not have a current fixture filing.
(g)    Without limitation to Section 6.22 and Section 7.10(d), simultaneously
with the purchase of the outstanding “class A” membership interests of a Tax
Equity Opco or any membership interests held by a Tax Equity Class A Member in
such Tax Equity Opco (whether pursuant to purchase, call, put or withdrawal
option), the Borrower shall, and shall cause the applicable Tax Equity Holdco
and Tax Equity Opco to, deliver such new and amended Collateral Documents and
standing instructions and associated amendments to the Loan Documents as
requested by the Administrative Agent (including a security agreement over all
assets of such Tax Equity Opco, standing instructions for the deposit of the
revenues of such Tax Equity Opco into the Collections Account and amendments to
reflect such Tax Equity Opco as a wholly owned subsidiary of the Borrower) in a
form and of substance reasonably acceptable to it.
(h)    Simultaneously with any acquisition by the Borrower of a Tax Equity Fund
pursuant to Section 2.05, the Borrower shall, and shall cause the applicable Tax
Equity Holdco and Opco to, deliver such new and amended Collateral Documents or
Accession Agreements to existing Collateral Documents and standing instructions
and associated amendments or Accession Agreements to the Loan Documents as
requested by the Administrative Agent in a form and of substance reasonably
acceptable to it.
Section 6.09    Compliance with Laws; Environmental Laws.  The Borrower shall,
and shall cause each Subsidiary to (a) comply in all material respects with, and
conduct its business and operations in compliance in all material respects with,
all applicable Laws (including Environmental Laws, consumer leasing and
protection Law and any federal, state or local regulatory Laws) and Permits, and
(b) procure, maintain and comply in all material respects with all Permits by
the date such Permit is necessary or required to have been obtained under
applicable Law.
Section 6.10    Energy Regulatory Laws.  The Borrower shall, and shall cause
each Subsidiary to, take all necessary actions to maintain (a) the status of
each Project as a Qualifying Facility, and (b) the Borrower’s and each
Subsidiary’s exemptions from (i) the FPA, as provided in FERC’s regulations
at 18 C.F.R. § 292.601(c), including the exemption from regulation under
Sections 205 and 206 of the FPA as provided in § 292.601(c)(1), (ii) PUHCA, as
provided in FERC’s regulations at 18 C.F.R. § 292.602(b), and (iii) certain
state laws and regulations respecting the rates of electric utilities and the
financial and organizational regulations of electric utilities, as provided in
FERC’s regulations at 18 C.F.R. § 292.602(c).


100
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 6.11    Interest Rate Hedging.  No later than thirty (30) days after the
Closing Date, the Borrower shall enter into and thereafter maintain Interest
Rate Hedging Agreements with one or more Secured Hedge Providers or with one or
more third party providers (in each case, documented pursuant to ISDA agreements
reasonably satisfactory to the Administrative Agent (in consultation with
external counsel)) to the extent necessary to provide that at least 50% of the
aggregate principal amount of the Delayed Draw Loans outstanding or projected to
be outstanding are subject to either a fixed interest rate or interest rate
protection through the Projected Amortization Date; provided that from and after
the last day of the Availability Period, the hedging percentage set forth in the
preceding clause shall be increased from 50% to 75% and the Borrower shall have
entered into such additional Interest Rate Hedging Agreements in satisfaction of
this increased minimum hedging requirement; provided, further, that in no event
shall the Borrower enter into or maintain Interest Rate Hedging Agreements that
provide that more than 100% of the aggregate principal amount of the Delayed
Draw Loans outstanding or projected to be outstanding based on the deemed
amortization profile of the Delayed Draw Loans are subject to either a fixed
interest rate or interest rate protection.
Section 6.12    Payment of Claims.
(a)    Except for those matters being contested pursuant to clause (b) below,
the Borrower shall, and shall cause the Subsidiaries to, pay (i) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by Law have or may become a Lien upon any
of its properties or assets (hereinafter referred to as the “Claims”) and
(ii) all U.S. federal, state, local and non-U.S. income Taxes, sales Taxes,
excise Taxes and all other Taxes and assessments of the Relevant Parties on
their businesses, income, profits, franchises or assets, in each instance before
any penalty or fine is incurred with respect thereto; provided that, without
limiting the Sponsor’s obligations under the Cash Diversion Guaranty, the
foregoing shall not be deemed to require that a Subsidiary pay any such Tax or
other liability that is imposed on a Customer or that such Customer is
contractually obligated to pay, and the term “Claims” shall be construed
accordingly.
(b)    The Borrower shall not be required to pay, discharge or remove any Claim
relating to any Project that it is otherwise obligated to pay, discharge or
remove so long as the Borrower contests (or cause to be contested) in good faith
such Claim or the validity, applicability or amount thereof by an appropriate
legal proceeding which operates to prevent the collection of such amounts and
the sale of the applicable Project, so long as no Event of Default shall have
occurred and be continuing and the Borrower has provided the Administrative
Agent with security or cash reserves in an amount sufficient to pay, discharge
or remove such Claim.
Section 6.13    Maintenance of Insurance.
(a)    Until the Debt Termination Date, the Borrower shall cause to be procured
and maintained by the applicable Operator or Manager pursuant to the applicable
Tax Equity Documents, and provide the Administrative Agent with acceptable
evidence (in form and substance reasonably satisfactory to the Administrative
Agent (in consultation with the Insurance Consultant) of the existence of, the
types and amounts of insurance required to be maintained pursuant to the
applicable Tax Equity Documents as such requirements are in effect as of the
date hereof, with such


101
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




changes as the Administrative Agent may reasonably approve in consultation with
the Insurance Consultant (including, without limitation, if insurance required
as of the date hereof is no longer commercially available) (collectively, the
“Insurance Policies”).
(b)    With respect to all property insurance (including any excess or
difference in conditions policies, if applicable) required pursuant to
Section 6.13(a):
(i)    The Borrower, the Relevant Parties and each of their members shall be
included as either the “named insured” or an additional “named insured”.
(ii)    The Borrower hereby waives, and shall cause the Relevant Parties and
each of their members to waive, any rights of subrogation against the Secured
Parties and shall cause any such property Insurance Policies to include or be
endorsed to include a waiver of subrogation in favor of the Secured Parties.
(iii)    The Secured Parties shall be included as additional “named” insureds on
all such Insurance Policies insuring Wholly Owned Opcos.
(iv)    The Collateral Agent for the benefit of the Secured Parties shall be
named as the “sole” loss payee on all such Insurance Policies insuring Wholly
Owned Opcos pursuant to a lender loss payable endorsement acceptable to the
Collateral Agent.
(v)    To the extent commercially available, such Insurance Policies shall be
endorsed to provide at least thirty (30) days’ prior written notice (or ten (10)
days’ prior notice if such cancellation is due to failure to pay premiums) of
cancellation to the Administrative Agent. If such endorsement for notice of
cancellation shall not be commercially available, the Borrower shall be
obligated to provide the required written notice of cancellation to the
Administrative Agent.
(c)    With respect to all liability insurance required pursuant to
Section 6.13(a):
(i)    To the extent commercially available, such Insurance Policies shall be
endorsed to provide at least thirty (30) days’ prior written notice (or ten (10)
days’ prior notice if such cancellation is due to failure to pay premiums) of
cancellation to the Administrative Agent. If such endorsement for notice of
cancellation shall not be commercially available, the Borrower shall be
obligated to provide the required written notice of cancellation to the
Administrative Agent.
(ii)    Such Insurance Policies shall include the Borrower, the Relevant Parties
and each of their members as an additional “named insured”.
(iii)    Such Insurance Policies shall include an endorsement to the policy
naming (or providing via blanket endorsements as required by written contract)
the Administrative Agent, and the Lenders, and their respective permitted
successors, assigns, members, directors, officers, employees, lenders,
investors, representatives and Administrative Agents as additional insureds on a
primary and non-contributory basis.


102
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(iv)    The Borrower hereby waives, and shall cause the Relevant Parties and
each of their members to waive, any rights of subrogation against the Secured
Parties and shall cause any such liability Insurance Policies to include or be
endorsed to include a similar waiver of subrogation in favor of the Secured
Parties.
(v)    Such Insurance Policies shall include a severability of interest or
separation of insureds clause with no material exclusions for cross-liability
clause (to the extent commercially available).
(d)    The Borrower and/or the other Relevant Parties shall be responsible for
covering or causing to be covered the costs of all insurance premiums and
deductibles associated with the Insurance Policies.
(e)    The Borrower and/or the Relevant Parties shall be obligated to provide
written notice of material changes in the Insurance Policies to the
Administrative Agent unless such notice is otherwise provided by endorsement of
the required Insurance Policies. [***].
(f)    Prior to the Closing Date and once each calendar year thereafter in
conjunction with the renewal or replacement of the Insurance Policies, the
Borrower and Relevant Parties shall provide detailed evidence of insurance (in a
form reasonably acceptable to the Administrative Agent, in consultation with the
Insurance Consultant) including certificates of insurance and copies of
applicable insurance binders and policies (if requested), as well as a statement
from the Borrower and/or its authorized insurance representative confirming that
such insurance is in compliance with the terms and conditions of this Section
6.13, is in full force and effect and all premiums then due have been paid or
are not in arrears.
(g)    No provision of this Agreement shall impose on the Administrative Agent
or any other Secured Party any duty or obligation to verify the existence or
adequacy of the insurance coverage maintained by or on behalf of the Borrower,
the Relevant Parties or their members, nor shall the Administrative Agent or any
other Secured Party be responsible for any representations or warranties made by
or on behalf of the Borrower, the Relevant Parties, their members or any other
Person to any insurance agent or broker, insurance company or underwriter.
(h)    [***]:
(i)    No later than sixty (60) days after the “Completion Deadline” or the
“Second Installment Payment Deadline” (as applicable pursuant to such Tax Equity
Limited Liability Company Agreement for the related Opco), the Borrower shall
(A) cause a nationally recognized insurance or other applicable expert to
perform a probable maximum loss analysis (or analyses) satisfying the standard
described above with respect to the Projects owned by such Opco and (B) deliver
a copy thereof to the Administrative Agent;
(ii)    For Tax Equity Funds for which such probable maximum loss analysis
required in connection with such “Completion Deadline” or such “Second
Installment Payment Deadline” as applicable has been performed on or prior to
the date


103
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




hereof, the applicable Insurance Policies listed on Schedule 5.14 as of the date
hereof will include coverage satisfying the standard described above; and
(iii)    For Tax Equity Funds for which such probable maximum loss analysis has
not been performed on or prior to the date hereof, after such analysis is
delivered pursuant to clause (i) above, the Administrative Agent, the Borrower
and each of the applicable Relevant Parties shall review such probable maximum
loss analysis (or analyses) and, the Borrower and the applicable Relevant
Parties shall make appropriate adjustments (in consultation with, and with the
prior written approval of, the Administrative Agent (in consultation with the
Insurance Consultant)) to the types and amounts of insurance they maintain so as
to satisfy the standard described above.
(i)    If at any time the Borrower determines in its reasonable judgment that
any insurance (including the limits or deductibles thereof) required to be
maintained by this Section 6.13 is not available on commercially reasonable
terms due to prevailing conditions in the commercial insurance market at such
time, then upon the written request of the Borrower together with a written
report of the Borrower’s insurance broker or another independent insurance
broker of nationally-recognized standing in the insurance industry (i)
certifying that such insurance is not available on commercially reasonable terms
(and, in any case where the required maximum coverage is not reasonably
available, certifying as to the maximum amount which is so available), (ii)
explaining in detail the basis for such broker’s conclusions (including but
limited to the cost of obtaining the required coverage(s) as well as the
proposed alternative coverage(s)), and (iii) containing such other information
as the Administrative Agent (in consultation with the Insurance Consultant) may
reasonably request, the Administrative Agent may (after consultation with the
Insurance Consultant) temporarily waive such requirement and only to the extent
that the Borrower can demonstrate that such temporary waiver will not cause the
Borrower or the Relevant Parties to be out of compliance with the applicable Tax
Equity Documents or that a similar waiver has been obtained under such Tax
Equity Documents; provided, however, that the Administrative Agent, may in its
reasonable judgment, decline to waive any such insurance requirement(s). At any
time after the granting of any temporary waiver pursuant to this Section 6.13
but not more than once in any year, the Administrative Agent may request, and
the Borrower shall furnish to the Administrative Agent within thirty (30) days
after such request, an updated insurance report reasonably acceptable to the
Administrative Agent (in consultation with the Insurance Consultant) from the
Sponsor’s independent insurance broker. Any waiver granted pursuant to this
Section 6.13 shall expire, without further action by any party, immediately upon
(A) such waived insurance requirement becoming available on commercially
reasonable terms, as reasonably determined by the Administrative Agent, (in
consultation with the Insurance Consultant) or (B) failure of the Borrower to
deliver an updated insurance report pursuant to clause (ii) above.
Section 6.14    Inspection.
(a)    The Borrower agrees that, with reasonable prior notice, it will permit,
and cause each Subsidiary to permit, any representatives and consultants of the
Lender Parties, during the applicable Relevant Party's normal business hours, to
examine on-site all the books of account, records, reports and other papers of
the Relevant Parties, to make copies and extracts therefrom, and the Borrower
further agrees to discuss their affairs, finances and accounts with the
officers,


104
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




employees, Independent certified public accountants and other consultants of
such Lender Parties, all at such reasonable times and at the Borrower's expense;
provided that except during the continuation of an Event of Default, such
examinations may occur no more frequently than two times per calendar year. The
Borrower shall promptly deliver copies of any Portfolio Documents as may be
requested by Administrative Agent from time to time.
(b)    The Borrower will permit, and shall cause each Subsidiary to permit, the
Administrative Agent to conduct, in each case, at the sole cost and expense of
the Borrower, field audits and examinations of the Projects, and appraisals of
the Projects; provided, that, (i) such field audits and examinations and
appraisals may be conducted not more than once per any twelve-month period
(except, during the existence and continuance of an Event of Default, there
shall be no limit on the number of additional field audits and examinations and
appraisals that shall be permitted at the Borrowers’ expense) and (ii) except
during the continuance of an Event of Default, the Administrative Agent shall
consult with the Borrower regarding the costs and expenses of such field audits
and examinations and appraisals.
Section 6.15    Cooperation.  The Borrower shall, and shall cause its
Subsidiaries to, cooperate and provide reasonable information and other
assistance in connection with any proposed assignment or participation of a Loan
permitted by Section 12.05(b).
Section 6.16    Collateral Accounts; Collections.
(a)    The Borrower shall maintain, and shall cause its Subsidiaries to
maintain, in full force and effect each of the Collateral Accounts in accordance
with the terms of the Loan Documents.
(b)    The Borrower shall, and shall cause each Relevant Party to, ensure that
at all times each counterparty to a Project Document is directed to pay all
Rents, PBI Payments or other payments due to a Relevant Party under such Project
Document in accordance with the terms of the Loan Documents.
(c)    The Borrower shall, and shall cause each Loan Party to, remit any amounts
received by it or received by third parties (other than pursuant to the terms of
the Loan Documents) on its behalf to the appropriate Collateral Account for
deposit in accordance with the terms of the Loan Documents.
Section 6.17    Performance of Agreements.  The Borrower shall, and shall cause
the Subsidiaries to, duly and punctually perform, observe and comply in all
material respects with all of the terms, provisions, conditions, covenants and
agreements on its part to be performed, observed and complied with hereunder and
under the other Loan Documents to which it is a party. The Borrower shall, and
shall cause the Subsidiaries to, prudently exercise and enforce their rights,
authorities and discretions under the Portfolio Documents to which they are a
party.
Section 6.18    Customer Agreements and PBI Documents.
(a)    Each Customer Agreement entered into following the Closing Date shall (i)
be an Eligible Customer Agreement and (ii) meet all applicable consumer
protection regulatory requirements.


105
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b)    The Borrower shall ensure that the Sponsor assigns to the applicable Opco
all rights to receive the PBI Payments and the related PBI Documents in respect
of each Eligible Project.
(c)    Each Customer Agreement shall require the applicable Customer to maintain
homeowner’s insurance for all damage to the property on which the related
Project is installed.
Section 6.19    Management Agreement.  The Borrower shall, and shall cause the
Manager and each Relevant Party to, (i) perform and observe all of the material
terms, covenants and conditions of the Management Agreement on the part of
Manager and such Relevant Party to be performed and observed and (ii) promptly
notify the Administrative Agent of any notice to Borrower of any material
default under the Management Agreement. If the Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement to be performed or observed by it, then, without limiting
the Administrative Agent’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Manager or any Relevant
Party from any of its obligations under the Loan Documents or the Borrower under
the Management Agreement, the Borrower grants the Administrative Agent on its
behalf the right, upon prior written notice to the Borrower, to pay any sums and
to perform any act as may be reasonably appropriate to cause such material
conditions of the Management Agreement on the part of the Borrower to be
performed or observed; provided, however, that the Administrative Agent will not
be under any obligation to pay such sums or perform such acts.
Section 6.20    Use of Proceeds.  The Borrower shall apply the proceeds of the
Loans exclusively as permitted pursuant to Section 2.01 and Section 2.02.
Section 6.21    Project Expenditures.  The Borrower shall, and shall cause the
Relevant Parties, Manager and Operators to, operate and maintain the Projects
pursuant to the then-current Operating Budget, the O&M Agreements, the Portfolio
Documents, all other agreements with respect to the Project (including any
provisions of any manufacturer, installer or other warranties), Prudent Industry
Practices and applicable Law.
Section 6.22    Tax Equity Opco Matters.
(a)    Any capital contribution or loan required to be made by any Tax Equity
Holdco to any Tax Equity Opco pursuant to the applicable Tax Equity Opco Limited
Liability Company Agreement or any other Tax Equity Document shall be made
solely from the proceeds of Excluded Property or a contribution from the Sponsor
or National Grid (it being understood that repayments on any such loan shall not
be Excluded Property and shall be paid directly into the Revenue Account by the
applicable Tax Equity Holdco).
(b)    The Borrower shall, and shall cause each Tax Equity Holdco to, enforce
their rights under the Tax Equity Documents to ensure that each Relevant Party
shall make and apply the maximum distributions to the managing members in
accordance with the Tax Equity Documents and, without limitation, shall not
agree to the maintenance of any cash reserve within any Opco without the consent
of the Administrative Agent (acting on the instructions of the Required
Lenders).


106
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 6.23    Recapture.  Each Relevant Party will take all reasonable actions
to avoid (i) any liability to repay any portion of any payment it received with
respect to a Project from the U.S. Treasury under section 1603 of the American
Recovery and Reinvestment Act of 2009, as amended, or (ii) any disallowance or
recapture of all or part of any tax credit under section 48 of the Code with
respect to a Project.
Section 6.24    Termination of Servicer.
(a)    In the event that a Servicer Termination Event occurs, the Administrative
Agent (acting on the instructions of the Required Lenders) may, in its sole
discretion, deliver notice to the Operator under the applicable Wholly Owned
Opco O&M Agreement and to the Back-Up Servicer under the applicable Wholly Owned
Opco Back-Up Servicing Agreement or the Transition Manager under the applicable
Wholly Owned Opco Transition Management Agreement, as applicable, terminating
the appointment of such Operator and triggering the transition to the Back-Up
Servicer or Transition Manager, as applicable, as successor Operator under the
applicable Wholly Owned Opco O&M Agreement. The Borrower shall, and shall cause
each Subsidiary to, immediately take all such action necessary (including the
delivery of notice) to terminate the Operator and transition to the Back-Up
Servicer or Transition Manager, as applicable.
(b)    In the event that a Tax Equity Opco or a Tax Equity Holdco has the right
to terminate a Tax Equity Opco O&M Agreement or the Operator pursuant to the
terms of such Tax Equity Opco O&M Agreement, the Administrative Agent (acting on
the instructions of the Required Lenders) may, in its sole discretion, deliver
notice to the Borrower requiring it to cause the applicable Tax Equity Opco or
Tax Equity Holdco to terminate the appointment of the Operator and trigger the
transition to the Back-Up Servicer or Transition Manager, as applicable, as
successor Operator under such Tax Equity Opco O&M Agreement. The Borrower shall,
and shall cause the applicable Tax Equity Opco or Tax Equity Holdco to,
immediately take all such action necessary (including the delivery of notice) to
terminate the Operator and transition to the Back-Up Servicer or Transition
Manager, as applicable.
Section 6.25    Availability Period Termination Date Base Case Model.  The
Borrower shall, no later than ten (10) Business Days following each Calculation
Date up to and including the Calculation Date occurring on or prior to the last
day of the Availability Period and no later than ten (10) Business Days
following the last day of the Availability Period, deliver to the Administrative
Agent an updated Base Case Model and an Available Borrowing Base Certificate in
each case, calculated as of the preceding Calculation Date and as of the last
day of the Availability Period, respectively.
Section 6.26    Designation of Certain Eligible Projects as Non-Eligible
Projects.  If, as of any Available Borrowing Base Determination Date during the
Availability Period, the average FICO® Score of all Customers with respect to
all Eligible Projects is less than [***], the Borrower shall designate Projects
that would otherwise constitute Eligible Projects as non-Eligible Projects (with
such designation being made with respect to Eligible Projects with Customers
having the lowest FICO® Scores) until the average FICO® Score of the Customers
of the remaining Eligible Projects is at least [***]. For purposes of
calculating the Available Borrowing Base as of such Available Borrowing Base
Determination Date, such designated Projects shall not be Eligible


107
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Projects hereunder. For the avoidance of doubt, the designation pursuant to this
paragraph shall be made as of each Available Borrowing Base Determination Date
and shall remain in effect only until the next succeeding Available Borrowing
Base Determination Date, in each case only during the Availability Period.
Section 6.27    Post-Closing Covenants.  Within forty-five (45) days following
the last day of the Availability Period, the Borrower shall deliver to the
Administrative Agent each Customer Agreement relating to Eligible Projects in
the Project Pool that was not previously delivered to the Administrative Agent
pursuant to Section 9.01(a)(xi) or 9.02(b)(iii).
Section 6.28    Tax Partnership Election. 
(a)    The Borrower shall cause each Tax Equity Opco not to make any election
under Section 1101(g)(4) of the Budget Act or any subsequent law or guidance to
have the provisions of Section 1101 of the Budget Act apply to such Tax Equity
Opco prior to the effective date of Section 1101 of the Budget Act.
(b)    With respect to any Tax Equity Limited Liability Company Agreement of a
Tax Equity Opco that contains an Acceptable Audit Election Provision, in the
event such Tax Equity Opco receives a notice of final partnership administrative
adjustment that would, with the passing of time, result in an “imputed
underpayment” imposed on such Tax Equity Opco as that term is defined in Code
Section 6225, the Borrower shall, or shall cause such Tax Equity Opco, within
thirty (30) days after the date of such notice to (x) timely elect pursuant to
Code Section 6226 (as amended by the Budget Act) to make inapplicable to such
Tax Equity Opco the requirement in Code Section 6225 (as amended by the Budget
Act) to pay the “imputed underpayment” as that term is used in that section,
(y) comply with all of the requirements and procedures required in connection
with such election, and (z) provide evidence of such election to the
Administrative Agent.
Section 6.29    [***]
ARTICLE VII    
NEGATIVE COVENANTS
Section 7.01    Indebtedness.  The Borrower shall not, and shall not permit the
Subsidiaries to, create, incur, assume, guarantee, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following (collectively, “Permitted Indebtedness”):
(a)    the Obligations (including the Secured Hedging Obligations);
(b)    unsecured trade payables which are not evidenced by a note or are
otherwise indebtedness for borrowed money and which arise out of purchases of
goods or services in the ordinary course of business; provided, however,
(1) such trade payables are payable not later than 90 days after the original
invoice date and are not overdue by more than 30 days and (2) the aggregate
amount of such trade payables outstanding does not, at any time, exceed
$1,000,000 in the aggregate for the Borrower and the Subsidiaries;


108
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(c)    loans made by a Tax Equity Holdco to the applicable Tax Equity Opco
solely to the extent made with the proceeds of Excluded Property or a
contribution from the Sponsor in accordance with Section 6.22(a);
(d)    to the extent constituting Indebtedness, obligations or liabilities
arising under any Excluded REC Contract or any guarantee in respect thereof,
other than any obligation or liability constituting indebtedness for borrowed
money;
(e)    obligations under Interest Rate Hedging Agreements permitted in
accordance with Section 6.11; or
(f)    obligations under Borrower REC Sale Agreements.
In no event shall any Indebtedness other than the Obligations be secured, in
whole or in part, by the Collateral or other Assets or any portion thereof or
interest therein and any proceeds of any of the foregoing.
Section 7.02    No Liens.  The Borrower shall not, and shall not permit the
Subsidiaries to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it except Permitted Liens.
Section 7.03    Restriction on Fundamental Changes.  Unless otherwise expressly
permitted by this Agreement, the Borrower shall not, and shall not permit the
Subsidiaries to, without the prior written consent of the Administrative Agent
(acting on the instructions of the Required Lenders), (a) merge or consolidate
with another Person, (b) sell, assign, transfer or dispose of any part of the
Collateral other than (i) sales, assignments, transfers or dispositions of
obsolete, worn-out or replaced property or assets not used or useful in its
business, (ii) sales of Projects to Customers pursuant to the express terms of
the Customer Agreements, (iii) Permitted Fund Dispositions, (iv) sales of RECs,
and (v) sales, transfers and other dispositions of Capacity Attribute and
Ancillary Services in accordance with Section 7.09(c), (c) liquidate, wind-up or
dissolve any Subsidiary or (d) withdraw or resign from any Subsidiary (including
in the capacity as managing member).
Section 7.04    Bankruptcy, Receivers, Similar Matters.  The Borrower shall not,
and shall not permit any Subsidiary to, apply for, consent to, or aid, solicit,
support, or otherwise act, cooperate or collude to cause the appointment of or
taking possession by, a receiver, trustee or other custodian for all or a
substantial part of the Assets of any Relevant Party. The Borrower shall not,
and shall not permit any Subsidiary to, file a petition for, consent to the
filing of a petition for, or aid, solicit, support, or otherwise act, cooperate
or collude to cause the filing of a petition for an Involuntary Bankruptcy. In
any Involuntary Bankruptcy of any Relevant Party, the Borrower shall not, and
shall not permit any Subsidiary to, without the prior written consent of the
Administrative Agent (acting on the instructions of the Required Lenders),
consent to the entry of any order, file any motion, or support any motion
(irrespective of the subject of the motion), and the Borrower shall not, and
shall not permit any Subsidiary to file or support any plan of reorganization.
In any Involuntary Bankruptcy of a Relevant Party, the Borrower shall, and shall
cause the Subsidiaries to, do all things reasonably requested by the
Administrative Agent (acting on the instructions of the Required Lenders) to
assist the Administrative Agent in obtaining such relief as the Administrative
Agent shall seek, and shall in all events vote as directed by the Administrative
Agent (acting on the


109
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




instructions of the Required Lenders). Without limitation of the foregoing, the
Borrower shall, and shall cause the Subsidiaries to, do all things reasonably
requested by the Administrative Agent (acting on the instructions of the
Required Lenders) to support any motion for relief from stay or plan of
reorganization proposed or supported by the Administrative Agent (acting on the
instructions of the Required Lenders).
Section 7.05    ERISA.
(a)    No ERISA Plans. The Borrower shall not establish any Employee Benefit
Plan, Multiemployer Plan or Plan, or commence making contributions to (or become
obligated to make contributions to) any Employee Benefit Plan, Multiemployer
Plan or Plan.
(b)    Compliance with ERISA. The Borrower shall not, and shall not permit any
Subsidiary to engage in any non-exempt prohibited transaction under section 406
of ERISA or section 4975 of the Code; provided that if the Borrower is in
default of this covenant under subsection (i), the Borrower shall be deemed not
to be in default if such default results solely because (x) any portion of the
Loans have been, or will be, funded with plan assets of any Plan and (y) the
purchase or holding of such portion of the Loans by such Plan constitutes a
non-exempt prohibited transaction under section 406 of ERISA or section 4975 of
the Code or a violation of applicable Similar Law.
(c)    The Borrower shall not, and shall not permit the Subsidiaries to, hire or
maintain any employees.
Section 7.06    Restricted Payments.  The Borrower shall not, and shall not
permit any Subsidiary to make, directly or indirectly, any Restricted Payment
other than:
(a)    distributions by the Tax Equity Opcos to their members in accordance with
the terms of the respective Limited Liability Company Agreements;
(b)    distributions by the Relevant Parties to the Borrower;
(c)    distributions from the Borrower to the extent permitted under the
Depository Agreement;
(d)    the Borrower and Subsidiaries may distribute to their members (i) any and
all proceeds of Excluded REC Sales and (ii) all Excluded Upfront REC Payments;
(e)    distributions of Loan proceeds in accordance with the express provisions
of Article II; and
(f)    at any time prior to the commencement by the Collateral Agent of
dispossessory remedies with respect to any Loan Party pursuant to any Collateral
Documents, distributions of any amounts received by any Loan Party in respect of
the sale, transfer or other disposition of Capacity Attributes and Ancillary
Services.
The Borrower shall not (i) redeem, purchase, retire or otherwise acquire for
value any of its ownership or equity interests or securities or (ii) set aside
or otherwise segregate any amounts for


110
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




any such purpose. The Borrower shall not, directly or indirectly, make payments
to or distributions from the Collateral Accounts except in accordance with the
Depository Agreement. The Borrower shall ensure that no Tax Equity Holdco
exercises any right of offset or set-off against its right to distributions from
a Tax Equity Opco.
Section 7.07    Limitation on Investments.  The Borrower shall not, and shall
not permit any Subsidiary to, after the date hereof, form, or cause to be
formed, any subsidiaries, make or suffer to exist any loans or advances to, or
extend any credit to, or guarantee (directly or indirectly or by an instrument
having the effect of assuring another’s payment or performance on any obligation
or capability of so doing or otherwise (other than pursuant to a Loan
Document)), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of any other
Person (except by the endorsement of checks in the ordinary course of business),
or, except as expressly permitted under any Loan Document, make any investments
(by way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person.
Section 7.08    Sanctions and Anti-Corruption.  The Borrower shall not, and
shall not permit any Relevant Party or other Affiliate to (a) become (including
by virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person, (b) contribute or otherwise make available all or any part of
the proceeds of the Loans, directly or indirectly, to, or for the benefit of,
any Person (whether or not an Affiliate of the Borrower) for the purpose of
financing the activities or business of, other transactions with, or investments
in, any Blocked Person or in violation of any Anti-Corruption Laws or Sanctions,
(c) directly or indirectly fund all or part of any repayment or prepayment of
the Loans out of proceeds derived from any transaction with or action involving
a Blocked Person or in violation of Anti-Corruption Laws or Sanctions or
(d) engage in any transaction, activity or conduct that would violate Sanctions
or Anti-Corruption Laws or Sanctions, that would cause any Secured Party to be
in breach of any Sanctions or that could reasonably be expected to result in it
or its Affiliates or any Secured Party being designated as a Blocked Person.
Section 7.09    No Other Business; Leases. 
(a)    The Borrower shall not, and shall not permit any Subsidiary to:
(i) engage in any business other than the acquisition, ownership, leasing,
construction, financing, operation and maintenance of the Projects in accordance
with and as contemplated by the Transaction Documents and other activities
incidental thereto, which business shall be deemed to include (A) the sale of
RECs under REC Contracts (to the extent such REC Contracts are otherwise
permitted under this Agreements) and (B) the sale, transfer or other disposition
of Capacity Attributes and Ancillary Services (to the extent permitted under
Section 7.09(c)), or (ii) change its name without the consent of the
Administrative Agent.
(b)    The Borrower shall not, and shall not permit any Subsidiary to, enter
into any agreement or arrangement to lease the use of any Asset or Project of
any kind (including by sale-leaseback, operating leases, capital leases or
otherwise), except pursuant to the terms of the Eligible Customer Agreements.


111
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(c)    Each Opco may sell, transfer or otherwise dispose of Capacity Attributes
and Ancillary Services generated by or otherwise associated with any Project
pursuant to an Excluded Ancillary/Capacity Contract.
Section 7.10    Portfolio Documents.
(a)    The Borrower shall not, and shall not permit any Subsidiary to, (i)
amend, modify or terminate any Portfolio Document, or waive any material breach
under, or material breach of, any Portfolio Document, to the extent that any
such amendment, modification, termination or waiver could reasonably be expected
to have a Material Adverse Effect or (ii) materially modify any periodic
reporting requirement under the Management Agreement, in the case of each of
clauses (i) and (ii), without the prior written consent of the Administrative
Agent (acting on the instructions of the Required Lenders); provided, that, for
the avoidance of doubt, the Subsidiaries shall be permitted to enter into an
agreement to amend or modify (x) the electricity or lease rate, annual escalator
or term of any Exempt Customer Agreement only (such agreement, a “Payment
Facilitation Agreement”), so long as such amendment or modification is
(A) permitted under the applicable Tax Equity Documents and (B) made in good
faith for a commercially reasonable purpose and is intended to maximize the
long-term economic value of the Customer Agreement as against its value if the
Payment Facilitation Agreement had not been entered into (as reasonably
determined by the Sponsor in good faith and in light of the facts and
circumstances known at the time of such amendment or modification), and (y) a
Master Turnkey Installation Agreement to the extent that such amendment or
modification could not reasonably be expected to have a Material Adverse Effect.
(b)    The Borrower shall not, and shall not permit any Subsidiary to, enter
into any new agreement or contract, other than the Transaction Documents, REC
Contracts pursuant to Section 7.13, or any other contract or agreement
incidental or necessary to the operation of its business that do not allocate
material risk to any Relevant Party and have a term of less than one year or
that has a value over its term not exceeding $100,000, without the prior written
consent of the Administrative Agent (acting on the instructions of the Required
Lenders).
(c)    The Borrower shall not, and shall not permit any Subsidiary to, assign,
novate or otherwise transfer or consent to an assignment, novation or any other
transfer of a Project Document other than (i) pursuant to the Collateral
Documents, (ii) transfers of an interest in an Opco or Tax Equity Holdco
pursuant to a Permitted Fund Disposition or permitted in accordance with
clause (d) below and Section 6.08(g) and (iii) assignments of a Customer
Agreement to a replacement Customer in accordance with the terms of the Customer
Agreement and applicable Law (including consumer leasing and protection Law).
(d)    No Tax Equity Holdco shall exercise any option to purchase the
outstanding “class A” membership interests of a Tax Equity Opco or any
membership interests held by a Tax Equity Class A Member in such Tax Equity Opco
without the prior written consent of the Administrative Agent (acting on the
instructions of the Required Lenders); provided that, upon obtaining such
consent and notwithstanding anything to the contrary in this Agreement, the
Sponsor may make a capital contribution to the applicable Tax Equity Holdco for
the purchase of such membership interests.


112
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 7.11    Taxes.  The Borrower shall not, and shall not permit any
Relevant Party to, take any action or position that would result in a Project
being determined to have been Placed in Service prior to the date it was sold to
the relevant Relevant Party. The Borrower shall not, and shall not permit any
Subsidiary to, claim a tax credit under section 48 of the Code for any Project
with respect to which a Relevant Party has received a Grant. The Borrower shall
not, and shall not permit any Relevant Party to, cause or permit any property
that is part of a Project to be subject to the alternative depreciation system
under section 168(g) of the Code.
Section 7.12    Expenditures; Collateral Accounts; Structural Changes.
(a)    The Borrower shall not, and shall not permit any Subsidiary to, incur
Operating Expenses or otherwise pay the Manager, Operator, Transition Manager
and Back-Up Servicer in the aggregate amounts in excess of the greater of:
(i)    the budgeted amounts shown for Operating Expenses in the applicable
Operating Budget for such year; and
(ii)    20% in the aggregate over the amount budgeted for Operating Expenses in
the then-current Base Case Model for the applicable year;
without the prior written consent of the Administrative Agent (acting in
consultation with the Independent Engineer and provided that such consent in
respect of the Tax Equity Opcos not to be unreasonably withheld or delayed),
provided, even if the thresholds set forth in clauses (i) and (ii) of this
Section 7.12(a) are exceeded, the Administrative Agent’s consent shall also be
deemed to be given if the Operating Expenses in respect of Non-Covered Services
incurred on a per kW DC basis in respect of the Projects owned by the applicable
Opcos are not more than $15 per kW DC in the aggregate over the amount budgeted
for such Operating Expense in respect of such Projects owned by the applicable
Opcos in the then-current Base Case Model for the applicable year.
(b)    The Borrower shall not, and shall not permit any Subsidiary to, acquire
or own any material asset other than the Projects, Portfolio Documents, RECs,
REC Contracts pursuant to Section 7.13, the Membership Interests and the
proceeds thereof.
(c)    The Borrower shall not maintain, or permit any Subsidiary to maintain,
any bank accounts other than (A) the Collateral Accounts maintained by the
Borrower, (B) the bank accounts of each Tax Equity Opco maintained pursuant to
the Tax Equity Account Agreements and (C) the Wholly Owned Opco Deposit Accounts
maintained by the Wholly Owned Opcos.
(d)    Other than pursuant to clause (a) of Section 7.10, the Borrower shall
not, and shall not permit any Subsidiary to, materially amend, modify or waive,
or permit any material amendment, modification or waiver of (i) its
organizational documents (except (A) for non-substantive or immaterial changes
to organizational documents other than a Limited Liability Company Agreement
which, for the avoidance of doubt, shall not include any amendments that relate
to corporate powers, corporate separateness or single-purpose entity provisions
set forth herein or therein or (B) as may be required by applicable Law,
provided, that, any such change required by applicable Law shall be made only
with prior notice to and consultation with the Administrative Agent), (ii) its
legal form or its capital structure (including the issuance of any options,
warrants or


113
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




other rights with respect thereto) or (iii) change its fiscal year, in each case
without the consent of the Administrative Agent.
(e)    The Borrower shall not use any proceeds of any Loan except as permitted
by applicable Law and for the purposes permitted in Section 2.01 or Section
2.02.
Section 7.13    REC Contracts.  Without limiting Section 7.10(b), the Borrower
shall not, and shall not permit any Subsidiary to, enter into any REC Contract
other than an (a) in the case of the Opcos, Excluded REC Contracts and Borrower
REC Purchase Agreements and (b) in the case of the Borrower, Borrower REC
Purchase Agreements, Borrower REC Sale Agreements and Borrower Excess REC
Agreements; provided, that the Borrower shall not enter into (or assume) any
Borrower REC Sale Agreement if, after giving effect thereto, the number of RECs
required to be delivered by the Borrower under all then applicable Borrower REC
Sale Agreements would exceed in any jurisdiction the number of related RECs
expected to be generated for any Vintage by the Eligible Projects for such
jurisdiction, the RECs of which have been transferred to the Borrower pursuant
to a Borrower REC Purchase Agreement, which determination shall be made at any
the time a Borrower REC Sale Agreement is entered into (or assumed) and shall
assume P99 Production for Eligible Projects.
Section 7.14    Speculative Transactions.  The Borrower shall not, and shall
cause each Subsidiary not to, engage in any Swap Agreement other than (a) the
Excluded REC Contracts, the Borrower REC Purchase Agreements, the Borrower REC
Sale Agreements and the Borrower Excess REC Agreements, (b) the Interest Rate
Hedging Agreements and (c) sales, transfers and other dispositions of Capacity
Attribute and Ancillary Services in accordance with Section 7.09(c).
Section 7.15    Voting on Major Decisions.  Except as expressly permitted
pursuant to Section 7.10, the Borrower shall ensure that no Loan Party exercises
its rights, authorities and discretions under any Tax Equity Document to consent
to, approve, ratify, vote in favor of, or submit to the Tax Equity Class A
Member for such consent, approval, ratification or vote, any matter which
requires approval as a Major Decision, other than with the prior written consent
of the Administrative Agent (acting on the instructions of the Required
Lenders); provided, that, the Borrower shall not be restricted from
communicating with any Tax Equity Class A Member in the ordinary course so long
as such communications do not cause a Major Decision to be made without the
Administrative Agent’s consent.
Section 7.16    Transactions with Affiliates.  The Borrower shall not, and shall
ensure each Subsidiary shall not, make or cause any payment to, or sell, lease,
transfer or otherwise dispose of any of its Assets to, or purchase any Assets
from, or enter into or make, replace, terminate or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, the Sponsor or its Affiliates or any of the Affiliates of the
Borrower and each of their respective members and principals (each, an
“Affiliate Transaction”), unless the Affiliate Transaction is upon terms and
conditions that are intrinsically fair, commercially reasonable and on terms no
less favorable to such Relevant Party than those that would be available on an
arms-length basis with an unrelated Person (other than (i) Restricted Payments
permitted to be made under Section 7.06, (ii) the Transaction Documents in
existence as at the Closing Date or (iii) transactions that are permitted
pursuant to Section 7.03).


114
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 7.17    Limitation on Restricted Payments.  Without limiting Section
7.10, the Borrower shall not, and shall ensure each Subsidiary shall not, enter
into any agreement, instrument or other undertaking that (i) restricts the
ability of any Subsidiary to make a Restricted Payment (including pursuant to
any reallocation of distribution percentages) or (ii) restricts or limits the
ability of any Loan Party to create, incur, assume or suffer to exist Liens on
the property of such Person for the benefit of the Secured Parties with respect
to the Obligations, except to the extent set out in the Tax Equity Documents.
Section 7.18    Battery Storage Systems. The Borrower shall not permit the Opcos
to own Projects that include battery storage to the extent the number of such
Projects would exceed the lesser of (a) [***] of the Project Pool and (b) [***].
ARTICLE VIII    
SEPARATENESS
Section 8.01    Separateness.  The Borrower acknowledges that each Agent and the
Lender Parties are entering into this Agreement in reliance upon each Relevant
Party’s identity as a legal entity that is separate from any other Person.
Therefore, from and after the Closing Date, the Borrower shall take all
reasonable steps to maintain each Relevant Party’s identity as a separate legal
entity from each other Person and to make it manifest to third parties that the
Relevant Parties are separate legal entities. Without limiting the generality of
the foregoing, the Borrower agrees that it shall not, and shall not permit any
Subsidiary to:
(a)    fail to hold all of its assets in its own name;
(b)    except for payments made to a General Account governed by the terms of
the Management Agreement, commingle its assets with the assets of any of its
members, Affiliates, principals or any other Person;
(c)    fail to maintain books, records and agreements as official records and
separate from those of the members, principals and Affiliates or any other
Person;
(d)    fail to maintain its bank accounts separate from the members, principals
and Affiliates of any other Person;
(e)    other than the Transaction Documents and as otherwise expressly permitted
by Section 7.16, enter into any Affiliate Transaction;
(f)    fail to maintain separate Financial Statements from those of its general
partners, members, principals, Affiliates or any other Person; provided,
however, that the Relevant Parties financial position, assets, liabilities, net
worth and operating results may be included in the consolidated Financial
Statements of the Sponsor, provided that (i) appropriate notation shall be made
on such consolidated Financial Statements to indicate the separateness of each
Relevant Party and the Sponsor, to indicate that the Sponsor and each Relevant
Party maintain separate books and records and to indicate that none of the
Relevant Parties’ Assets and credit are not available to satisfy the debts and
other obligations of the Sponsor or any other Person and (ii) such Assets and
liabilities shall be listed on each Relevant Party’s own separate balance sheet;


115
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(g)    fail to promptly correct any known or suspected misunderstanding
regarding its separate identity;
(h)    maintain its Assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;
(i)    guarantee or become obligated, or hold itself as responsible, for the
debts of any other Person, except under any Holdco Guaranty and Security
Agreement or any Wholly Owned Opco Guaranty and Security Agreement;
(j)    hold out its credit as being available to satisfy the obligations of any
other Person, except under any Holdco Guaranty and Security Agreement or any
Wholly Owned Opco Guaranty and Security Agreement;
(k)    make any loans or advances to any third party, including any member,
principal or Affiliate of the Borrower, or any member, principal or Affiliate
thereof, except as expressly permitted by the Loan Documents;
(l)    pledge its assets for the benefit of any other Person, except as
expressly permitted under the Loan Documents;
(m)    identify itself or hold itself out as a division of any other Person or
conduct any business in another name;
(n)    fail to maintain adequate capital in light of its current and
contemplated business operations;
(o)    fail to act solely in its own limited liability company name and not of
any other Person, any of its officers or any of their respective Affiliates, and
at all times using its own stationery, invoices and checks separate from those
of any other Person, any of its officers or any of their respective Affiliates;
(p)    acquire obligations or securities of its members, shareholders of other
Affiliates, as applicable;
(q)    take any action that knowingly shall cause any Relevant Party to become
insolvent;
(r)    fail to keep minutes of the actions of the member of any Relevant Party
and observe all limited liability company and other organizational formalities;
(s)    fail to cause its members, managers, directors, officers, agents and
other representatives to act at all times with respect to each Relevant Party
consistently and in furtherance of the foregoing and in the best interests of
each Relevant Party;
(t)    fail to pay its own liabilities and expenses (including, as applicable,
shared personnel and overhead expenses) only out of its own funds, except as
otherwise expressly provided by the Loan Documents in respect of the Wholly
Owned Opcos; or


116
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(u)    fail at any time to have an independent director of the Borrower (as
defined in the applicable limited liability company agreement of the Borrower).
ARTICLE IX    
CONDITIONS PRECEDENT
Section 9.01    Conditions of Closing and Initial Loans.  The obligation of each
Lender to make Delayed Draw Loans and the obligation of the LC Issuer to issue
the Letter of Credit on the Closing Date hereunder is subject to satisfaction of
the following conditions precedent each in form and substance reasonably
satisfactory to the Administrative Agent (acting on the instructions of all
Lenders and the LC Issuer):
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or executed electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by an Authorized Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):
(i)    a Borrowing Notice in accordance with the requirements of Section 2.01;
(ii)    a Notice of LC Activity in accordance with the requirements of Section
2.02 together with (if requested by the LC Issuer) a completed LC Application
duly executed by the Borrower for the benefit of the Administrative Agent and
submitted to the LC Issuer (together with such other LC Documents applicable
thereto) with a copy to the Administrative Agent;
(iii)    executed counterparts of this Agreement, together with all Exhibits and
Schedules thereto, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;
(iv)    the Cash Diversion Guaranty;
(v)    the Collateral Agency Agreement;
(vi)    the Depository Agreement;
(vii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(viii)    the Management Consent Agreement;
(ix)    all other Loan Documents;
(x)    the Pledge Agreement, the Pledge and Security Agreement and the
applicable Tax Equity Holdco Guaranty and Security Agreement, in each case, duly
executed by the applicable Relevant Party, together with:
(A)    certificates representing the pledged equity referred to therein (in the
form required by the applicable limited liability company agreement)


117
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




accompanied by undated stock powers executed in blank and instruments evidencing
any pledged debt indorsed in blank;
(B)    proper Financing Statements in form appropriate for filing under the
applicable Uniform Commercial Code in order to perfect the Liens created under
the Collateral Documents (covering the Collateral described therein);
(C)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Collateral Documents has been taken or will be taken on the Closing Date such
that such Liens shall each constitute a first priority security interest; and
(D)    the results of a recent lien search in each of the jurisdictions in which
UCC financing statement or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Borrower and the
Relevant Parties and such search shall reveal no Liens on any of the assets of
the Borrower, the Relevant Parties or otherwise on the Collateral, other than
Permitted Liens;
(xi)    fully executed copies of all Portfolio Documents on the Closing Date
(other than Project Documents, of which only those Project Documents relating to
Eligible Projects in the Project Pool with respect to which a PTO Letter has
been received shall have been provided on or prior to the Closing Date) and the
Project Information accompanied by an Officer’s Certificate certifying: (A) that
each such copy provided to the Administrative Agent is a true, correct and
complete copy of such document (and includes all schedules, exhibits,
attachments, supplements and amendments thereto and any related protocols or
side letters), (B) each such Portfolio Document (i) has been duly executed and
delivered by the Sponsor and each Relevant Party party thereto and, to the
Knowledge of the Sponsor, Borrower and the Subsidiaries, the other parties
thereto, and (ii) is in full force and effect and is enforceable against the
Sponsor and each Relevant Party party thereto and, to the Knowledge of the
Sponsor, Borrower and the Subsidiaries, each other party thereto as of such
date, (C) neither Sponsor nor any Relevant Party thereto nor, to the Knowledge
of the Sponsor, Borrower and each Subsidiary, any other party to such document
is or, but for the passage of time or giving of notice or both, will be in
breach of any material obligation except, solely with respect to (i) Customer
Agreements, where such breach (itself or when coupled with other breaches under
such agreements) could not reasonably be expected to have a Material Adverse
Effect and (ii) Master Turnkey Installation Agreements, where such breach
(itself or when coupled with other breaches under such agreements) could not
reasonably be expected to have a Material Adverse Effect, (D) no Portfolio
Document has an event of force majeure existing thereunder except solely with
respect to the Project Documents, where such event of force majeure (itself or
when coupled with other events of force majeure under such Project Documents)
could not reasonably be expected to have a Material Adverse Effect and (E) all
conditions precedent to the effectiveness of such documents have been satisfied
or waived in writing;


118
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(xii)    correct and complete certified copies of the (i) audited Financial
Statements of the Sponsor for the calendar year ended 2016 and (ii) unaudited
Financial Statements of the Sponsor for the most recently available calendar
quarter, delivered in the manner contemplated by Section 6.01(a)(i) and (ii).
(xiii)    evidence, including customary insurance certificates, that all
insurance required to be obtained and maintained pursuant to the Loan Documents
has been obtained and all premiums thereon have been paid in full or are not in
arrears;
(xiv)    a copy of the certificate of formation, limited liability company
agreement, operating agreement or other organizational documents of each
Relevant Party (other than Pledgor) and the Sponsor, together with such
amendments to the organizational documents of the Loan Parties (other than
Pledgor) as required by the Administrative Agent, certified by the secretary of
such Person as being true, correct and complete copy of such document (and
includes all schedules, exhibits, attachments, supplements and amendments
thereto and any related protocols or side letters);
(xv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Authorized Officers of the Relevant
Parties and the Sponsor as the Administrative Agent may require authorizing, as
applicable, the Loans and the guarantees given by the Loan Parties and the
Sponsor, the granting of the Liens under the Collateral Documents and the
execution delivery and performance of this Agreement and the other Transaction
Documents and evidencing the identity, authority and capacity of each Authorized
Officer thereof authorized to act as an Authorized Officer in connection with
this Agreement and the other Loan Documents to which any Relevant Party is a
party or is to be a party, in each case, certified by the secretary of such
Person;
(xvi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Relevant Party and the Sponsor is duly
formed, validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
(xvii)    favorable opinions of counsel to the Relevant Parties and the Sponsor
in relation to the Loan Documents and the Management Agreement, addressed to the
Administrative Agent and each Secured Party from:
(A)    Wilson Sonsini Goodrich & Rosati P.C., counsel for the Relevant Parties,
including opinions regarding the attachment, perfection of security interests in
Collateral and corporate matters (including, without limitation, enforceability,
no consents, no conflicts with the Limited Liability Company Agreements and
Investment Company Act matters); and
(B)    an in-house opinion from counsel of the Sponsor, including opinions
regarding corporate matters and no conflicts with organizational documents, and
other material contracts binding on the Relevant Parties;


119
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(xviii)    a certificate of an Authorized Officer of each Relevant Party, either
(A) attaching copies of all consents, licenses and approvals required in
connection with the Loans and the guarantees given by the Loan Parties, the
granting of the Liens under the Collateral Documents and the execution delivery
and performance of this Agreement and the other Transaction Documents and the
validity against the Sponsor and each Relevant Party of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect and not subject to appeal, or (B) certifying that no such
consents, licenses or approvals are so required;
(xix)    a certificate signed by an Authorized Officer of the Borrower
certifying (A) that the conditions specified in Section 9.01(g), Section
9.01(h), Section 9.01(i), Section 9.01(k) and Section 9.01(m) have been
satisfied, (B) as to the solvency of the Borrower and the Subsidiaries, and
(C) that there has been no event or circumstance since December 31, 2016 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;
(xx)    the Closing Date Funds Flow Memorandum outlining the use of the Loans
which shall be in compliance with Section 2.01(c);
(xxi)    the Closing Date Tax Equity Models for the Tax Equity Opcos; and
(xxii)    each other certificate or document as the Administrative Agent shall
reasonably request.
(b)    The Administrative Agent has received (i) the Base Case Model
demonstrating compliance with the Available Borrowing Base and (ii) [***].
(c)    Each Lender Party has received the initial Operating Budget required
pursuant to Section 6.01(e)(i) for the period ending December 31, 2017.
(d)    The Lender Parties have received all documentation and other information
required by regulatory authorities under the applicable “know your customer” and
Anti-Money Laundering Laws, including the PATRIOT Act.
(e)    Payment of Fees/Expenses.
(i)    All fees and expenses (including attorney’s fees and disbursements)
required to be paid to the Agents and the Depository Bank on or before the
Closing Date shall have been paid or shall be, contemporaneously with the
Closing, paid.
(ii)    All fees required to be paid to the Lenders, the Coordinating Lead
Arrangers and the Joint Bookrunners on or before the Closing Date pursuant to
the Fee Letters, shall have been paid or shall be, contemporaneously with the
Closing, paid.
(iii)    All Additional Expenses due and payable as of the Closing Date shall
have been paid in full by the Borrower.


120
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(iv)    All other costs and expenses required to be paid pursuant to Section
4.07 for which evidence has been presented (including third-party fees and
out-of-pocket expenses of lenders counsel, the Insurance Consultant, Independent
Engineer, [***] and other advisors or consultants retained by the Administrative
Agent) on or before the Closing Date.
(v)    The payment of all fees, costs and expenses to be paid on the Closing
Date will be reflected in the Closing Date Funds Flow Memorandum and funding
instructions given by the Borrower to the Administrative Agent and the
Depository Bank prior to the Closing Date.
(f)    The Borrower has established the Collateral Accounts and, except to the
extent to be funded with a Letter of Credit on the Closing Date, has deposited,
or shall contemporaneously with the Closing deposit, into the Debt Service
Reserve Account the Debt Service Reserve Required Amount. To the extent
applicable, the funding of the Debt Service Reserve Account will be reflected in
the Closing Date Funds Flow Memorandum and funding instructions given by the
Borrower to the Administrative Agent and the Depository Bank prior to the
Closing Date.
(g)    The representations and warranties of the Sponsor and the Relevant
Parties contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the Closing Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.
(h)    No action or proceeding has been instituted or threatened in writing by
any Governmental Authority against the Sponsor or any Relevant Party that seeks
to impair, restrain prohibit or invalidate the transactions contemplated by this
Agreement and the other Loan Documents or regarding the effectiveness or
validity of any required Permits.
(i)    No Default or Event of Default shall exist, or would result from the
borrowing or from the application of the proceeds thereof.
(j)    The Administrative Agent shall have received technical reports on the
Projects to be owned by the Subsidiaries prepared by the Independent Engineer
and addressed to the Administrative Agent and the Lenders.
(k)    The Cash Available for Debt Service included under the Base Case Model
does not include cash flows from any Project that is not an Eligible Project and
takes into account the impact on Operating Revenues and Operating Expenses from
each waiver provided by a Tax Equity Class A Member. Taking into account all
Projects proposed to be included in the Collateral as of the Closing Date, each
Eligible Project (i) met the requirements for the purchase of the Projects at
the time of sale pursuant to such applicable Master Purchase Agreement or
(ii) such requirements were amended or waived and notice of any such waiver or
amendment has been provided to the Administrative Agent.


121
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(l)    The Administrative Agent shall have received (i) an insurance report from
the Insurance Consultant addressed to the Administrative Agent and the Lenders
and (ii) an insurance certificate from the Borrower’s insurance broker
identifying the underwriters, types of insurance, applicable insurance limits
and policy terms consistent with such insurance report and confirming that such
insurance is in compliance with the terms of Section 5.14 and Section 6.13.
(m)    No Tax Equity Holdco has been removed as managing member under the
Limited Liability Company Agreement for any applicable Tax Equity Opco, nor has
any such Tax Equity Holdco given or received written notice of an action, claim
or threat of such removal.
(n)    The Administrative Agent shall be satisfied that all warranties relating
to the Eligible Projects not previously in the Project Pool will inure to the
benefit of, and be enforceable by, the Relevant Party following the purchase of
such Eligible Projects;
Section 9.02    Conditions of Delayed Draw Loans.  The obligation of each Lender
to make Delayed Draw Loans on each subsequent Advance Date succeeding the
Closing Date is subject to satisfaction of the following conditions precedent
each in form and substance reasonably satisfactory to the Administrative Agent
(acting on the instructions of all Lenders and the LC Issuer):
(a)    The Closing Date shall have occurred and the Borrower shall have
delivered a Borrowing Notice in accordance with the requirements of Section
2.01.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or electronic copies (followed promptly by originals to the extent
extant) unless otherwise specified, each properly executed by an Authorized
Officer of the signing Borrower, each dated as of the date of such borrowing
(or, in the case of certificates of governmental officials, a recent date before
such date of borrowing):
(i)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(ii)    a certificate signed by an Authorized Officer of the Borrower certifying
(A) that the conditions specified in Section 9.02(d) and 9.02(e), 9.02(f),
9.02(g), 9.02(h), 9.02(j) and 9.02(l) have been satisfied and (B) that there has
been no event or circumstance since the later of the Closing Date and the making
of the last Loans pursuant to this Section 9.02 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
(iii)    fully executed copies of all Project Documents and other Portfolio
Documents, not previously delivered to the Administrative Agent, entered into in
connection with Eligible Projects in the Project Pool (other than Project
Documents, of which only those Project Documents relating to Eligible Projects
in the Project Pool with respect to which a PTO Letter has been received shall
have been provided on or prior to such Advance Date) together with the Project
Information relating to each such Eligible Project, accompanied by an Officer’s
Certificate certifying: (A) that each such copy provided to the Administrative
Agent is a true, correct and complete copy of such document (and includes all
schedules, exhibits, attachments, supplements and


122
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




amendments thereto and any related protocols or side letters), (B) each such
Portfolio Document (i) has been duly executed and delivered by the Sponsor and
Relevant Party party thereto and, to the Knowledge of the Sponsor, Borrower and
the Subsidiaries, the other parties thereto, (ii) is in full force and effect
and is enforceable against the Sponsor and each Relevant Party party thereto
and, to the Knowledge of the Sponsor, the Borrower and the Subsidiaries, each
other party thereto as of such date, (C) neither Sponsor nor any Relevant Party
party thereto nor, to the Knowledge of the Sponsor, Borrower and each
Subsidiary, any other party to such document is or, but for the passage of time
or giving of notice or both, will be in breach of any material obligation
except, solely with respect to (i) Customer Agreements, where such breach
(itself or when coupled with other breaches under such agreements) could not
reasonably be expected to have a Material Adverse Effect and (ii) Master Turnkey
Installation Agreements, where such breach (itself or when coupled with other
breaches under such agreements) could not reasonably be expected to have a
Material Adverse Effect, (D) no Portfolio Document has an event of force majeure
existing thereunder except solely with respect to the Project Documents, where
such event of force majeure (itself or when coupled with other events of force
majeure under such Project Documents) could not reasonably be expected to have a
Material Adverse Effect and (E) all conditions precedent to the effectiveness of
such documents have been satisfied or waived in writing;
(iv)    evidence, including customary insurance certificates, that all insurance
required to be obtained and maintained pursuant to the Loan Documents has been
obtained and all premiums thereon have been paid in full or are not in arrears;
(v)    to the extent not previously delivered, a copy of the purchase and sale
confirmation delivered under the applicable Master Purchase Agreement in respect
of the Eligible Projects in the Project Pool, including any subsequent
confirmations provided to any Opco or its applicable Tax Equity Class A Member
that the Projects have been Placed in Service or have received a PTO Letter; and
(vi)    the then-current true-up financial models for any Opco;
(c)    Each Lender Party has received the Base Case Model, demonstrating
compliance with the Available Borrowing Base calculated as of the date of the
Borrowing Notice delivered with respect to the applicable Advance Date and
updated to reflect the Loan made on such date and any changes to the Project
Pool or the Base Case Model since the most recent calculation of the Available
Borrowing Base.
(d)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of such
borrowing date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date.


123
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(e)    No action or proceeding has been instituted or threatened in writing by
any Governmental Authority against the Sponsor or the Relevant Party that seeks
to impair, restrain prohibit or invalidate the transactions contemplated by this
Agreement and the other Loan Documents or regarding the effectiveness or
validity of any required Permits.
(f)    No Default or Event of Default shall exist, or would result from the
borrowing or from the application of the proceeds thereof.
(g)    The Cash Available for Debt Service included under the updated Base Case
Model does not include cash flows from any Project that is not an Eligible
Project and takes into account the impact on Operating Revenues and Operating
Expenses from each waiver provided by a Tax Equity Class A Member. Taking into
account all Projects owned by an Opco and proposed to be included in the
Collateral as of such date: (i) each of the fund constraints set forth in the
related Master Purchase Agreement has been satisfied, (ii) the minimum systems
in service requirement set forth in such Master Purchase Agreement shall have
been achieved, and (iii) each Project met the “Qualifications of Projects”
requirements at the time of sale pursuant to such Master Purchase Agreement or,
such requirements referenced in clauses (i), (ii) and/or (iii) were waived or
amended and a copy of any such waiver or amendment has been provided to the
Administrative Agent.
(h)    The Available Borrowing Base was calculated solely with respect to
Eligible Projects.
(i)    Except to the extent (A) funded with a Letter of Credit or an Acceptable
DSR Guarantee or (B) to be funded with the proceeds of such borrowing of Delayed
Draw Loans, the Debt Service Reserve Account is fully funded with the Debt
Service Reserve Required Amount as of such date.
(j)    No Distribution Trap shall have occurred and be continuing.
(k)    All Additional Expenses due and payable as of such date shall have been
paid in full by the Borrower and all other costs and expenses required to be
paid per Section 4.07 for which evidence has been presented (including
third-party fees and out-of-pocket expenses of lenders counsel, the Insurance
Consultant, Independent Engineer, [***]and other advisors or consultants
retained by the Administrative Agent) on or before the applicable Advance Date.
The payment of all fees, costs and expenses to be paid on the applicable Advance
Date will be reflected in the Transfer Date Certificate and/or funding
instructions given by the Borrower to the Administrative Agent prior to the
applicable Advance Date.
(l)    No Tax Equity Holdco has been removed as managing member under the
Limited Liability Company Agreement for any applicable Tax Equity Opco, nor has
any such Tax Equity Holdco given or received written notice of an action, claim
or threat of such removal.
(m)    The Administrative Agent shall be satisfied that all warranties relating
to the Eligible Projects in the Project Pool inure to the benefit of, and are
enforceable by, the relevant Subsidiary.
(n)    The Administrative Agent shall have received a certificate signed by an
Authorized Officer of the Borrower certifying each (x) Eligible Project included
in the calculation


124
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




of the Available Borrowing Base (i) has achieved Substantial Completion under
the applicable Tax Equity Documents or, in the case of the Wholly Owned Opcos,
the applicable Wholly Owned Opco Documents (including having passed applicable
local building inspection) and (ii) is otherwise an Eligible Project in
accordance with the definition thereof, (y) Project in the Project Pool
satisfied the requirements of the applicable Tax Equity Documents or, in the
case of the Wholly Owned Opcos, the applicable Wholly Owned Opco Documents and
(z) Borrower REC Purchase Agreement and Borrower REC Sale Agreement included in
the Available Borrowing Base satisfies each of the conditions set forth in the
definitions thereof.
Section 9.03    Conditions of Letter of Credit Issuance.  The obligation of the
LC Issuer to issue, extend or increase the Stated Amount of the Letter of Credit
under Section 2.02 is subject to satisfaction of the following conditions
precedent each in form and substance reasonably satisfactory to the
Administrative Agent (acting on the instructions of the LC Issuer and all the LC
Lenders):
(a)    The conditions precedent under Section 9.01 shall have been satisfied or
waived and Borrower shall have delivered a Notice of LC Activity in accordance
with the requirements of Section 2.02.
(b)    The Administrative Agent and the LC Issuer shall have received a
certificate signed by an Authorized Officer of the Borrower certifying that the
conditions specified in Section 9.03(c) and 9.03(d) have been satisfied, which
shall be an original or an electronic copy (followed promptly by originals to
the extent extant) unless otherwise specified, each properly executed by an
Authorized Officer of the signing Borrower, each dated as of the date of such
issuance.
(c)    During the Availability Period, the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of such borrowing date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date.
(d)    No Default or Event of Default shall exist, or would result from the
borrowing or from the application of the proceeds thereof.
ARTICLE X    
EVENTS OF DEFAULT; REMEDIES
Section 10.01    Events of Default.  Any of the following shall constitute an
event of default (“Event of Default”) hereunder:
(a)    Principal and Interest. Failure of a Loan Party to pay in accordance with
the terms of this Agreement, (i) any interest on any Loan within three
(3) Business Days after the date such sum is due, (ii) any principal with
respect to any Loan when such sum is due, or (iii) any other fee, cost, charge
or other sum due under this Agreement or any other Loan Document within five
(5) Business Days after the date such sum is due;


125
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(b)    Misstatements. Any (i) representation or warranty made by the Sponsor or
the Relevant Parties in the Loan Documents, or any Financial Statement furnished
pursuant thereto, or (ii) certificate or any Financial Statement made or
prepared by, under the control of or on behalf of the Sponsor or the Relevant
Parties and furnished to the Administrative Agent or any Lender pursuant to this
Agreement or any other Loan Document (including, without limitation, in a
certificate of an Authorized Officer delivered pursuant to the Loan Documents)
shall prove to have been untrue or misleading in any material respect as of the
date made; provided, however, that if any such misstatement is capable of being
remedied and has not caused a Material Adverse Effect, the Borrower may correct
such misstatement by curing such misstatement (or the effect thereof) and
delivering a written correction of such misstatement to the Administrative
Agent, in the form and substance satisfactory to the Administrative Agent,
within thirty (30) days of (x) obtaining Knowledge of such misstatement or
(y) receipt by the Borrower of written notice from the Administrative Agent of
such default;
(c)    Automatic Defaults. Any (i) default by any Relevant Party in the
observance and performance of or compliance with Section 6.02, Section 6.05,
Section 6.11 (or, in the event of any failure to maintain an Interest Rate
Hedging Agreement as required pursuant to Section 6.11 due to the default of a
Secured Hedge Provider, Borrower shall have failed to enter into a replacement
Interest Rate Hedging Agreement meeting the requirements of Section 6.11 within
thirty (30) days of the termination of such Interest Rate Hedging Agreement due
to such default) and Section 6.24(a) and Article VII or (ii) failure by the
Sponsor to pay any amount due and payable under the Cash Diversion Guaranty.
(d)    Other Defaults. Any default by the Sponsor, the Borrower or any Relevant
Party in the observance and performance of or compliance with any other covenant
or agreement contained in this Agreement or any other Loan Document, a Wholly
Owned Opco O&M Agreement or the Management Agreement (other than as provided in
paragraphs (a) through (c) of this Section 10.01), which default shall continue
unremedied for a period of (i) 10 days with respect to a breach of Section 6.13,
and (ii) 30 days for any other covenant to be performed or observed by it under
this Agreement or any other Loan Document and not otherwise specifically
provided for elsewhere in this Article X, in each case, after the earlier of
(x) receipt by the Borrower of written notice from the Administrative Agent of
such default or (y) obtaining Knowledge of any such default; provided that the
thirty (30) day period referred to in clause (ii) above may be extended by an
additional forty-five (45) days, in the event that such default has not been
cured within the initial thirty (30) day period, such default remains capable of
being cured within the additional forty-five (45) day period, no Material
Adverse Effect has resulted from such default and Borrower continues to
diligently pursue cure of such default.
(e)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court enters
a decree or order for relief with respect to the Sponsor or any Relevant Party
in an Involuntary Bankruptcy, which decree or order is not stayed or other
similar relief is not granted under any applicable federal or state Law;
(ii) the occurrence and continuation of any of the following events for sixty
(60) days unless dismissed or discharged within such time: (w) an involuntary
case under the Bankruptcy Code or any applicable bankruptcy, insolvency or other
similar Law now or hereafter in effect, is commenced, in which the Sponsor or
any Relevant Party is a debtor or any portion of the Collateral or any
Membership Interest is property of the estate therein, (x) a decree or order of


126
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




a court for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Sponsor or any
Relevant Party, over all or a substantial part of its property, is entered,
(y) an interim receiver, trustee or other custodian is appointed without the
consent of the Sponsor or any Relevant Party for all or a substantial part of
the property of such Person or (z) a warrant of attachment, execution or similar
process shall have been issued against any substantial part of the property of
the Sponsor or any Relevant Party;
(f)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) An order for
relief is entered with respect to the Sponsor or any Relevant Party, or the
Sponsor or any Relevant Party commences a voluntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary case
under any such Law or consents to the appointment of or taking possession by a
receiver, trustee or other custodian for the Sponsor or any Relevant Party, for
all or a substantial part of the property of the Sponsor or any Relevant Party;
(ii) the Sponsor or any Relevant Party makes any assignment for the benefit of
creditors; (iii) the Sponsor or any Relevant Party shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due or (iv) the board of directors or other governing body of
the Sponsor or any Relevant Party adopts any resolution or otherwise authorizes
action to approve any of the actions referred to in this Section 10.01(f);
(g)    Material Judgment. Any final money judgment, writ or warrant of
attachment or similar process involving, individually or in aggregate at any
time, an amount in excess of $1,000,000 (to the extent not adequately covered by
insurance as to which a solvent, reputable and Independent insurance company,
which at least meets the Credit Requirements, has acknowledged coverage in
writing to the Borrower and such acknowledgment is provided to the
Administrative Agent) shall be entered or filed against the Borrower or any of
the other Relevant Parties or any of their respective Assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder).
(h)    Impairment of Loan Documents. At any time after the execution and
delivery thereof, (i) this Agreement or any other Loan Document ceases to be in
full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or on the Debt Termination Date) or
shall be declared null and void, or the Administrative Agent or any Lender shall
not have or shall cease to have a valid and perfected Lien in any Collateral or
the Membership Interests purported to be covered by the Loan Documents with the
priority required by the relevant Loan Document or (ii) the Borrower, the
Sponsor or any Relevant Party thereto shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by any Lender,
under any Loan Document to which it is a party.
(i)    ERISA. The Borrower, any Loan Party or, except as would not result in a
Material Adverse Effect, any of their respective ERISA Affiliates establishes
any Employee Benefit Plan or Multiemployer Plan, or commences making
contributions to (or becomes obligated to make contributions to) any Employee
Benefit Plan or Multiemployer Plan.


127
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(j)    Change of Control. Any Change of Control shall have occurred.
(k)    Removal of Managing Member.
(i) Any Tax Equity Holdco shall have been removed as the “managing member” of
any applicable Tax Equity Opco. The receipt of any written notice, claim or
threat of removal from the Tax Equity Class A Member shall be a “Default” for
all purposes hereunder until rescinded in writing by such Tax Equity Class A
Member and such event shall mature into an “Event of Default” if the Tax Equity
Holdco default that is the subject of such written notice, claim or threat is
not cured within the applicable period prior to effectiveness of removal
provided under the applicable Limited Liability Company Agreement.
(ii) The Sponsor shall have been removed as the “Operator” of any Tax Equity
Opco O&M Agreement. The receipt of any written notice, claim or threat of
removal from any Tax Equity Opco shall be a “Default” for all purposes hereunder
until rescinded in writing by such Tax Equity Opco and such event shall mature
into an “Event of Default” if the Operator default that is the subject of such
written notice, claim or threat is not cured within the applicable period prior
to effectiveness of removal provided under the applicable Tax Equity Opco O&M
Agreement.
(l)    Abandonment of Servicing. (i) The transition to a successor Operator to
perform the “Project Services” (as defined within an O&M Agreement) is not
complete within thirty (30) days after termination of an Operator, (ii) the
transition to a successor Manager under a Management Agreement is not complete
within thirty (30) days after termination of the Manager, (iii) a replaced
Operator or Manager fails to comply with its transition requirements under a
Back-Up Servicing Agreement or a Transition Management Agreement, as applicable,
or (iv) an O&M Agreement is not renewed on its expiry date in accordance with
its terms or otherwise in a form and substance acceptable to the Administrative
Agent (acting on the instructions of the Required Lenders).
Section 10.02    Acceleration and Remedies.
(a)    Upon the occurrence and during the continuance of any Event of Default
and at any time thereafter during the continuance of such Event of Default, the
Administrative Agent shall, at the request of the Required Lenders, take any or
all of the following actions, at the same or different times: (i) terminate any
outstanding Commitments, and thereupon any such outstanding Commitments shall
terminate immediately; (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, and the Borrower
shall Cash Collateralize the LC Exposure, and (iii) make a demand on any
Acceptable DSR Letter of Credit provided with respect to the Debt Service
Reserve Account, in each case, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in case
of any Event of Default described in Section 10.01(e) or (f), any outstanding
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together


128
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




with accrued interest thereon and all fees and other obligations of the
Borrower, shall automatically become due and payable, and the Cash
Collateralization of the LC Exposure shall automatically be required, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of any Event of Default, in addition to the exercise of remedies set
forth in clauses (i), (ii) and (iii) above, each Secured Party shall be, subject
to the terms of the Collateral Agency Agreement, entitled to exercise the rights
and remedies available to such Secured Party under and in accordance with the
provisions of the other Loan Documents to which it is a party or any applicable
Law.
(b)    Upon the occurrence and during the continuation of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to the Administrative Agent against the Borrower under this Agreement
or any of the other Loan Documents, or at Law or in equity, may be exercised by
the Administrative Agent (acting on the instructions of the Required Lenders) at
any time and from time to time, whether or not all or any of the Obligations
shall be declared due and payable, and whether or not the Administrative Agent
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Collateral and the proceeds from any of the foregoing. Any such
actions taken by the Administrative Agent shall be cumulative and concurrent and
may be pursued independently, singly, successively, together or otherwise, at
such time and in such order as the Administrative Agent may determine in its
sole discretion, to the fullest extent permitted by Law, without impairing or
otherwise affecting the other rights and remedies of the Administrative Agent
permitted by Law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, if an Event of
Default is continuing (i) to the fullest extent permitted by Law, the
Administrative Agent shall not be subject to any “one action” or “election of
remedies” Law or rule, and (ii) all liens and other rights, remedies or
privileges provided to the Administrative Agent shall remain in full force and
effect until the Administrative Agent has exhausted all of its remedies against
the Collateral and the proceeds from any of the foregoing or the Obligations
have been paid in full.
(c)    The rights and remedies set forth in this Section 10.02 are in addition
to, and not in limitation of, any other right or remedy provided for in this
Agreement or any other Loan Document.
(d)    Anything herein to the contrary notwithstanding, if and for so long as a
Lender is a Tax Exempt Person, such Lender shall not succeed to the rights of
any Tax Equity Holdco or the Borrower as a direct or indirect owner of any Opco
or Tax Equity Holdco, or an assignee of any such Person, until after the
Recapture Period for the last Project Placed in Service with respect to the
Person(s) of which the Lender would become a direct or indirect owner,
regardless whether or not exists an Event of Default.
ARTICLE XI    
ADMINISTRATIVE AGENT
Section 11.01    Appointment and Authority.
(a)    Each of the Lenders hereby appoints SunTrust Bank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the


129
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Lender
Parties and no Relevant Party nor the Sponsor shall have rights of a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “Administrative Agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
Section 11.02    Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Relevant Party or
their Affiliates as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
Section 11.03    Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be


130
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




necessary, under the circumstances as provided in Section 12.03 and 10.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IX or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 11.04    Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, which by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 11.05    Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-Administrative Agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article XI shall apply to any such
sub-Administrative Agent and to the Related Parties of the Administrative Agent
and any such sub-Administrative Agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-Administrative Agents selected with due care except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-Administrative Agents.




131
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 11.06    Resignation and Removal of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Depository Bank, and the Borrower. The Administrative Agent
may be removed at any time by the Required Lenders for the Administrative
Agent’s gross negligence or willful misconduct. Upon receipt of any such notice
of resignation or removal, the Required Lenders shall have the right, with the
consent of the Borrower (not to be unreasonably withheld or delayed), unless a
Default or an Event of Default shall have occurred and is continuing, in which
case the consent of the Borrower shall not be required, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. In the case of a removal, if
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Such resignation shall become effective in accordance with such
notice on the Resignation Effective Date and upon acceptance by the successor
Administrative Agent.
(b)    With effect from the Resignation Effective Date or the date on which the
Administrative Agent has been removed by the Required Lenders, as applicable,
(1) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than as provided in Section 4.09(h) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the date on which the Administrative
Agent has been removed by the Required Lenders, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 11.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this ARTICLE XI
and Section 4.07 and Section 4.08 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-Administrative Agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
Section 11.07    Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each


132
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 11.08    Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective Administrative Agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Section 4.06, 4.07 and 4.08) allowed
in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its Administrative Agents and counsel, and any other
amounts due the Administrative Agent under Section 4.06, 4.07 and 4.08.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
Section 11.09    Appointment of Collateral Agent and Depository Bank.  The LC
Issuer and each Lender hereby consents and agrees to the appointment of the
Collateral Agent and the Depository Bank respectively in accordance with the
Collateral Agency Agreement and the Depository Agreement and authorize each such
Agent in such capacity to take such action on its behalf under the provisions of
the Collateral Documents and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of the Collateral Documents, together
with such other powers as are reasonably incidental thereto. The Collateral
Agent and Depository Bank shall each be an express third party beneficiary of
Article V, Article VIII, Section 9.01(e), Section 9.02(k), Section
12.01(b)(viii), Section 4.07, Section 4.08 and Section 4.09.


133
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 11.10    Coordinating Lead Arrangers and Joint Bookrunners.  The
Coordinating Lead Arrangers and the Joint Bookrunners shall not have any duties
or responsibilities hereunder in their capacities as such.
ARTICLE XII    
MISCELLANEOUS
Section 12.01    Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.01(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)    Amendments. No amendment, supplement, modification or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower therefrom, shall be effective unless in writing signed
by the Required Lenders and the Borrower, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:
(i)    increase the amount or extend the expiration date of any Commitment, in
each case, without the written consent of the LC Issuer and each Lender
adversely affected thereby;
(ii)    either (A) amend the definitions of “Advance Rate”, “Amortization
Factor”, “Available Borrowing Base”, “Available Borrowing Base Determination
Date”, “Availability Period”, “Customer Agreement Termination Date”, “Cash
Available for Debt Service”, “Debt Service Coverage Ratio”, “Eligible Project”
or “Portfolio Value” except for any amendment to any such definition (x) to
correct any scrivener error(s), (y) to clarify the meaning of any such
definition or (z) that otherwise has a de minimis effect on the substance of any
such definition, (B) amend Section 6.26 or (C) amend any other provision of any
Loan Document that could increase the amount of the Available Borrowing Base, in
each case, without the written consent of the LC Issuer and each Lender
adversely affected thereby;
(iii)    reduce or forgive the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date of any amortization
payment in


134
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




respect of any Loan, reduce the stated rate of any interest or fee payable under
this Agreement (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Facility Lenders of each adversely affected
Facility)) or extend the scheduled date of any payment thereof, in each case,
without the written consent of the LC Issuer and each Lender adversely affected
thereby;
(iv)    amend, modify or waive any provision of Article IV in a manner that
would alter the pro rata sharing of payments required thereunder, without the
written consent of each Lender or amend Section 12.17 without the written
consent of each Lender Party adversely affected thereby;
(v)    change the voting rights of the LC Issuer or the Lenders under this
Section 12.01(b) or the definition of the term “Required Lenders” or “Required
Facility Lenders” or any other provision hereof specifying the number or
percentage of Lenders or other Secured Parties required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender and the LC Issuer;
(vi)    release all or a material portion of the Collateral, or any Loan Party
from their obligations under the Collateral Documents or any Membership
Interests without the written consent of the LC Issuer and each Lender, in each
case, other than in connection with a disposition permitted hereunder; and
provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of any Lender Party hereunder without the prior written consent
of such Lender Party;
(vii)    amend, modify or waive any provision of Article XI or any other
provision of any Loan Document that would adversely affects the Administrative
Agent without the written consent of the Administrative Agent;
(viii)    amend, modify or waive any provision of the Collateral Agency
Agreement or the Depository Agreement or any other provision of any Loan
Document that would adversely affect the Collateral Agent or Depository Bank
without the written consent of such affected Agent;
(ix)    amend, modify or waive any provision of Section 2.02 (or any other
provision of this Agreement or any other Loan Document that specifically
provides for rights and obligations of the LC Issuer) without the written
consent of the LC Issuer;
(x)    change the order of priority of payments set forth in Section 4.02(b) of
the Depository Agreement or Section 2.03(a) of the Collateral Agency Agreement
without the written consent of each Lender Party directly affected thereby; and
(xi)    amend, modify or waive any provision of this Agreement in a manner that
would adversely affect the Lenders or the LC Lenders disproportionately to any
Lenders in respect of any other Class of Loan without the consent of all the
Required Facility Lenders of the adversely affected Facility.


135
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 12.02    Notices; Copies of Notices and Other Information.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other documents provided or permitted by this Agreement shall be in writing and
if such request, demand, authorization, direction, notice, consent or waiver is
to be made upon, given or furnished to or filed with:
(i)    the Administrative Agent by any Lender or by the Borrower shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to or with the Administrative Agent at its Administrative Agent’s
Office; or
(ii)    the Borrower by the Administrative Agent, or by any Lender shall be
sufficient for every purpose hereunder if in writing and mailed first-class,
postage prepaid and by facsimile to the Borrower addressed to: 595 Market
St., 29th Floor, San Francisco, CA 94105, Fax: [___________], Attn:
[___________], or at any other address previously furnished in writing to the
Administrative Agent by the Borrower. The Borrower shall promptly transmit any
notice received by them from the Lenders to the Administrative Agent.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 12.02(b) below, shall be effective as provided in Section
12.02(b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent or the Lenders hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal


136
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
(c)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Indemnitee from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower, other than those resulting from the gross negligence or willful
misconduct of such Person. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(e)    [***]
(f)    [***]
Section 12.03    No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
Section 12.04    Effect of Headings and Table of Contents.  The Article and
Section headings in this Agreement and the Table of Contents are for convenience
only and shall not affect the construction hereof or thereof.
Section 12.05    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent and


137
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with Section
12.05(b), (ii) by way of participation in accordance Section 12.05(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 12.05(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 12.05(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
upon prior notice to the Administrative Agent and the Borrower; provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in clause (b)(i)(B) below in the aggregate, or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) above, the aggregate amount
of the Commitments (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitments are not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. The consent of the Administrative Agent, the
Borrower (such consent in each case not to be unreasonably withheld or delayed)
and, with respect to the assignment of any LC Exposure, the LC Issuer shall be
required for any assignment pursuant to this Section 12.05(b); provided that no
consent of the Borrower shall be required in connection with an assignment to a
Lender or an Affiliate of a Lender or if a Default or Event of Default has
occurred and is continuing. The Borrower’s consent shall be deemed to have been
given if the Borrower has not responded


138
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




within ten (10) Business Days of an assignment request. No other consent shall
be required for any such assignment except to the extent required by
clause (b)(i)(B) above.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
fee in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    Prohibited Assignments. No assignment of any Loans or Commitments shall
be made to (A) a Competitor, (B) any Defaulting Lender or any of its Affiliates
in this Section 12.05(b)(v), (C) to a natural Person or (D) to any Affiliated
Lender if, in the case of this subclause (D), after giving effect to such
assignment, the Affiliated Lenders would, in the aggregate, own or hold in
excess of 25% of the Commitments, Loans and LC Exposure outstanding under the
Facilities (calculated as of the date of such purchase).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this clause (vii), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(vii)    Assignment to an Affiliated Lender. In the event that the Borrower or
any Affiliate thereof (including the Sponsor) is an assignee under this Section
12.05(b) (an “Affiliated Lender”), (A) such Affiliated Lender shall be a
Non-Voting Lender (as defined in the Collateral Agency Agreement) and its
Commitments shall not be included in any calculation for purposes of determining
whether a requisite number or percentage of Lenders, as applicable, have voted
to take an action hereunder and (B) the Affiliated Lender, in its capacity as a
Lender, shall not have any right (1) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of this
Agreement or any other Loan Document, (2) to require the Administrative Agent or
any Lender to undertake any action (or refrain from taking any


139
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




action) with respect to this Agreement or any other Loan Document, (3) to
otherwise vote on any matter related to this Agreement or any other Loan
Document, (4) to attend any meeting or conference call with the Administrative
Agent or any Lender or receive any information from the Administrative Agent or
any Lender or (5) to make or bring any claim, in its capacity as a Lender,
against the Administrative Agent or any Lender or with respect to the duties and
obligations of such Person under the Loan Documents; provided, that no
amendment, modification or waiver shall (I) deprive the Affiliated Lender, in
its capacity as a Lender, of its share of any payments which Lenders are
entitled to share on a pro rata basis hereunder or (II) affect the Affiliated
Lender, or any of them, in its capacity as Lender, in a manner that is
materially disproportionate to the effect of such amendment or other
modification on other Lenders; provided, further, no amendment, modification or
waiver expressly requiring the consent of all Lenders pursuant to Section
12.01(b) shall be effective without the consent of the Affiliated Lender, in its
capacity as a Lender. [***]


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.05(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 4.06, 4.07, 4.08, 4.09 and 4.11 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.05(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
Administrative Agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Upon its receipt of, and consent to,
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee lender, administrative details information with respect to such
assignee lender (unless the assignee lender shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b)(iv)
above, if applicable, and the written consent of the Administrative Agent to
such assignment and any applicable tax forms, the Administrative Agent shall
promptly record each assignment made in accordance with this Section 12.05(c) in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this Section 12.05(c). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent


140
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. %3. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
(i)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the consent of all Lenders,
as set forth in first proviso in Section 12.01 that affects such Participant.
The Borrower agree that each Participant shall be entitled to the benefits of
Section 4.08, 4.09 and 4.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.05(b); provided that
such Participant agrees to be subject to the provisions of Section 4.09 as if it
were an assignee under Section 12.05(b). To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 4.11 as though it
were a Lender; provided that such Participant agrees to be subject to Section
4.10 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans,
Commitments or other rights or obligations under the Loan Documents (each such
register, a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of any Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other rights or
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other right or
obligation is in registered form under section 5f.103-1(c) of the U.S. Treasury
Regulations.  The entries in a Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 4.09 that the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation


141
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.09 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.09 and 4.10 as though it were
a Lender.
(f)    Certain Pledges. Any Lender or the Administrative Agent may at any time
pledge or assign a security interest in all or any portion of its rights under
the Loan Documents to secure obligations of such Lender or the Administrative
Agent, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender or the Administrative Agent from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender or the Administrative
Agent as a party hereto.
Section 12.06    Severability.  In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
Section 12.07    Benefits of Agreement.  Nothing in this Agreement, express or
implied, shall give to any Person, other than the parties hereto, the
Administrative Agent and their successors hereunder, the Lender Parties, each
Indemnitee and any other Person with an ownership interest in any part of the
Collateral, any benefit or any legal or equitable right, remedy or claim under
this Agreement.
Section 12.08    Governing Law.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR


142
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 12.09    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.09.
Section 12.10    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf”, “tif”, “jpg” or “jpeg”) shall be effective as delivery of a
manually executed counterpart of this Agreement.


143
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Section 12.11    Confidentiality.
(a)    Each party to this Agreement agrees to maintain the confidentiality of
the Confidential Information (as defined below), except that Confidential
Information may be disclosed (i) to its Affiliates, and to its and its
Affiliates’ directors, officers, employees, trustees and Administrative Agents,
including accountants, legal counsel and other Administrative Agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential and any failure of
such Persons acting on behalf of such party to comply with this Section shall
constitute a breach of this Section by the relevant party, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable Law (including NY Public Officers Law, Article
6, and 21 NYCRR § 501, if applicable) or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with audits and reviews by regulatory and self-regulatory
authorities, each party shall notify the other parties hereto as promptly as
practicable of any such requested or required disclosure in connection with any
legal or regulatory proceeding; provided further that in no event shall any
party hereto be obligated or required to return any materials furnished by any
other party hereto, (iii) to any other party to this Agreement or under the
other Loan Documents, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
other Loan Documents or the enforcement of rights hereunder or thereunder,
(v) on a confidential basis to (A) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Facilities or (B) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities, (vi) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any Lender's rights or obligations under this Agreement,
(B) any actual or prospective counterparty (or its advisors) to any interest
rate cap contract or derivative transaction relating to any Relevant Party or
the Sponsor and its obligations under the Loan Documents, or (C) any pledgee of
a Lender referred to in Section 12.05; provided, however, that Confidential
Information may be disclosed to any such pledgee of a Lender that is a
Governmental Authority without being subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section,
(vii) to the extent such Confidential Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
such party or its Affiliates on a nonconfidential basis from a source other than
the Sponsor or the Borrower or (viii) with the consent of the Borrower. For the
purposes hereof, “Confidential Information” shall mean (1) with respect to
Borrower, all information received by the Administrative Agent or the Lenders
from the Sponsor, the Borrower or any Subsidiary relating to the Sponsor, the
Borrower, any other Subsidiary or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Sponsor, the Borrower or any
Subsidiary, and (2) with respect to the Administrative Agent or the Lenders, all
information received by any Relevant Party or the Sponsor from the
Administrative Agent or any Lender relating to the Administrative Agent or any
Lender or its business, including information relating to fees, other than any
such information that is available to such Relevant Party or the Sponsor on a
nonconfidential basis prior to disclosure


144
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




by the Administrative Agent or such Lender; provided that, in the case of
information received from the Sponsor, the Borrower or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information.
(b)    EACH PARTY HERETO ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED
IN SECTION 12.11(A) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION CONCERNING SUCH OTHER PARTIES
HERETO AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC CONFIDENTIAL INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC CONFIDENTIAL INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL CONFIDENTIAL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR
IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION
ABOUT THE SPONSOR, THE BORROWER, THE RELEVANT PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE CONFIDENTIAL
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC CONFIDENTIAL INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.
Section 12.12    USA PATRIOT ACT.  Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the PATRIOT Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and Anti-Money Laundering Laws, including the PATRIOT Act.


145
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 12.13    Corporate Obligation.  No recourse may be taken, directly or
indirectly, with respect to the obligations of the Borrower or the
Administrative Agent, in each of their capacities hereunder, under this
Agreement or any certificate or other writing delivered in connection herewith,
against (i) the Administrative Agent in its individual capacity, or (ii) any
partner, member, owner, beneficiary, Administrative Agent, officer, director,
employee or Administrative Agent of the Administrative Agent in its individual
capacity, any holder of equity in the Borrower or the Administrative Agent or in
any successor or assign of the Administrative Agent in its individual capacity,
except as any such Person may have expressly agreed (it being understood that
the Administrative Agent has no such obligations in its individual capacity),
and except that any such partner, owner or equity holder shall be fully liable,
to the extent provided by applicable Law, for any unpaid consideration for
stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.
Section 12.14    Non-Recourse.  No claims may be brought against any of the
Borrower’s directors or officers for any Obligations, except in the case of
fraud or actions taken in bad faith by such Persons.
Section 12.15    Administrative Agent’s Duties and Obligations Limited.  The
duties and obligations of the Administrative Agent, in its various capacities
hereunder, shall be limited to those expressly provided for in their entirety in
this Agreement (including any exhibits to this Agreement). Any references in
this Agreement (and in the exhibits to this Agreement) to duties or obligations
of the Administrative Agent in its various capacities hereunder, that purport to
arise pursuant to the provisions of any of the Loan Documents shall only be
duties and obligations of the Administrative Agent if the Administrative Agent
is a signatory to any such Loan Documents.
Section 12.16    Entire Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 12.17    Right of Setoff.  Subject to Article III of the Collateral
Agency Agreement, if an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and its Affiliates under this Section
12.17 are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative


146
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
Section 12.18    Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 12.19    Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the making thereof and the termination of this Agreement.
Section 12.20    No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Coordinating Lead Arrangers, the Joint
Bookrunners, the Lender Parties and their Affiliates are arm’s-length commercial
transactions between the Borrower and their respective Affiliates, on the one
hand, and the Coordinating Lead Arrangers, the Joint Bookrunners, the Lender
Parties and their Affiliates, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Coordinating
Lead Arrangers, the Joint Bookrunners, the Lender Parties and their Affiliates
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, has not been, is not, and will not be acting
as an advisor, Administrative Agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Coordinating Lead Arrangers,
the Joint Bookrunners, the Lender Parties nor their Affiliates have any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Coordinating Lead
Arrangers, the Joint Bookrunners, the Lender Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and their respective
Affiliates, and neither the Coordinating Lead Arrangers, the Joint Bookrunners,
the Lender Parties nor their Affiliates have any obligation to disclose any of
such interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by Law, the Borrower hereby waives and releases any claims that it may
have against the Coordinating Lead Arrangers, the Joint Bookrunners, the Lender
Parties and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


147
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Section 12.21    Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.
Section 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature Pages Follow]




148
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, thereunto duly authorized, all as of the
day and year first above written.
BORROWER:
 
SUNRUN NEPTUNE PORTFOLIO 2016-A, LLC
 
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert Komin, Jr.
 
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer



Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






                    
SUNTRUST BANK,
as Administrative Agent
By:
/s/ Danielle Crawford
 
Name: Danielle Crawford
 
Title: Vice President



                    














Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------










[***]








Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SUNTRUST BANK,
as Lender
By:
/s/ Danielle Crawford
 
Name: Danielle Crawford
 
Title: Vice President













Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






ING CAPITAL LLC,
as Lender




By:
/s/ Thomas Cantello
 
Name: Thomas Cantello
 
Title: Managing Director




By:
/s/ Erwin Thomet
 
Name: Erwin Thomet
 
Title: Managing Director













Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






SILICON VALLEY BANK,
as Lender




By:
/s/ Vince O’Hara
 
Name: Vince O’Hara
 
Title: Vice President







































    


Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






ZB, N.A. d/b/a NATIONAL BANK OF ARIZONA,
 
as Lender




By:
/s/ Kate Smith
 
Name: Kate Smith
 
Title: Vice President











Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION,
as Lender




By:
/s/ Lisa A. Ryder
 
Name: Lisa A. Ryder
 
Title: Senior Vice President



Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------







ING CAPITAL LLC,
as LC Issuer




By:
/s/ Thomas Cantello
 
Name: Thomas Cantello
 
Title: Managing Director




By:
/s/ Erwin Thomet
 
Name: Erwin Thomet
 
Title: Managing Director







Signature Page to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






Exhibit A-1
Form of Borrowing Notice


[LETTERHEAD OF BORROWER]
BORROWING NOTICE
[_____], 20__1 
SunTrust Bank,
as Administrative Agent
3333 Peachtree Road NE, 8th Floor
Atlanta, GA 30326
Attention: [___________]


Re:    Sunrun Neptune Portfolio 2016-A, LLC


Ladies and Gentlemen:


This Borrowing Notice (this “Notice”) is delivered to you pursuant to Section
2.01(c) of that certain Credit Agreement, dated as of May 9, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Sunrun Neptune Portfolio 2016-A, LLC, a
Delaware limited liability company (the “Borrower”), the financial institutions
as Lenders from time to time party thereto (each individually a “Lender” and,
collectively, the “Lenders”), SunTrust Bank, as administrative agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”), and ING Capital LLC, as LC Issuer.
Capitalized terms used herein and not otherwise defined herein have the meanings
given to them in the Credit Agreement.


The Borrower hereby gives irrevocable notice to the Administrative Agent,
pursuant to Section 2.01(c) of the Credit Agreement, that the undersigned
Authorized Officer hereby requests a Delayed Draw Loan under the Credit
Agreement on behalf of the Borrower.


In connection with such request, the undersigned Authorized Officer certifies
that such person is an Authorized Officer and sets forth below the following
information as required by Section 2.01(c) of the Credit Agreement:




_______________
1 The Borrower shall deliver a Borrowing Notice to the Administrative Agent no
later than 10:00 a.m. at least five (5) Business Days in advance of the proposed
funding date (or such shorter timeframe as may be agreed to by the
Administrative Agent in its sole discretion).




Exhibit A-1 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





(1)
The proposed date of the funding for the Delayed Draw Loan is __________ (the
[“Closing Date”]2 [“Advance Date”]3), which day is a Business Day not earlier
than five (5) Business Days following the date hereof (or such shorter timeframe
as may be agreed to by the Administrative Agent in its sole discretion).

(2)
The principal amount of Delayed Draw Loans to be borrowed is $__________4.

(3)
The Type of Loans to be borrowed are [LIBO Loans] [Base Rate Loans].

(4)
The proceeds of the Delayed Draw Loan shall be credited to the following
account(s):

Amount Requested
Account
 
 
 
 
 
 
 
 



The undersigned certifies as of the date hereof on behalf of the Borrower and
not in such person’s individual capacity that:
(a)
as of the [Closing Date]5 [Advance Date]6, each of the conditions precedent set
forth in [Section 9.01]7 [Section 9.02]8 of the Credit Agreement will be
satisfied or waived in accordance with the terms of the Credit Agreement; and

(b)
after giving effect to the proposed borrowing, the aggregate principal amount of
the Delayed Draw Loans outstanding will not be greater than the Available
Borrowing Base calculated as of the [Closing Date]9 [Advance Date]10.

Delivery of an executed counterpart of this Borrowing Notice by telephonic,
facsimile or other electronic means will be effective as delivery of any
original executed counterpart of this Borrowing Notice.
[remainder of page intentionally blank]


_______________
2 To be included for a borrowing on the Closing Date.
3 To be included for borrowings on a date other than the Closing Date.
4 Must be an aggregate minimum amount of $2,500,000 and integral multiples of
$100,000 in excess of that amount, or, if less, the remaining amount necessary
in order for the Borrower to fully utilize all available Delayed Draw Loan
Commitments.
5 To be included for a borrowing on the Closing Date.
6 To be included for borrowings on a date other than the Closing Date.
7 To be included for a borrowing on the Closing Date.
8 To be included for borrowings on a date other than the Closing Date.
9 To be included for a borrowing on the Closing Date.
10 To be included for borrowings on a date other than the Closing Date.


Exhibit A-1 – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Borrowing Notice to be duly
executed and delivered as of the date first written above.
BORROWER:
 
 
SUNRUN NEPTUNE PORTFOLIO 2016-A
LLC
 
 
 
[***]


 
 
 
By:
 
Name:
 
Title:
 









Exhibit A-1 – 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






Exhibit A-2
Form of Available Borrowing Base Certificate


AVAILABLE BORROWING BASE CERTIFICATE
[_____], 20__
SunTrust Bank,
as Administrative Agent
3333 Peachtree Road NE, 8th Floor
Atlanta, GA 30326
Attention: [___________]


Re:    Sunrun Neptune Portfolio 2016-A, LLC


Ladies and Gentlemen:


This certificate (this “Certificate”) is delivered to you pursuant to [Section
2.01(c)(v) of] [Section 6.25 of] [the definition of “Permitted Fund Disposition”
set forth in] that certain Credit Agreement, dated as of May 9, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Neptune Portfolio 2016-A,
LLC, a Delaware limited liability company (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), SunTrust Bank, as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”), and ING Capital LLC, as LC
Issuer. Capitalized terms used herein and not otherwise defined herein have the
meanings given to them in the Credit Agreement.


The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof:
(a)
attached hereto as Appendix A are calculations showing the Available Borrowing
Base as of the Available Borrowing Base Determination Date, which were
calculated in good faith and a manner consistent in all material respects with
and supported by the Base Case Model; and

(b)
attached hereto as Appendix B is the Amortization Schedule, as updated pursuant
to the terms of the Credit Agreement.

[remainder of page intentionally blank]




Exhibit A-2 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Certificate to be duly executed
and delivered as of the date first written above.
BORROWER:
 
 
SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC
 
 
 
[***]


 
 
 
By:
 
Name:
 
Title:
 

    


Exhibit A-2 – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







Appendix A
Available Borrowing Base Calculations


See attached.






Exhibit A-2– 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Appendix B
Amortization Schedule


See attached.








Exhibit A-2 – 4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit A-3
Form of Interest Election Request


INTEREST ELECTION REQUEST
[_____], 20__
SunTrust Bank,
as Administrative Agent
3333 Peachtree Road NE, 8th Floor
Atlanta, GA 30326
Attention: [___________]


Re:    Sunrun Neptune Portfolio 2016-A, LLC


Ladies and Gentlemen:


This Interest Election Request is delivered to you pursuant to Section 2.03(f)
of that certain Credit Agreement, dated as of May 9, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sunrun Neptune Portfolio 2016-A, LLC, a Delaware
limited liability company (the “Borrower”), the financial institutions as
Lenders from time to time party thereto (each individually a “Lender” and,
collectively, the “Lenders”), SunTrust Bank, as administrative agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”) and ING Capital LLC, as LC Issuer.
Capitalized terms used herein and not otherwise defined herein have the meanings
given to them in the Credit Agreement.
By this Interest Election Request, the Borrower hereby notifies the
Administrative Agent of its request, as follows:
o
A continuation of LIBO Loans for a new Interest Period, as follows:

i.
The original Advance Date for such LIBO Loans was __________________, 20__.

ii.
The requested effective date of the proposed continuation is
__________________, 20__ (the “Interest Period Date”), which is a Business Day.

iii.
On the proposed Interest Period Date the aggregate amount of LIBO Loans subject
to such continuation is [_____] Dollars ($[_____]).

o        A conversion of Delayed Draw Loans from one type to another, as
follows:


Exhibit A-3 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





i.
The original Advance Date for such Delayed Draw Loans was __________________,
20__.

ii.
The requested effective date of the proposed conversion is __________________,
20__ (the “Interest Period Date”), which is a Business Day.

iii.
On the proposed Interest Period Date, [LIBO Loans][Base Rate Loans] in the
aggregate principal amount of [_____] Dollars ($[_____]) are to be converted to
[LIBO Loans][Base Rate Loans].

[The Borrower hereby certifies that no Default or Event of Default exists on the
date hereof.]1 
[Remainder of Page Intentionally Left Blank]


_______________
1To be included if converting Base Rate Loans to LIBO Loans.


Exhibit A-3– 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Interest Election Request to be
duly executed and delivered as of the date first written above.
BORROWER:
 
 
SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC
 
 
 
[***]


 
 
 
By:
 
Name:
 
Title:
 







Exhibit A-3– 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit B
Assignment and Assumption


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:    ______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee:    ______________________________

[as [Lender] or [Affiliate][Approved Fund] of [identify Lender]]1 
_______________
1 Indicate the appropriate option only if the Assignee is a Lender, an Affiliate
of a Lender or an Approved Fund of a Lender.


Exhibit B– 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





3.
Borrower: Sunrun Neptune Portfolio 2016-A, LLC

4.
Administrative Agent: SunTrust Bank, as administrative agent on behalf of the
Lenders under the Credit Agreement

5.
Credit Agreement:    Credit Agreement, dated as of May 9, 2017, among Sunrun
Neptune Portfolio 2016-A, LLC (the “Borrower”), the financial institutions as
Lenders from time to time party thereto (each individually a “Lender” and,
collectively, the “Lenders”), SunTrust Bank, as administrative agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”), and ING Capital LLC, as LC Issuer.

6.    Assigned Interest:
Assignor
 
Assignee
 
Aggregate Amount of Delayed Draw Loan Commitment/Loans for Lender2
$________
Amount of Delayed Draw Loan Commitment/Loans Assigned
$________
Percentage Assigned of Delayed Draw Loan Commitment/Loans3
________%
Aggregate Amount of LC Commitment/Loans for Lender4
$________
Amount of LC Commitment/Loans Assigned
$________
Percentage Assigned of LC Commitment/Loans5
________%



[7.    Trade Date:    __________________]6 
8.
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

_______________
2 Amounts in this row and in the row immediately below to be adjusted by the
counterparty to take into account any payments or prepayments made between the
Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 Amounts in this row and in the row immediately below to be adjusted by the
counterparty to take into account any payments or prepayments made between the
Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




Exhibit B– 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





9.
[The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Lenders and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable Laws, including Federal and state securities laws.]7 







































________
7Insert if Assignee is not already a Lender.


Exhibit B– 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR8
[NAME OF ASSIGNOR]
By:
 
Name:
 
Title:
 
 
 
ASSIGNEE9
[NAME OF ASSIGNEE]
By:
 
Name:
 
Title:
 



[Consented to and]10 Accepted:
SUNTRUST BANK,
as Administrative Agent
By:
 
Name:
 
Title:
 
 
 
[Consented to:]11
[ING CAPITAL LLC,
as LC Issuer]
By:
 
Name:
 
Title:
 













_______________
8 Include both Fund/Pension Plan and manager making the trade (if applicable).
9 Include both Fund/Pension Plan and manager making the trade (if applicable).
10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
11 To be added only if the consent of the LC Issuer is required by the terms of
the Credit Agreement.


Exhibit B– 4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






[Consented to:]1
[SUNRUN NEPTUNE PORTFOLIO 2016-A, LLC,
as Borrower]
 
 
By:
 
Name:
 
Title:
 



































































_______________
1To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.


Exhibit B– 5
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates, the Sponsor,
any other Loan Party or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates, the Sponsor, any other Loan Party or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 12.05(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section
12.05(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a)(i) or (ii) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to


Exhibit B– 6
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
reference to its conflict of laws other than Section 5-1401 of the New York
General Obligations Law.








Exhibit B– 7
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit C-1
Form of Letter of Credit


DSR LETTER OF CREDIT
[Letterhead of ING Capital LLC]
IRREVOCABLE TRANSFERABLE LETTER OF CREDIT NO. [_______]
Dated: [_______________]
APPLICANT:


Sunrun Neptune Portfolio 2016-A, LLC
595 Market St., 29th Floor
San Francisco, CA 94105
Attn: [___________]
Fax: [___________]


BENEFICIARY:


KeyBank National Association,
as Collateral Agent
127 Public Square
Cleveland, OH 44114-1306
Attn: [___________]
Fax: [___________]


with copy to:
KeyBank National Association
4900 Tiedeman Road
Cleveland, OH 44114
[___________]
Attn: [___________]
Fax: [___________]


Dear Beneficiary:


At the request of and for the account of Sunrun Neptune Portfolio 2016-A, LLC, a
Delaware limited liability company (the “Account Party”), we hereby establish in
your favor, for the benefit of ING Capital LLC, as LC Issuer pursuant to that
certain Credit Agreement, dated as of May 9, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Account Party, the financial institutions as Lenders from
time to time party thereto (each individually a “Lender” and, collectively, the
“Lenders”),


Exhibit C-2– 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





SunTrust Bank, as administrative agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”)
and ING Capital LLC, as LC Issuer, our Irrevocable Transferable Letter of Credit
No. [____________] (this “Letter of Credit”) whereby, subject to the terms and
conditions contained herein, you are hereby irrevocably authorized to draw on
ING Capital LLC, by your draft or drafts at sight, up to an aggregate amount not
to exceed the Dollar amount for the relevant time period set forth on Schedule 1
hereto (such amount, as it may be reduced in accordance with the terms hereof,
the “Stated Amount”).
This Letter of Credit shall be effective immediately and shall expire on the
Expiration Date (as hereinafter defined). Partial drawings on this Letter of
Credit are permitted.
You may draw upon this Letter of Credit at any time on or prior to the
Expiration Date by presenting (a) a sight draft in the form of Exhibit A (a
“Sight Draft”), appropriately completed and executed by your authorized officer
and (b) a certificate in the form of Exhibit B (a “Certificate”), appropriately
completed and executed by your authorized officer.
The Stated Amount shall be reduced by the amount of any paid drawing hereunder.
Presentation of any Sight Draft and Certificate shall be made at our office
located at [ING Capital LLC, 1133 Avenue of the Americas, New York, NY 10036].
We hereby agree with you that any Sight Draft and Certificate drawn under and in
compliance with the terms of this Letter of Credit shall be duly honored by us
upon delivery, if presented on or before our close of business on the Expiration
Date at our office specified above.
Provided that a compliant drawing is presented by 12:00 p.m., Eastern Standard
time, on any Banking Day, payment shall be made to you of the amount specified
in the applicable Sight Draft, not to exceed the Stated Amount, in immediately
available funds, not later than 11:00 a.m., Eastern Standard time, on the second
following Banking Day. A compliant drawing presented after 12:00 p.m, Eastern
Standard time on any Banking Day, will be paid on the third following Banking
Day.
As used herein, “Banking Day” shall mean any day other than a Saturday, Sunday
or day on which banking institutions are authorized or required to be closed in
London, UK and the State of New York.
If any drawing presented under this Letter of Credit does not comply with the
terms and conditions hereof, we will advise you of same by facsimile
transmission to [________] within one (1) Banking Day and give the reasons for
such non-compliance. Upon being notified that your drawing was not effected, you
may attempt to correct any such non-compliant drawing if, and to the extent that
you are entitled and able to do so on or before the Expiration Date.
This Letter of Credit shall expire on [___________] (the “Expiration Date”).1
This Letter of Credit is transferable in its entirety, but not in part, to any
transferee who has
_______________
1 Insert the date that is the earlier of the 7th anniversary of the date of this
letter of credit and April 30, 2024.


Exhibit C-2– 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





succeeded you as Collateral Agent. Transfer of this Letter of Credit is subject
to our receipt of instruction in the form attached hereto as Exhibit C
(“Transfer Credit In Entirety Form”), accompanied by this original Letter of
Credit and any amendments hereto. Transfer charges are for the account of the
Account Party. This Letter of Credit may not be transferred to any person or
entity with which U.S. persons are prohibited from doing business under U.S.
foreign assets control regulations or other applicable U.S. laws and
regulations.
Only you as the Beneficiary may draw upon this Letter of Credit. Upon the
earliest of (i) the honoring by us of the final drawing available to be made
hereunder, (ii) our receipt of this outstanding Letter of Credit and all
amendments hereto, and a written certificate signed by your authorized officer,
in the form of Exhibit D (“Early Cancellation Authority”) appropriately
completed stating that this Letter of Credit is no longer required by you and
may be cancelled prior to the Expiration Date or (iii) the Expiration Date, this
Letter of Credit shall automatically terminate and be delivered to us by the
Beneficiary for cancellation.
This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein and any such reference
shall not be deemed to incorporate herein by reference any document, instrument
or agreement.
This Letter of Credit is issued subject to the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600 (the “UCP”). The laws of the State of New York shall apply
to matters not governed by the UCP.


Exhibit C-2– 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





Very truly yours,
ING CAPITAL LLC,
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:



Exhibit C-2– 4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







Schedule 1
to Letter of Credit
No. ______


Schedule 1
Stated Amount: [_____]




Exhibit C-2– 5
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit A
to Letter of Credit
No. ______
SIGHT DRAFT
[Date]

ING CAPITAL LLC
1133 Avenue of the Americas
New York, NY 10036
Attention: [___________]
Email: [___________]
[___________]


Re: Irrevocable Transferable Letter of Credit No. [_________]
At Sight
Pay to KeyBank National Association, as Collateral Agent, in immediately
available funds ___________ Dollars ($___________), pursuant to Irrevocable
Transferable Letter of Credit No.___________.
[_],
 
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:





Please wire draw proceeds per the following instructions:


 
TO:
 
 
 
 
 
 
 
 
ABA or ROUTING #:
 
 
ATTN:
 
 
 
 
 
REFERENCE:
 
 
CREDIT ACCOUNT:
 



    


Exhibit C-1 – 6
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit B
to Letter of Credit
No. _______
CERTIFICATE
[Date]
ING CAPITAL LLC
1133 Avenue of the Americas
New York, NY 10036
Attention: [___________]
Email: [___________]
[___________]


Re:    Irrevocable Transferable Letter of Credit No. [________]
Ladies/Gentlemen:
This certificate is presented in accordance with the terms of your Irrevocable
Transferable Letter of Credit No. [_______] held by us (the “Letter of Credit”).
We hereby certify that:
1.    In connection with that certain Credit Agreement, dated as of May 9, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sunrun Neptune Portfolio
2016-A, LLC, a Delaware limited liability company (the “Borrower”), the
financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), SunTrust Bank, as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”) and ING Capital
LLC, as LC Issuer (each as defined therein), the Beneficiary is making a demand
for payment under the Letter of Credit in the sum of US$_____________, which
amount, together with all previous drawings honored pursuant to the Letter of
Credit, does not exceed the current Stated Amount of the Letter of Credit; and
2.    [Beneficiary to make one of the following statements in this paragraph 2:]
[Pursuant to the terms of that certain Depository Agreement, dated as of May 9,
2017 (as amended, restated, amended and restated, modified, supplemented or
replaced from time to time, the “Depository Agreement”), among Sunrun Neptune
Portfolio 2016-A, LLC, as Borrower, SunTrust Bank, as Administrative Agent, and
KeyBank National Association, as Collateral Agent and Depository Bank (i) the
monies on deposit in the Revenue Account are not anticipated by the
Administrative Agent to be adequate to pay the amounts required to be paid
pursuant to Section 4.02(b)(iii)(A), Section 4.02(b)(iii)(B)(x) and Section
4.02(b)(iv)(A)(2) of the Depository Agreement, (ii) such insufficient amount is
at least in an amount equal to this drawing and (iii) the proceeds of such
drawing will be applied to the payment of such insufficient amount.]


Exhibit C-1 – 7
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





or
[LC Issuer has failed to maintain at least one of the following credit ratings
(a)”Baa2” or higher from Moody’s, (b) “BBB” or higher from S&P and (c) “BBB” or
higher from Fitch and thirty (30) days have elapsed since the LC Issuer failed
to maintain such ratings.]1 
or
[This Letter of Credit will expire within [ten (10)] days and the Collateral
Agent has not received written evidence from the LC Issuer or the Company that
this Letter of Credit will be extended or replaced upon or prior to its stated
expiration date.]
3.    The amount demanded hereby has been calculated in accordance with the
terms of the Depository Agreement.
4.     You are hereby directed to pay the amount so demanded to:
[Insert wire transfer instructions for the Debt Service Reserve Account]
This certificate has been executed and delivered by a duly authorized officer of
the undersigned on the date first above written.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






























_______________
1 Note: Not to be included if the Letter of Credit is issued by ING Capital LLC.


Exhibit C-2– 8
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





[_],
 
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:





Exhibit C-2– 9
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit C
to Letter of Credit
No._______
TRANSFER CREDIT IN ENTIRETY FORM
[Date]
ING CAPITAL LLC
1133 Avenue of the Americas
New York, NY 10036
Attention: [___________]
Email: [___________]
[___________]


Re:    Irrevocable Transferable Letter of Credit No. [_________]


Ladies/Gentlemen:


This is a transfer certificate presented in accordance with your Irrevocable
Transferable Letter of Credit No. [_______] held by us (the “Letter of Credit”).


The undersigned, as beneficiary under the Letter of Credit, hereby irrevocably
transfers to _______ [insert name and address of transferee] all rights of the
undersigned beneficiary to draw under the Letter of Credit. Transferee is
successor Collateral Agent pursuant to that certain Collateral Agency and
Intercreditor Agreement, dated as of May 9, 2017 (as amended, restated, amended
and restated, modified, supplemented or replaced from time to time, the
“Collateral Agency Agreement”), among Sunrun Neptune Portfolio 2016-A, LLC,
SunTrust Bank, as Administrative Agent, KeyBank National Association, as
Collateral Agent, and each Secured Party from time to time party thereto.
By this transfer, all rights of the undersigned beneficiary in the Letter of
Credit are transferred to the transferee and the transferee shall hereafter have
the sole rights of the undersigned as beneficiary thereof.
The Letter of Credit and all amendments are returned herewith and ask you to
endorse the within transfer on the reverse thereof and forward directly to the
Transferee with your customary notice of transfer.
This certificate has been executed and delivered by a duly authorized officer of
the undersigned on the date first above written.


Exhibit C-1 – 10
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







[_],
 
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:









































Exhibit C-2– 11
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





Exhibit D
to Letter of Credit
No._______
EARLY CANCELLATION AUTHORITY
[Date]
ING CAPITAL LLC
1133 Avenue of the Americas
New York, NY 10036
Attention: [___________]
Email: [___________]
[___________]


Ladies/Gentlemen:


This certificate is presented in accordance with your Irrevocable Transferable
Letter of Credit No. [_______] held by us (the “Letter of Credit”).


The undersigned, as beneficiary under the Letter of Credit, hereby confirms that
it is no longer required by us and may be cancelled. The original Letter of
Credit and any amendments thereto, accompany this certificate.
This certificate has been executed and delivered by a duly authorized officer of
the undersigned on the date first above written
[_],
 
as Collateral Agent
 
 
By:
 
 
Name:
 
Title:





Exhibit C-2– 12
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit C-2
Form of Notice of LC Activity


NOTICE OF LC ACTIVITY
(Delivered pursuant to Section 2.02(b)
of the Credit Agreement)
Date:______________________1 


SunTrust Bank,
as Administrative Agent
3333 Peachtree Road NE, 8th Floor
Atlanta, GA 30326
Attention: [___________]


ING Capital LLC,
as LC Issuer
1133 Avenue of the Americas
New York, NY 10036
Attention: [___________]
Email: [___________]
[___________]


Re:    Sunrun Neptune Portfolio 2016-A, LLC


Ladies and Gentlemen:
This irrevocable Notice of LC Activity (this “Certificate”) is delivered to you
pursuant to that certain Credit Agreement, dated as of May 9, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SUNRUN NEPTUNE PORTFOLIO 2016-A, LLC, a
Delaware limited liability company (the “Borrower”), the financial institutions
as Lenders from time to time party thereto (each individually a “Lender” and,
collectively, the “Lenders”), SUNTRUST BANK, as administrative agent for the
Lenders (in such capacity, and together with its successors and permitted
assigns, the “Administrative Agent”), and ING CAPITAL LLC, as LC Issuer.
Capitalized terms used and not defined herein shall have the meanings set forth
in Section 1.01 of the Credit Agreement.
_______________
1The Notice of LC Activity shall be delivered by 11:00 a.m. at least five (5)
Business Days before the proposed date of such issuance, extension, increase or
decrease of the Stated Amount of the Letter of Credit.


Exhibit C-2– 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





1.We request that the [Insert description of Letter of Credit] (the “Letter of
Credit”) be [issued][extended][amended] as provided herein. The Stated Amount of
the [requested][current] Letter of Credit is the Dollar amount for the relevant
time period set forth on Schedule 1 hereto.


[Paragraph 2 to be added in the case of a request for decrease in the Stated
Amount of a Letter of Credit ]
2.We request that the Stated Amount of the Letter of Credit be decreased to the
amount set forth on Schedule 1 hereto.


[Paragraph 3 to be added in the case of a request for increase in the Stated
Amount of a Letter of Credit ]
3.We request that the Stated Amount of the Letter of Credit be increased to the
amount set forth on Schedule 1 hereto.
[Paragraph 4 to be added in the case of a request for extension of a Letter of
Credit ]
4.We request the Expiration Date of the Letter of Credit be extended from
_______________ to _______________, and such requested Expiration Date does not
extend beyond the expiration date in Section 2.02(a)(iii)(B) of the Credit
Agreement


[Paragraph 5 to be added in the case of a request for reinstatement of a Letter
of Credit ]
5.The proposed date of the requested [issuance][extension][amendment][increase
in the Stated Amount as set forth on Schedule 1][decrease in the Stated Amount
as set forth on Schedule 1] of the Letter of Credit is [_______________ ].2 


6.The Expiration Date of the Letter of Credit is _____________.


7.The LC Issuer is instructed to deliver the [Letter of Credit][amended Letter
of Credit]3 / [notice of [decrease][increase] in the Stated Amount of the Letter
of Credit as reflected on Schedule 1 thereto]4 to [Insert beneficiary of the
Letter of Credit], at [Insert address of beneficiary of the Letter of Credit].


_______________
2 The proposed date of such issuance, extension, increase in Stated Amount, or
decrease in Stated Amount shall be no less than five (5) Business Days after the
date of this Notice of LC Activity and shall be a Business Day.
3 Insert in case of amendment, issuance or extension of a Letter of Credit.
4 Insert in case of decrease or increase in the Stated Amount of a Letter of
Credit.


Exhibit C-2– 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------









Borrower hereby certifies to Administrative Agent, the LC Issuer and the Lenders
that the following statements are accurate, true and complete as of the date
hereof, and will be accurate, true and complete on and as of the proposed date
of the requested [issuance][extension][amendment][decrease in the Stated Amount
as reflected on Schedule 1][increase in the Stated Amount as set forth on
Schedule 1] of the Letter of Credit:
A.    The Letter of Credit requested or modified hereby shall only be used in
the manner and for the purposes specified and permitted by the Credit Agreement.


B.    Each of the applicable conditions set forth in Section 2.02 and other
applicable Sections of the Credit Agreement has been satisfied or waived in
accordance with the terms thereof.


[In the case of an increase or decrease in the Stated Amount of a Letter of
Credit, add the following:
C.    Attached hereto is a written confirmation of [Insert beneficiary of the
Letter of Credit] confirming the [increase][decrease] in the Stated Amount of
the Letter of Credit and the updated draft of Schedule 1 thereto.]


[SIGNATURE PAGE FOLLOWS]


Exhibit C-2– 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





Sincerely,
 
 
SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC,
 
a Delaware limited liability company
[***]


 
 
 
By:
 
Name:
 
Title:
 







Exhibit C-2– 4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Schedule 1
to Notice of LC Activity

Schedule 1
Stated Amount: [_____]




Exhibit C-2 – 5
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit D-1
Form of U.S. Tax Compliance Certificate


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of May 9, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Neptune Portfolio 2016-A,
LLC (the “Borrower”), the financial institutions as Lenders from time to time
party thereto (each individually a “Lender” and, collectively, the “Lenders”),
SunTrust Bank, as administrative agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”)
and ING Capital LLC, as LC Issuer. Capitalized terms used herein and not
otherwise defined herein have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 4.09 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
withholding certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable). By executing this withholding
certificate, the undersigned agrees that (1) if the information provided on this
withholding certificate changes, the undersigned shall promptly so inform the
Borrower and the Administrative Agent and shall provide them with a new
withholding certificate with the correct information, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective IRS Form W-8BEN or IRS Form
W-8BEN-E (whichever is applicable) in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20__




Exhibit D-1 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit D-2
Form of U.S. Tax Compliance Certificate


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of May 9, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Neptune Portfolio 2016-A,
LLC (the “Borrower”), the financial institutions as Lenders from time to time
party thereto (each individually a “Lender” and, collectively, the “Lenders”),
SunTrust Bank, as administrative agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”)
and ING Capital LLC, as LC Issuer. Capitalized terms used herein and not
otherwise defined herein have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 4.09 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a withholding
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (whichever is applicable). By executing this withholding certificate,
the undersigned agrees that (1) if the information provided on this withholding
certificate changes, the undersigned shall promptly so inform such Lender in
writing and shall provide it with a new withholding certificate with the correct
information, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective IRS Form W-8BEN or IRS
Form W-8BEN-E (whichever is applicable)in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20__


Exhibit D-2 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------








Exhibit D-3
Form of U.S. Tax Compliance Certificate


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of May 9, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Neptune Portfolio 2016-A,
LLC (the “Borrower”), the financial institutions as Lenders from time to time
party thereto (each individually a “Lender” and, collectively, the “Lenders”),
SunTrust Bank, as administrative agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”)
and ING Capital LLC, as LC Issuer. Capitalized terms used herein and not
otherwise defined herein have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 4.09 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members that are claiming the
portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following withholding certificates from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (whichever is applicable) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (whichever is
applicable) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing its withholding
certificate, the undersigned agrees that (1) if the information provided on its
withholding certificate changes, the undersigned shall promptly so inform such
Lender and shall provide it with a new withholding certificate with such correct
information and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective withholding certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.




Exhibit D-3 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20__




Exhibit D-3 – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit D-4
Form of U.S. Tax Compliance Certificate


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement, dated as of May 9, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Neptune Portfolio 2016-A,
LLC (the “Borrower”), the financial institutions as Lenders from time to time
party thereto (each individually a “Lender” and, collectively, the “Lenders”),
SunTrust Bank, as administrative agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”)
and ING Capital LLC, as LC Issuer. Capitalized terms used herein and not
otherwise defined herein have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 4.09 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)) and (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members that are claiming the portfolio interest
exemption is (x) a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (y) a ten percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (z) a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-BEN-E (whichever is applicable) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-BEN-E (whichever is
applicable) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing its withholding
certificate, the undersigned agrees that (1) if the information provided on its
withholding certificate changes, the undersigned shall promptly so inform the
Borrower and the Administrative Agent and shall provide them with a new
withholding certificate with the correct information, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective withholding certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Exhibit D-4 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20__






Exhibit D-4 – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit E
[Reserved.]




Exhibit E – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit F
[Reserved.]








Exhibit F –1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit G-1
Form of Borrower REC Purchase Agreement


[***]


Exhibit G-1 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit G-2
Forms of Approved REC Contracts


[***]


Exhibit G-2 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit G-3
Form of REC Contracts Consent to Collateral Assignment


[***]


Exhibit G-3 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit H-1
Form of Delayed Draw Loan Note


DELAYED DRAW LOAN NOTE


No. [_____]
New York, New York
[___________], 20[__]


For value received, the undersigned, SUNRUN NEPTUNE PORTFOLIO 2016-A, LLC, a
Delaware limited liability company (“Borrower”), unconditionally promises to pay
to [_______________], or its permitted assigns (the “Lender”), the principal
amount of [__________________ DOLLARS ($__________)], or if less, the aggregate
unpaid and outstanding principal amount of this Delayed Draw Loan Note advanced
by the Lender to Borrower pursuant to that certain Credit Agreement, dated as of
May 9, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), SUNTRUST BANK, as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”), and ING CAPITAL
LLC, as LC Issuer, and all other amounts owed by Borrower to the Lender
hereunder.
Payments of principal of, and interest on, this Delayed Draw Loan Note are to be
made to the Administrative Agent for the account of the Lender or as otherwise
instructed by the Lender in writing, in lawful money of the United States of
America.
This is one of the Delayed Draw Loan Notes referred to in Section 2.04 of the
Credit Agreement and is entitled to the benefits thereof and is subject to all
terms, provisions and conditions thereof. Capitalized terms used and not defined
herein shall have the meanings set forth in Section 1.01 of the Credit
Agreement.
This Delayed Draw Loan Note is made in connection with and is secured by, among
other instruments, the provisions of the Collateral Documents. Reference is
hereby made to the Credit Agreement and the Collateral Documents for the
provisions, among others, with respect to the custody and application of the
Collateral, the nature and extent of the security provided thereunder, the
rights, duties and obligations of Borrower and the rights of the holder of this
Delayed Draw Loan Note.
The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.
Borrower authorizes the Lender to record on the schedule annexed to this Delayed
Draw Loan Note the date and amount of each Delayed Draw Loan made by the Lender
and each payment or prepayment of principal thereunder and agrees that all such
notations shall constitute prima facie evidence of the accuracy of the matters
noted. Borrower further authorizes the Lender


Exhibit H-1 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





to attach to and make a part of this Delayed Draw Loan Note continuations of the
schedule attached thereto as necessary. No failure to make any such notations,
nor any errors in making any such notations, shall affect the validity of
Borrower’s obligations to repay the full unpaid principal amount of the Delayed
Draw Loans.
Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement, and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement at the times specified in, and otherwise in
accordance with, the Credit Agreement.
If any payment due on this Delayed Draw Loan Note becomes due and payable on a
date which is not a Business Day, such payment shall be made on the next
succeeding Business Day, in accordance with the Credit Agreement.
Upon the occurrence of any one or more Events of Default, all amounts then
remaining unpaid on this Delayed Draw Loan Note may become or be declared to be
immediately due and payable as provided in the Credit Agreement and other Loan
Documents, without notice of default, presentment or demand for payment, protest
or notice of nonpayment or dishonor, or notices or demands of any kind, all of
which are expressly waived by Borrower.
Borrower agrees to pay all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred in connection with the interpretation or
enforcement of this Delayed Draw Loan Note, at the times specified in, and
otherwise in accordance with, the Credit Agreement.
Except as permitted by the Credit Agreement, this Delayed Draw Loan Note or the
indebtedness evidenced hereby may not be assigned by Lender to any other Person.
Transfer of this Delayed Draw Loan Note may be effected only by a surrender of
the Delayed Draw Loan Note by Lender and either reissuance of the Delayed Draw
Loan Note or issuance of a new Delayed Draw Loan Note by the Borrower to the new
lender.
THIS DELAYED DRAW LOAN NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit H-1 – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC,
 
a Delaware limited liability company
[***]


 
 
 
By:
 
Name:
 
Title:
 







Exhibit H-1 – 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------








Date


Advance
Prepayment or Repayment
Outstanding
Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit H-1 – 4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit H-2
Form of LC Loan Note
LC LOAN NOTE


No. [_____]
New York, New York
[___________], 20[__]


For value received, the undersigned, SUNRUN NEPTUNE PORTFOLIO 2016-A, LLC, a
Delaware limited liability company (“Borrower”), unconditionally promises to pay
to [_______________], or its permitted assigns (the “Lender”), the principal
amount of [__________________ DOLLARS ($__________)], or if less, the aggregate
unpaid and outstanding principal amount of this LC Loan Note advanced by the
Lender to Borrower pursuant to that certain Credit Agreement, dated as of May 9,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), SUNTRUST BANK, as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”), and ING CAPITAL
LLC, as LC Issuer, and all other amounts owed by Borrower to the Lender
hereunder.
Payments of principal of, and interest on, this LC Loan Note are to be made to
the Administrative Agent for the account of the Lender or as otherwise
instructed by the Lender in writing, in lawful money of the United States of
America.
This is one of the LC Loan Notes referred to in Section 2.04 of the Credit
Agreement and is entitled to the benefits thereof and is subject to all terms,
provisions and conditions thereof. Capitalized terms used and not defined herein
shall have the meanings set forth in Section 1.01 of the Credit Agreement.
This LC Loan Note is made in connection with and is secured by, among other
instruments, the provisions of the Collateral Documents. Reference is hereby
made to the Credit Agreement and the Collateral Documents for the provisions,
among others, with respect to the custody and application of the Collateral, the
nature and extent of the security provided thereunder, the rights, duties and
obligations of Borrower and the rights of the holder of this LC Loan Note.




Exhibit H-2 – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.
Borrower authorizes the Lender to record on the schedule annexed to this LC Loan
Note the date and amount of each LC Loan made by the Lender and each payment or
prepayment of principal thereunder and agrees that all such notations shall
constitute prima facie evidence of the accuracy of the matters noted. Borrower
further authorizes the Lender to attach to and make a part of this LC Loan Note
continuations of the schedule attached thereto as necessary. No failure to make
any such notations, nor any errors in making any such notations, shall affect
the validity of Borrower’s obligations to repay the full unpaid principal amount
of the LC Loans.
Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement, and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement at the times specified in, and otherwise in
accordance with, the Credit Agreement.
If any payment due on this LC Loan Note becomes due and payable on a date which
is not a Business Day, such payment shall be made on the next succeeding
Business Day, in accordance with the Credit Agreement.
Upon the occurrence of any one or more Events of Default, all amounts then
remaining unpaid on this LC Loan Note may become or be declared to be
immediately due and payable as provided in the Credit Agreement and other Loan
Documents, without notice of default, presentment or demand for payment, protest
or notice of nonpayment or dishonor, or notices or demands of any kind, all of
which are expressly waived by Borrower.
Borrower agrees to pay all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred in connection with the interpretation or
enforcement of this LC Loan Note, at the times specified in, and otherwise in
accordance with, the Credit Agreement.
Except as permitted by the Credit Agreement, this LC Loan Note or the
indebtedness evidenced hereby may not be assigned by Lender to any other Person.
Transfer of this LC Loan Note may be effected only by a surrender of the LC Loan
Note by Lender and either reissuance of the LC Loan Note or issuance of a new LC
Loan Note by the Borrower to the new lender.
THIS LC LOAN NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF
LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit H-2 – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC,
 
a Delaware limited liability company
[***]


 
 
 
By:
 
Name:
 
Title:
 





Exhibit H-2 – 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







Date


Advance
Prepayment or Repayment
Outstanding
Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit H-2 – 4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit I
Form of Base Case Model


See file named “Sunrun Neptune Portfolio 2016-A Forecast Model - 04.20.2017
v2.xlsx”.








Exhibit I – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit J
Form of Debt Service Coverage Ratio Certificate


DEBT SERVICE COVERAGE RATIO CERTIFICATE
[_____], 20__
SunTrust Bank,
as Administrative Agent
3333 Peachtree Road NE, 8th Floor
Atlanta, GA 30326
Attention: [___________]


Re:    Sunrun Neptune Portfolio 2016-A, LLC


Ladies and Gentlemen:
This certificate (this “Certificate”) is delivered to you pursuant to Section
6.01(a)(v) of that certain Credit Agreement, dated as of May 9, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Sunrun Neptune Portfolio 2016-A,
LLC, a Delaware limited liability company (the “Borrower”), the financial
institutions as Lenders from time to time party thereto (each individually a
“Lender” and, collectively, the “Lenders”), SunTrust Bank, as administrative
agent for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and ING Capital LLC, as LC
Issuer. Capitalized terms used herein and not otherwise defined herein have the
meanings given to them in the Credit Agreement.
The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof, attached hereto as Appendix A are calculations showing the Debt Service
Coverage Ratio for the twelve-month period ending on the Calculation Date
immediately preceding this Certificate (or, if less than twelve months have
elapsed since the Closing Date to such Calculation Date, the period from the
Closing Date and ending on such Calculation Date), and otherwise calculated in
good faith and a manner consistent in all material respects with and supported
by the Base Case Model.
[remainder of page intentionally blank]




Exhibit J – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Certificate to be duly executed
and delivered as of the date first written above.
BORROWER:
SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC,
 
 
[***]


 
 
 
By:
 
Name:
 
Title:
 

    






Exhibit J – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Appendix A
Debt Service Coverage Ratio Calculations


See attached.


Exhibit J – 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------


 


Exhibit K
Form of Financial Statement Certificate


FINANCIAL OFFICER’S CERTIFICATE
[    ], 20[__]
The undersigned officer1of Sunrun Neptune Portfolio 2016-A, LLC, a Delaware
limited liability company (the “Borrower”) and the sole member of [describe
applicable Opcos], hereby delivers this Financial Officer’s Certificate pursuant
to Section 6.01(a)(vi) of that certain Credit Agreement, dated as of May 9, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sunrun Neptune Portfolio
2016-A, LLC, a Delaware limited liability company (the “Borrower”), the
financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), SunTrust Bank, as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”), and ING Capital
LLC, as LC Issuer. Capitalized terms used herein which are not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The undersigned hereby certifies as of the date hereof on behalf of the Borrower
and each Opco and not in such person’s individual capacity that the [audited
Financial Statements of the Borrower and the Opcos (on a consolidated basis for
the applicable Person and its subsidiaries) for the calendar year ended [ ],]
[unaudited Financial Statements of the Borrower and each Opco (on a consolidated
basis for the applicable Person and its subsidiaries) for the calendar quarter
ended [ ]], provided to the Administrative Agent pursuant to Section
6.01(a)[(i)][(ii)] of the Credit Agreement, fairly present the financial
condition and results of operations of the Borrower and the applicable Opco (as
applicable) on a consolidated basis for the period covered thereby in accordance
with GAAP (subject, in the case of any unaudited Financial Statements, to
changes resulting from audit and normal year-end adjustments, including the
absence of footnotes and subject to validation of individual Subsidiary capital
accounts in calculating net loss attributable to noncontrolling interests in
conformity with GAAP).


[remainder of page intentionally blank]






_______________
1To be signed by either the chief executive officer or chief financial officer
(or other officer with similar duties) of the Borrower and applicable Opco.




Exhibit K – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Financial Officer’s Certificate
to be duly executed and delivered as of the date first written above.
BORROWER:
SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC,
 
 
[***]


 
 
 
By:
 
Name:
 
Title:
 
 
 
OPCO:
[___]
 
 
 
By:
 
Name:
 
Title:
 







Exhibit K – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------


 


Exhibit L
Initial Budget
l Period
 
 
Fiscal Year
2017
 
l Annual Operating Budget
 
 

 
[***]
[***]
[***]
[***]
[***]
[***]
Total
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
 
 
 
 
 
[***]

l CHECKs
 
 

Master CHECK
—


 
 
SREC Check
—





l END
 
 



Exhibit L – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------


 


Exhibit M
Form of Permitted Fund Disposition Certificate




PERMITTED FUND DISPOSITION CERTIFICATE
[_____], 20__1 
SunTrust Bank,
as Administrative Agent
3333 Peachtree Road NE, 8th Floor
Atlanta, GA 30326
Attention: [___________]


KeyBank National Association,
as Collateral Agent
127 Public Square
Cleveland, OH 44114-1306
Attn:[___________]
Fax: [___________]


with copy to:
KeyBank National Association
4900 Tiedeman Road
Cleveland, OH 44114
[___________]
Attn: [___________]
Fax: [___________]


Re:    Sunrun Neptune Portfolio 2016-A, LLC


Ladies and Gentlemen:
This certificate (this “Permitted Fund Disposition Certificate”) is delivered to
you pursuant to the definition of “Permitted Fund Disposition” in that certain
Credit Agreement, dated as of May 9, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunrun Neptune Portfolio 2016-A, LLC, a Delaware limited
liability company (the “Borrower”), the financial institutions as Lenders from
time to time party thereto (each individually a “Lender” and, collectively, the
“Lenders”), SunTrust Bank, as administrative agent for the Lenders (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and ING Capital LLC, as LC Issuer. Capitalized terms
used herein and not otherwise defined herein have the meanings given to them in
the Credit Agreement.
_______________
1 To be delivered at least seven (7) Business Days prior to the date of the
Permitted Fund Disposition.


Exhibit M – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





The Borrower hereby gives notice to the Administrative Agent and the Collateral
Agent, pursuant to the definition of “Permitted Fund Disposition” in the Credit
Agreement, that [insert name of transferring entity] (the “Transferor”) will
transfer 100% of the Membership Interests in [insert name of entity being
transferred]2 (the “Transferred Entity”) to [insert name of transferee] (the
“Transferee”) on [___________], 20[__] (the “Transfer Date”).
The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof and the date of the Permitted Fund Disposition:
(1)
Attached hereto as Appendix A is an updated Base Case Model.

(2)
Attached hereto as Appendix B is an Available Borrower Base Certificate
containing the calculation of the Available Borrowing Base as of the proposed
Transfer Date.

(3)
On the Transfer Date, an amount equal to $[______] will be paid to the
Administrative Agent for application in accordance with Section 4.03(d) and 4.04
of the Credit Agreement. After giving effect to (a) the prepayment described in
the immediately preceding sentence and (b) the Permitted Fund Disposition, the
aggregate outstanding principal amount of the Delayed Draw Loans shall not
exceed the Available Borrowing Base calculated immediately after giving effect
to such Permitted Fund Disposition (including any assignment of Borrower REC
Sale Agreements pursuant to clause (h) of the definition of “Permitted Fund
Disposition”); provided that for purposes of determining the Available Borrowing
Base, Eligible Revenues from any Borrowing Base REC Sale Agreement as to which a
REC Prepayment Event has occurred (or would have occurred but for the lapse of
time) shall be disregarded.

(4)
No Default or Event of Default has occurred and is continuing or would result
from the Permitted Fund Disposition.

(5)
This Permitted Fund Disposition, individually or in the aggregate with each
other Permitted Fund Disposition, could not reasonably be expected to have a
Material Adverse Effect on the Borrower.

(6)
The Debt Service Reserve Account and the Major Maintenance Reserve Account are
funded in the required amounts in accordance with the Depository Agreement.

(7)
There are no unreimbursed drawings on a Letter of Credit and there are no
outstanding LC Loans.

(8)
The documentation for the Permitted Fund Disposition expressly provides that the
Permitted Fund Disposition is without liability or recourse for any reason to
any Relevant Party.



(9)
After giving effect to this Permitted Fund Disposition (and, if applicable, any
assignment



_______________
2 Entity being transferred shall be either (a) a Tax Equity Holdco, (b) a Wholly
Owned Holdco or (c) a Wholly Owned Opco.




Exhibit M – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------





by Borrower of its rights and obligations under one or more Borrower REC Sale
Agreements in connection with such Permitted Fund Disposition, in order to allow
Borrower to satisfy the conditions set forth in this clause (9)), (i) the
remaining Eligible Projects in the Project Pool that are subject to the Borrower
REC Purchase Agreements are sufficient, assuming P99 Production, to satisfy all
the Borrower's obligations under all Borrower REC Sale Agreements and (ii) no
Relevant Party shall have any obligation or liability to (A) the Transferred
Entity, (B) any Opco transferred (directly or indirectly) on the Transfer Date,
(C) the Transferee or (D) any other Person pursuant to any Portfolio Documents
in respect of the Transferred Entity or any Opco transferred (directly or
indirectly in connection with such Permitted Fund Disposition).
[remainder of page intentionally blank]


Exhibit M – 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower has caused this Permitted Fund Disposition
Certificate to be duly executed and delivered as of the date first written
above.
BORROWER:
SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC,
 
 
[***]


 
 
 
By:
 
Name:
 
Title:
 







Exhibit M – 4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






Exhibit N
Form of Tax Equity Fund Certificate




TAX EQUITY FUND CERTIFICATE
[_____], 20__1 
SunTrust Bank,
as Administrative Agent
3333 Peachtree Road NE, 8th Floor
Atlanta, GA 30326
Attention: [___________]


Re:    Sunrun Neptune Portfolio 2016-A, LLC
Ladies and Gentlemen:
This certificate (this “Tax Equity Fund Certificate”) is delivered to you
pursuant to Section 2.05(a) of that certain Credit Agreement, dated as of May 9,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sunrun Neptune
Portfolio 2016-A, LLC, a Delaware limited liability company (the “Borrower”),
the financial institutions as Lenders from time to time party thereto (each
individually a “Lender” and, collectively, the “Lenders”), SunTrust Bank, as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”) and ING Capital
LLC, as LC Issuer. Capitalized terms used herein and not otherwise defined
herein have the meanings given to them in the Credit Agreement.
The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof and the date of the proposed acquisition (such acquisition date, the
“Fund Addition Date”) of the Date Certain Partnership Flip Fund (such fund, the
“Target Fund”):
(1)
Attached hereto as Appendix A is a true, correct and complete copy of each of
the following documents (including all schedules, exhibits, attachments,
supplements and amendments thereto and any related protocols or side letters)
for the Target Fund:

a.
Tax Equity Limited Liability Company Agreement;

b.
Master Purchase Agreement;  

c.
Tax Equity Opco O&M Agreement;

d.
Tax Equity Account Agreement;

_______________
1 To be delivered at least thirty (30) days prior to the date of the proposed
acquisition of the Date Certain Partnership Flip Fund, which date of acquisition
must not be more than 120 days after the Closing Date.


Exhibit N – 1
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------







e.
[Tax Equity Back-Up Servicing Agreement][Transition Management Agreement];

f.
Tax Equity Guaranty; and

g.
[list any other documents reflecting an agreement between Sponsor (or any
Affiliate or Sponsor) and any of the Tax Equity Class A Members relating to the
applicable Tax Equity Class A Member’s investment in a Project or such Tax
Equity Opco].

(2)
The structure of the Target Fund is substantially similar to that of the Tax
Equity Fund that includes [***] Opco (except for the items described on Schedule
2.05(a) of the Credit Agreement).

(3)
The Tax Equity Documents of the Target Fund (including any amendments or
modifications thereto) are substantially similar in form and substance to the
Tax Equity Documents of the Tax Equity Fund that includes [***] Opco (including
any amendments or modifications thereto with respect to any such Tax Equity
Documents) except for such deviations as are related to the items described on
Schedule 2.05(a) of the Credit Agreement.

(4)
The Target Fund is a Date Certain Partnership Flip Fund that meets the
characteristics set forth on Annex A of the Credit Agreement [(the “Tax Equity
Characteristics”)] [other than] [certain deviations from the Tax Equity
Characteristics related to the items described on Schedule 2.05(a) of the Credit
Agreement] [and] [the following deviations from the Tax Equity Characteristics
not otherwise related to the items described on Schedule 2.05(a) of the Credit
Agreement]:

a.
[provide a description of each deviation from the Tax Equity Characteristics in
the Target Fund not otherwise related to items described on Schedule 2.05(a)].

(5)
Attached hereto as Appendix B are updates to (a) Schedule 1.01(a) of the Credit
Agreement that includes all Tax Equity Documents of the new Relevant Parties,
(b) Schedules 5.03(e) and 5.03(f) of the Credit Agreement that include each new
Relevant Party, (c) Schedule A of the Credit Agreement that includes any Project
Information in respect of the new Relevant Parties and (d) Schedule 1.01(b) of
the Credit Agreement that includes any new manufacturer in respect of Projects
purchased by the Date Certain Partnership Flip Opco of the Target Fund (the
“Target Fund Opco”) that was not an Approved Manufacturer prior to such
acquisition or formation pursuant to Section 2.05 of the Credit Agreement that
has been approved by the Administrative Agent in consultation with the
Independent Engineer.

(6)
Attached hereto as Appendix C-1 is a draft of an Accession Agreement to the Tax
Equity Holdco Guaranty and Security Agreement which shall be duly executed and
delivered by the Tax Equity Holdco of the Target Fund (the “Target Fund Holdco”)
on the Fund Addition Date and which, solely with respect to the making of this
representation and warranty as of the Fund Addition Date, shall also have been
executed by the Administrative Agent and the Collateral Agent on the Fund
Addition Date.



Exhibit N – 2
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





(7)
Attached hereto as Appendix C-2 are true, correct and complete copies of
certificates representing all of the Membership Interests in the Target Fund
Holdco and all of the Class B Membership Interests in the Target Fund Opco (in
each case, in the form required by the applicable limited liability company
agreement) accompanied by undated stock powers executed in blank and instruments
evidencing any pledged debt indorsed in blank. As of the Fund Addition Date, the
originals of each of the foregoing shall be delivered to the Collateral Agent.

(8)
Attached hereto as Appendix C-3 are true, correct and complete copies of proper
Financing Statements in form appropriate for filing under the applicable Uniform
Commercial Code in order to perfect the Liens created under the Collateral
Documents (covering the Collateral described therein) with respect to the Target
Fund.

(9)
Attached hereto as Appendix C-4 are the results of a recent lien search in each
of the jurisdictions in which UCC financing statement or other filings or
recordations should be made to evidence or perfect security interests in all
assets other than Excluded Property of the current owner of the Membership
Interests of the Target Fund Holdco, all assets other than Excluded Property of
the Target Fund Holdco and all assets other than Excluded Property of the Target
Fund Opco. Such search reveals no Liens on the Membership Interests in the
Target Fund Holdco, any assets of the Target Fund Holdco or any assets of the
Target Fund Opco.

(10)
Attached hereto as Appendix D are true, correct and complete copies of
resolutions of the new Relevant Parties and the Sponsor authorizing the
execution delivery and performance of the Portfolio Documents and evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with the Portfolio Documents to
which any new Relevant Party is a party or is to be a party.

(11)
Attached hereto as Appendix E are true, correct and complete copies of customary
insurance certificates [and [described any additional evidence provided]],
demonstrating that all insurance required to be obtained and maintained pursuant
to the Loan Documents has been obtained and all premiums thereon have been paid
in full or are not in arrears.

(12)
Attached hereto as Appendix F is a copy of each item described in
Sections 9.01(a)(xiv) and (xv) of the Credit Agreement with respect to the
Sponsor, the Borrower, the Target Fund Holdco and the Target Fund Opco;

(13)
Attached as Appendix G are drafts of the favorable opinions of counsel to the
Borrower and the new Relevant Parties (which opinion shall be delivered on the
Fund Addition Date and shall either be in the form of the opinions delivered on
the Closing Date or such other form reasonably acceptable to the Administrative
Agent (acting in consultation with counsel)) in relation to the Loan Documents,
addressed to the Administrative Agent and each Secured Party from:

a.
Wilson Sonsini Goodrich & Rosati P.C. (or other counsel previously approved by
the Administrative Agent), counsel for the Borrower and the new Relevant
Parties, including opinions regarding the attachment, perfection of security
interests in Collateral with respect to the new Relevant Parties and corporate
matters (including, without limitation, enforceability, no consents, no
conflicts with the Limited Liability Company Agreements



Exhibit N – 3
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





of the new Relevant Parties and Investment Company Act matters) with respect to
the new Relevant Parties; and
b.
an in-house opinion from counsel of the Sponsor with respect to the new Relevant
Parties, including opinions regarding corporate matters and no conflicts with
organizational documents of the new Relevant Parties, and other material
contracts binding on the new Relevant Parties or the Borrower in relation to the
new Relevant Parties.

(14)
[Attached hereto as Appendix H are true, correct and complete copies of all
consents, licenses and approvals required in connection with the granting of the
Liens under the Collateral Documents and the execution delivery and performance
of the Portfolio Documents and the validity against the Sponsor and each new
Relevant Party of the Portfolio Documents to which it is a party, and such
consents, licenses and approvals are in full force and effect and not subject to
appeal.][No consents, licenses or approvals are required in connection with the
granting of the Liens under the Collateral Documents and the execution delivery
and performance of the Portfolio Documents and the validity against the Sponsor
and each new Relevant Party of the Portfolio Documents to which it is a party.]

(15)
Attached hereto as Appendix I are true, correct and complete copies of the
current financial models for the Target Fund Opco.

(16)
Attached hereto as Appendix J is a true, correct and complete copy of the Base
Case Model demonstrating compliance with the Available Borrowing Base.

(17)
As of the Fund Addition Date, the Lender Parties have received all documentation
and other information required by regulatory authorities under the applicable
“know your customer” and Anti-Money Laundering Laws, including the PATRIOT Act.

(18)
As of the Fund Addition Date, all Additional Expenses due and payable as of such
date shall have been paid in full by the Borrower and all other costs and
expenses required to be paid per Section 4.07 of the Credit Agreement for which
evidence has been presented (including, as applicable, third-party fees and
out-of-pocket expenses of lenders counsel, the Insurance Consultant, Independent
Engineer, [***] and other advisors or consultants retained by the Administrative
Agent).

(19)
The representations and warranties of the Sponsor and the Relevant Parties
contained in Article V of the Credit Agreement, or which are contained in any
document furnished at any time under or in connection therewith (including the
Portfolio Documents submitted in connection with this Tax Equity Fund
Certificate), are true and correct on and as of the date hereof and the date of
the proposed Fund Addition Date, except (a) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date or (b) to the extent
that such representations and warranties refer solely to the Fund Addition Date,
in which case they shall be true and correct solely as of the Fund Addition
Date.



Exhibit N – 4
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





(20)
No action or proceeding has been instituted or threatened in writing by any
Governmental Authority against the Sponsor or any Relevant Party that seeks to
impair, restrain prohibit or invalidate the transactions contemplated by the
Credit Agreement, the other Loan Documents, the Portfolio Documents or regarding
the effectiveness or validity of any required Permits.

(21)
No Default or Event of Default exists, or would result from the proposed
acquisition of the Target Fund.

(22)
The Cash Available for Debt Service included under the Base Case Model does not
include cash flows from any Project that is not an Eligible Project and takes
into account the impact on Operating Revenues and Operating Expenses from each
waiver provided by a Tax Equity Class A Member.

(23)
After giving effect to the proposed acquisition of the Target Fund, the Borrower
and the Subsidiaries are and will be solvent.

(24)
There has been no event or circumstance since [insert date of the most recent
audited financial statements of the Sponsor delivered pursuant to either
Section 6.01(a) or Section 9.01(a)(xii) of the Credit Agreement] that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(25)
The Major Maintenance Reserve Account is funded in the required amount in
accordance with the Depository Agreement.

(26)
The Target Fund Holdco has not been removed as managing member under the Limited
Liability Company Agreement of the Target Fund Opco, nor has the Target Fund
Holdco given or received written notice of an action, claim or threat of such
removal.

[remainder of page intentionally blank]


Exhibit N – 5
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower has caused this Tax Equity Fund Certificate to
be duly executed and delivered as of the date first written above.
BORROWER:
SUNRUN NEPTUNE PORTFOLIO 2016-A,
LLC,
 
 
[***]


 
 
 
By:
 
Name:
 
Title:
 



Exhibit N – 6
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






ANNEX A
TAX EQUITY FUND CHARACTERISTICS
(Each term defined in this Annex A and not otherwise defined in the Agreement
shall be defined for purposes of this Annex A.)
1.
The Borrower or an affiliate shall have formed a limited liability company (the
“Partnership Flip Opco”) for the sole purpose of owning Projects that have been
leased to or are producing power for sale to Customers.

2.
The Limited Liability Company Agreement of such Partnership Flip Opco (the
“Partnership Flip LLCA”) provides for two classes of limited liability company
interests – the “Partnership Flip Sunrun Units” and “Partnership Flip Investor
Units.”

3.
The Partnership Flip LLCA provides that the Partnership Flip Opco will make no
election to be treated other than as a partnership for federal tax purposes.

4.
A Tax Equity Holdco (upon the acquisition by the Borrower of the applicable Date
Certain Partnership Flip Fund pursuant to Section 2.05 of the Agreement) shall
own the Partnership Flip Sunrun Units (the “Partnership Flip Holdco”) and the
applicable Tax Equity Class A Member shall own the Partnership Flip Investor
Units. Such Partnership Flip Holdco and such Tax Equity Class A Member are
collectively referred to as the “Partnership Flip Members.”

5.
The Partnership Flip Holdco has been appointed as the initial managing member of
the Partnership Flip Opco (in such capacity, the “Partnership Flip Manager”).

6.
The Partnership Flip LLCA provides a standard of care that requires the
Partnership Flip Manager or an Affiliate thereof to (a) manage the Partnership
Flip Opco in accordance with prudent industry standards or (b) to observe the
duty of good faith and fair dealing and the fiduciary duties of care and
loyalty.

7.
The Partnership Flip Opco will acquire each Project pursuant to a master
purchase agreement with an affiliate of the Borrower.

8.
The Partnership Flip LLCA contains an Acceptable Audit Election Provision.

9.
The Partnership Flip Holdco is a limited liability company that is disregarded
for federal income tax purposes.

10.
Any priority return payable to the Tax Equity Class A Member has not materially
and adversely changed relative to that of the Tax Equity Class A Member that is
party to the to the Tax Equity Fund that includes [***] Opco.

11.
As a condition to the inclusion of the Partnership Flip Opco as a Date Certain
Partnership Flip Opco under the Agreement, (i) the Partnership Flip Holdco shall
grant the Collateral Agent a security interest in all assets of the Partnership
Flip Holdco, and all necessary actions shall be taken



Annex A to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





to perfect such security interest in the assets of the Partnership Flip Holdco
and (ii) the Borrower shall deliver an opinion of counsel with respect to such
Partnership Flip Opco and Partnership Flip Holdco that addresses the matters
addressed in the opinion of counsel delivered pursuant to Section
9.01(a)(xvii)(A) of the Credit Agreement on the Closing Date.
12.
The Partnership Flip Manager or an Affiliate thereof is solely responsible for
the management of the Projects (other than with respect to the obligations of
any third party the Partnership Flip Opco has engaged to provide maintenance
services in respect of the Projects) and the Partnership Flip Opco subject to
certain customary approval rights of the Tax Equity Class A Member. The
Partnership Flip Opco shall be prohibited from (i) incurring any indebtedness
above a limit specified in the Partnership Flip LLCA and (ii) incurring or
granting or suffering to exist any liens on its assets other than such liens in
the ordinary course of such business that are customarily permitted, in the case
of each of clauses (i) and (ii), without the Tax Equity Class A Member’s
consent.

13.
Cash available for distribution to the Partnership Flip Members will be
distributed at least quarterly (or annually with respect to certain items) in
accordance with an agreed upon priority, subject to customary exceptions
(including end of year true-up and curative flip allocations).

14.
The Partnership Flip LLCA may not be amended without the written consent of each
Partnership Flip Member.

15.
The Partnership Flip Holdco’s obligation to indemnify the Tax Equity Class A
Member, if any, is limited to customary indemnities for breach of the
Partnership Flip LLCA or other applicable related Tax Equity Documents or bad
acts, standard tax indemnities (but not structure or tax ownership) and
environmental indemnities. Any such obligation to indemnify the Tax Equity Class
A Member is guaranteed by the Sponsor.

16.
No provision in the Partnership Flip LLCA would require or cause the Partnership
Flip Holdco to forfeit, transfer or otherwise divest itself of such Partnership
Flip Member’s economic interest in the Partnership Flip Opco or would under any
circumstance revise or otherwise modify any rights associated with the
Partnership Flip Sunrun Units, other than the removal of the Partnership Flip
Holdco as managing member.

17.
The Project Documents require the Partnership Flip Holdco to appoint and
maintain an operations and maintenance provider for each Project.

18.
The Partnership Flip LLCA identifies fixed tax assumptions regarding the
treatment of the Partnership Flip Opco as a partnership, tax ownership of the
Projects, depreciation, allocations of income and loss, and economic substance
and requires that the Tax Equity Class A Member’s return be calculated in
accordance with the fixed tax assumptions and that tax returns be prepared in
accordance with the fixed tax assumptions.

19.
The Partnership Flip Manager or the applicable Affiliate may not be removed in
its capacity as managing member of the Partnership Flip Opco other than as a
result of (i) failure by the Partnership Flip Manager or such Affiliate to pay
(or have paid on its behalf) any indemnity amount due and payable by it to any
other Partnership Flip Member, (ii) any material uncured breach of the



Annex A to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





Partnership Flip LLCA, (iii) the Partnership Flip Manager or such Affiliate
violating or causing the Partnership Flip Opco or the Projects to violate any
applicable Law, (iv) fraud, gross negligence, willful misconduct,
misappropriation or mishandling of the Partnership Flip Opco or breach of
fiduciary duties, (v) bankruptcy or insolvency of the Partnership Flip Manager
or such Affiliate or the Partnership Flip Opco, (vi) the Partnership Flip
Manager or such Affiliate ceasing to be an Affiliate of the Sponsor or (vii)
failure of the Partnership Flip Manager or such Affiliate to enforce the
Partnership Flip Opco’s material rights under any material document to which the
Partnership Flip Opco is a party.






Annex A to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


Schedule IV
Administrative Agent’s Office




Administrative Agent Address


SunTrust Bank
as Administrative Agent
3333 Peachtree Road NE, 8th Floor
Atlanta, GA 30326
Attn: [___________]
Telephone: [___________]
Facsimile: [___________]
Email: [___________]


Administrative Agent Account Information


Bank
[___________]


ABA #
[___________]


Account Name
[___________]


Account Number
[___________]


Reference
[___________]


Attention
[___________]









Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 1.01(a)
Tax Equity Documents and Wholly Owned Opco Documents


Master Purchase Agreements
1.    Master Purchase Agreement, dated as of [***], by and between the Sponsor
and [***], as amended by Amendment No. 1, dated as of [***]
2.    Master Purchase Agreement, dated as of [***], by and between the Sponsor
and [***]
3.    Master Purchase Agreement, dated as of [***], by and between the Sponsor
and [***]
4.    Amended and Restated Master Purchase Agreement, dated as of [***], by and
between [***] and [***]
Tax Equity Back-Up Servicing Agreements
1.    Back-Up Servicing Agreement, dated as of [***], by and among the Sponsor,
[***], and [***], as Back-Up Servicer
2.    Back-Up Servicing Agreement, dated as of [***], by and among the Sponsor,
[***], and [***], as Back-Up Servicer
Tax Equity Opco O&M Agreements
1.    Master Operation, Maintenance and Administration Agreement, dated as of
[***], by and between the Sponsor and [***]
2.    Master Operation, Maintenance and Administration Agreement, dated as of
[***], by and between the Sponsor and [***]
3.    Master Operation, Maintenance and Administration Agreement, dated as of
[***], by and between the Sponsor and [***]
4.    Master Operation, Maintenance and Administration Agreement, dated as of
[***], by and between the Sponsor and [***]
Tax Equity Transition Management Agreements
1.    Transition Manager Agreement, dated as of [***], by and among [***],
[***], the Sponsor and U.S. Bank National Association, as Transition Manager


Tax Equity Account Agreements
2.    Blocked Account Control Agreement, dated as of [***], by and among [***],
[***] and [***], as Tax Equity Depositary Bank
3.    Blocked Account Control Agreement, dated as of [***], by and among [***],
[***], and [***], as Tax Equity Depositary Bank
Wholly Owned Opco Back-Up Servicing Agreements
None.
Wholly Owned Opco Documents
None.
Wholly Owned Opco O&M Agreements
None.
Wholly Owned Opco Transition Management Agreements
None.





Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 1.01(b)
Approved Vendor List




Panels
[***]
 
Inverters
[***]
 
Batteries
[***]



Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 1.01(c)
Closing Date Borrower REC Sale Agreements




1.
Amended and Restated Renewable Energy Certificate Sale Confirmation, dated
[***], between [***] and the Borrower

a.
Guaranty Agreement by [***] in favor of the Borrower, dated as of [***], as
amended by First Amendment to Guaranty, dated as of [***]

b.
Guaranty, dated as of [***], by the Sponsor in favor of [***]



2.
Renewable Energy Certificate Sale Confirmation, dated [***], between [***] and
the Borrower

a.
Guaranty Agreement by [***]in favor of the Borrower, dated as of [***], as
amended by First Amendment to Guaranty, dated as of [***]

b.
Guaranty, dated as of [***], by the Sponsor in favor of [***]



3.
REC Purchase and Sale Agreement, dated [***], between [***] and the Borrower

a.
Guarantee, dated as of [***], by [***] in favor of the Borrower

Guarantee, dated as of [***], by the Sponsor in favor of [***]


Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 2.01
Lenders’ Commitments




DELAYED DRAW LENDERS
Delayed Draw Commitment
SunTrust Bank
[***]
ING Capital LLC
[***]
Silicon Valley Bank
[***]
KeyBank National Association
[***]
ZB, N.A. d/b/a/ National Bank of Arizona
[***]
[***]
[***]
Total
$195,000,000



LC LENDERS
LC Commitment
ING Capital LLC
$7,000,000
Total
$7,000,000











Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 5.03(e)
Organizational Structure




Tax Equity Fund
Designation
Entity
Characterization
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



Each IRR Partnership Flip Opco and Date Certain Partnership Flip Opco listed
above is also hereby designated a Tax Equity Opco.


[***]


An explanatory structural chart appears on the following page.


Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------






[***]


Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------









Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 5.03(f)
Loan Parties; Tax Equity Opcos; Ownership Percentages


Entity Name
Juris-diction
Registered Owner
Percentage of Ownership
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]









Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 5.04
Governmental Authorization; Compliance with Laws




None.




Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 5.08

Financial Statement Exceptions


None.










    






Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 5.10
Litigation; Adverse Facts




1.
In July 2012, the Department of Treasury and the Department of Justice
(together, the “Government”) opened a civil investigation into the participation
by residential solar developers in the Section 1603 grant program. The
Government served subpoenas on several developers, including Sunrun, along with
their investors and valuation firms. At Sunrun’s request, the Government later
reduced substantially the scope of its subpoena and permitted Sunrun to produce
a limited set of documents. Sunrun has completed its production of these
documents. The Government asked few follow-up questions about Sunrun’s
production and confirmed that it has made no decisions regarding Sunrun’s
participation in the Section 1603 grant program. Sunrun presented its view of
solar system valuation to the Government over the course of two meetings, on
December 10, 2013 and March 7, 2014. At the conclusion of the March 7, 2014
meeting, and at a follow-up meeting the following week, the Government conceded
that it does not currently have a theory of liability or damages. On June 23,
2014 the Government contacted Sunrun with additional requests for documents and
information. Sunrun has completed its production of these documents. Sunrun is
cooperating fully with the Government’s investigation by engaging in
collaborative discussions regarding the appropriate methodology for valuing
solar projects in Section 1603 grant applications. Sunrun notes that it was both
transparent and collaborative with the Department of Treasury regarding its
valuation methodology at the time it submitted its 1603 grant applications, and
firmly believes the valuations it submitted to the Department of Treasury were
correct.



2.
On April 13, 2016, a purported shareholder class action captioned Pytel v.
Sunrun Inc., et al., Case No. CIV 538215, was filed in the Superior Court of
California, County of San Mateo, against the Company, certain of the Company’s
directors and officers, the underwriters of the Company’s initial public
offering and certain other defendants. The complaint generally alleges that the
defendants violated Sections 11, 12 and 15 of the Securities Act of 1933 by
making false or misleading statements in connection with the Company’s August 5,
2015 initial public offering regarding the continuation of net metering
programs. The plaintiffs seek to represent a class of persons who acquired the
Company’s common stock pursuant or traceable to the initial public offering.
Plaintiffs seek compensatory damages, including interest, rescission or
rescissory damages, an award of reasonable costs and attorneys’ fees, and any
equitable or injunctive relief deemed appropriate by the court. On April 21,
2016, a purported shareholder class action captioned Mancy v. Sunrun Inc., et
al., Case No. CIV 538303, was filed in the Superior Court of California, County
of San Mateo. On April 22, 2016, a purported shareholder class action captioned
Brown et al. v. Sunrun Inc., et al., Case No. CIV 538311, was filed in the
Superior Court of California, County of San Mateo. On April 29, 2016, a
purported shareholder class action captioned Baker et al. v. Sunrun Inc., et
al., Case No. CIV 538419, was filed in the Superior Court of California, County
of San Mateo. On May 6, 2016, a purported shareholder class action captioned
Greenberg v. Sunrun Inc., et al., Case 3:16-cv-02480, was filed in the United
States District Court for the Northern District of California. On May 10, 2016,
a purported shareholder class action captioned Nunez v. Sunrun Inc., et al.,
Case No. CIV 538593, was filed in the Superior Court of California, County of
San Mateo. On June 10, 2016, a purported shareholder class action captioned
Steinberg v. Sunrun Inc., et al., Case



Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------





No. 539064, was filed in the Superior Court of California, County of San Mateo.
The Mancy, Brown, Baker, Greenberg, Nunez and Steinberg complaints are
substantially similar to the Pytel complaint, and seek similar relief against
similar defendants on behalf of the same purported class.


On April 21, 2016, a purported shareholder class action captioned Cohen, et al.
v. Sunrun Inc., et al., Case No. CIV 538304, was filed in the Superior Court of
California, County of San Mateo, against the Company, certain of the Company’s
directors and officers, and the underwriters of the Company’s initial public
offering. The complaint generally alleges that the defendants violated Sections
11, 12 and 15 of the Securities Act of 1933 by making false or misleading
statements in connection with an August 5, 2015 initial public offering
regarding the Company’s business practices and its dependence on complex
financial instruments. The Cohen plaintiffs seek to represent the same class and
seek similar relief as the plaintiffs in the Pytel, Mancy, Brown, Greenberg,
Nunez, Steinberg and Baker actions.


On September 26, 2016, the Baker, Brown, Cohen, Mancy, Nunez, Pytel and
Steinberg actions were consolidated. On February 9, 2017, the United States
District Court for the Northern District of California granted the Company’s
motion to dismiss, with prejudice, with respect to the Greenberg action


3.
On May 3, 2017, a purported shareholder class action captioned Fink, et al. v.
Sunrun Inc., et al., Case No. 3:17-cv-02537, was filed in the United States
District Court, Northern District of California, against the Company and certain
of the Company’s directors and officers. The complaint generally alleges that
the defendants violated Sections 10(b) and 20(a) of the Exchange Act of 1934,
and Securities and Exchange Commission Rule 10b-5, by making false or misleading
statements in connection with public filings made between September 15, 2015 and
March 8, 2017 regarding the number of customers who canceled contracts after
signing up for the Company’s home-solar energy system. On May 4, 2017, a
purported shareholder class action captioned Hall, et al. v. Sunrun Inc., et
al., Case No. 3:17-cv-02571, was filed in the United States District Court,
Northern District of California. The Hall complaint is substantially similar to
the Fink complaint, and seeks similar relief against similar defendants on
behalf of a substantially similar class.





Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


Schedule 5.11

Taxes




None.






        




Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 5.14

Insurance


[***]










Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 5.19
Brokers


None.








Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule 5.23(f)
Portfolio Document Exceptions


None.






Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


Schedule A
Project Information






See file named “Sunrun Neptune Portfolio 2016-A Initial Draw Data Tape.xlsx”
delivered by Borrower on May 2, 2017.




Schedules to Neptune Credit Agreement
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.